Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 1 of 101 PageID #:12034




                Stateville Correctional Center
            2nd Court Appointed Expert Report
                         Lippert v. Godinez



              Visit Date: February 26, 2018 – March 1, 2018




                  Prepared by the Medical Investigation Team

                                Mike Puisis, DO
                                 Jack Raba, MD
                      Catherine M. Knox RN, MN, CCHP-RN
                           Jay Shulman, DMD, MSPH
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 2 of 101 PageID #:12035




Table of Contents
Overview ............................................................................................................2
Executive Summary ............................................................................................2
Findings ..............................................................................................................6
   Leadership, Staffing, and Custody Functions.............................................................................. 6
   Clinic Space, Sanitation, Laboratory, and Support Services ....................................................... 9
   Medical Records........................................................................................................................ 16
   Intrasystem Transfer ................................................................................................................. 17
   Nursing Sick Call ........................................................................................................................ 19
   Chronic Care .............................................................................................................................. 24
   Urgent/Emergent Care.............................................................................................................. 38
   Specialty Consultations ............................................................................................................. 48
   Infirmary Care ........................................................................................................................... 50
   Pharmacy and Medication Administration ............................................................................... 55
   Infection Control ....................................................................................................................... 59
   Dental Program ......................................................................................................................... 62
   Internal Monitoring and Quality Improvement ........................................................................ 75
Recommendations ............................................................................................ 82
   Leadership, Staffing, and Custody Functions............................................................................ 82
   Clinic Space, Sanitation, Laboratory, and Support Services ..................................................... 83
   Medical Records........................................................................................................................ 83
   Intrasystem Transfer ................................................................................................................. 84
   Nursing Sick Call ........................................................................................................................ 84
   Chronic Care .............................................................................................................................. 85
   Urgent/Emergent Care.............................................................................................................. 87
   Specialty Consultations ............................................................................................................. 87
   Infirmary Care ........................................................................................................................... 88
   Pharmacy and Medication Administration ............................................................................... 88
   Infection Control ....................................................................................................................... 89
   Dental Program ......................................................................................................................... 90
   Internal Monitoring and Quality Improvement ........................................................................ 95
Appendix A ....................................................................................................... 97
Appendix B ....................................................................................................... 99




February 26 - March 1, 2018                        Stateville Correctional Center                                                       Page 1
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 3 of 101 PageID #:12036




Overview
From February 26 to March 1, 2018, the Medical Investigation Team visited the Stateville
Correctional Center (SCC) in Joliet, Illinois. This report describes our findings and
recommendations. During this visit, we:

    •   Met with leadership of custody and medical
    •   Toured the medical services area
    •   Talked with health care staff
    •   Reviewed health records and other documents
    •   Interviewed inmates

We thank the Warden and staff for their assistance and cooperation in conducting the review.

The SCC facility is one of three maximum security prisons in the IDOC. The Warden of SCC is
also the Warden at the Northern Reception Center (NRC), a separate facility with a very
different mission and needs. SCC opened in 1925 and is plagued by aging infrastructure. There
have been attempts to close this aging facility, but political pressure kept the facility open.1 In
2016, the “Roundhouse,” a maximum security complex within SCC, was closed. In our
introductory meeting, the Warden told us that several additional units have been closed.

SCC is located on a 2200-acre campus with 33-foot walls surrounding the perimeter. It has a
population of 1183. SCC has three galleries on unit X for segregation housing with a capacity of
48. SCC has an infirmary unit of 32 beds. Units B, C, D, and E occupy a structure that is 420 feet
long and 52 feet high. Each of these units has five floors, each with a housing “gallery.” Inmates
on these units are separated by levels of aggression. Dialysis patients are housed in Unit C. Unit
E houses inmates with moderate to high aggression. This type of structure, in combination with
maximum security classification, makes administration of medication and attendance for
medical appointments exceedingly difficult.

The IDOC Agency Medical Director and IDOC Regional Coordinator were present for this tour.
The Wexford Regional Manager and Regional Medical Director were not present for our tour.


Executive Summary
Based on a comparison of conditions as identified in the First Court Expert’s report, we find that
some conditions appear to have improved by virtue of hiring a permanent Health Care Unit
Administrator (HCUA) and improving access to sick call. Most other areas have either not
improved or have deteriorated. We find that SCC is not providing adequate medical care to

1  Stateville to Stay Open; Pontiac Prison to Close; Paul Meincke ABC Eyewitness News 5/5/08 as found at
http://abc7chicago.com/archive/6123448/.




February 26 - March 1, 2018         Stateville Correctional Center                               Page 2
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 4 of 101 PageID #:12037



patients, and that there are systemic issues that present ongoing serious risk of harm to
patients that result in preventable morbidity and mortality. The deficiencies that form the basis
of this opinion are provided below.

The HCUA position is now filled with a capable full-time administrator. But the Medical Director
position is now vacant and the Director of Nurses (DON) is new to the position. All supervisory
nurse positions are vacant, resulting in the DON and HCUA having to perform direct line nursing
supervision, which detracts from their ability to manage. Staff are still shared with Northern
Reception Center (NRC) and the vacancy rate is high (32% including those on leave of absence),
resulting in an apparent lack of staffing. A staffing analysis needs to be done and SCC needs its
own staff that is not shared with NRC. The prior Medical Director was a surgeon and not
appropriately trained in primary care medicine, likely accounting for the preventable morbidity
and mortality we identified in record reviews. The lack of appropriately trained physicians was
the single most important contributor to preventable morbidity and mortality in our opinion
and must be corrected.

Clinic examination rooms were generally clean and appropriately equipped. There were some
items in these areas that need to be addressed. Infirmary beds need repair or replacement. All
rooms on the infirmary need to be sanitized uniformly and this unit needs pest control to
remove cockroaches, flies, and gnats. Negative pressure rooms need to be repaired so they are
fully functional and need to be regularly cleaned and inspected. The hemodialysis unit was in
deplorable condition from a sanitation and physical plant perspective. This unit should be
refurbished and properly sanitized. The inmate kitchen and dining area had birds living in the
unit who deposited droppings in the area where inmates eat. This poses a health risk and these
birds should be removed from inside the kitchen. The monthly environmental rounds now
being performed are an improvement, but these should include the infirmary and hemodialysis
unit.

Except for hospital and consultant reports, most documents are filed timely into the medical
record. Offsite consultations and hospital records are often unavailable, which adversely affects
clinical care. Confidentiality is a problem to a lesser degree than at NRC, but the medical
records area needs to be continuously secured. We continue to find problems with use of the
excessively large medical records. The problems with the use of the paper record and the
clinical problems it causes prompt us to strongly recommend implementation of an electronic
medical record.

We found that the intrasystem transfer process has improved since the First Court Expert’s
report. However, we did find that for approximately 30% of inmates transferring into SCC, their
transfer information was incomplete or prescribed care was not continued. We do, however,
agree with the First Court Expert’s recommendation to initiate quality improvement monitoring
of this area of service.

Access to care has significantly improved since the First Court Expert’s report and problems
identified in that report related to access to care have been resolved. We note, however, that


February 26 - March 1, 2018       Stateville Correctional Center                           Page 3
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 5 of 101 PageID #:12038



quality of care of nurses performing nursing sick call exhibit deficiencies that are not currently
being monitored by the Continuous Quality Improvement (CQI) program or by nurse
supervisory staff. In addition, Licensed Practical Nurses (LPN) continue to perform sick call when
this task exceeds the scope of their license.

The chronic care program appears to have deteriorated since the First Court Expert’s report
based on chart reviews. Physicians appear to be ignorant of currently accepted care guidelines
for a number of common medical conditions that adversely affected patients. It is our opinion
that this ignorance is related to the defective hiring, credentialing, and privileging process of
Wexford. Physicians do not consistently take adequate histories, perform adequate physical
examinations, derive adequate assessments, or form appropriate therapeutic treatment plans.
The structure of the chronic care management program as described by the First Court Expert
contributes to fragmentation of care and this has not been corrected. Evidence of poor chronic
illness management is present in record reviews for chronic illness, hospitalization, and
mortality reviews. Evidence showed preventable morbidity and mortality that is significant.

With respect to urgent, emergent, and hospital care, first responder bags are not standardized
and are inconsistently inspected and maintained. Many ER visits and hospitalizations were
preventable and due to inadequate primary care management. With respect to
hospitalizations, we identified a preventable stroke and heart attack. We also noted that a
metastatic colon cancer may have been prevented or have been identified much earlier with a
better result than the metastatic cancer that was identified because of a year delay in
performing diagnostic studies. We found these significant problems having reviewed only six
records.

Specialty care has not improved compared to the First Court Expert’s report. Care at University
of Illinois Chicago (UIC) is not timely, yet for patients whose consultative care is delayed,
consultation with an alternate service provider is not obtained. We find that this has caused
morbidity. Tracking of consultation services is extremely poor and appears inaccurate. We
found, for example, that 70% of completed consultations in January of 2017 were dated as
completed before the referral for the consultation was documented as submitted. It is our
opinion that the Wexford collegial review utilization process is a barrier to timely care and
should be abandoned. This program has become a patient safety issue.

Medication administration services appear to have deteriorated as compared with the First
Expert’s report. The current system of medication administration is unsafe and does not ensure
that patients receive medication as ordered. Nurses administer medications in an unhygienic
manner and fail to document administration at the time medication is administered. There are
many errors related to medication administration that the SCC program is aware of. Yet there
has been no effort through its CQI program to correct these systemic problems. Also, contract
monitoring documents have documented continual violations concerning controlled substance
medications, yet no penalties or corrective actions have been taken.




February 26 - March 1, 2018       Stateville Correctional Center                           Page 4
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 6 of 101 PageID #:12039



The First Court Expert had no concerns or findings with respect to infection control. We
identified multiple findings. These include vermin in patient rooms on the infirmary unit,
serious infection control and sanitation issues in the dialysis unit, and birds in the inmate dining
room, all of which can promote disease transmission. Negative pressure units on the infirmary
used for respiratory isolation in cases of active tuberculosis or other illnesses were not fully
functional, cleaned, or regularly serviced. Tuberculosis monitoring was poor. Nurses were not
accurately reading Mantoux skin tests. Because the infection control responsibilities were
dispersed among several nurses, it is our opinion that a dedicated infection control nurse would
be beneficial. This was also a recommendation of the First Court Expert.

The dental program has not changed materially since the First Court Expert Report. Routine
treatment is timely; however, it often occurs without a comprehensive oral examination (i.e.,
intraoral x-rays, a periodontal assessment, and a treatment plan); placing patients at risk of
preventable pain and tooth loss. Clinical notes are inadequate and often illegible. Antibiotics
and analgesics were often dispensed without a diagnosis having been recorded and post-
extraction antibiotics were prescribed without documented evidence of infection. The dental
sick call process is disorganized, and it is not possible to determine how long patients wait to be
treated, or the failed appointment rate. There is no process for mid-level providers to triage
and palliate patients whose sick call request suggests pain or infection. The treatment provided
to IDOC inmates remains substantially below accepted professional standards and is not
minimally adequate.

While the First Court Expert found the quality improvement program “non-functioning,” we
found that the HCUA and his staff have initiated CQI activity, although it is nascent and not yet
effectively functioning. The annual CQI plan and annual Medical Director Report at SCC are
identical to the NRC CQI plan and Medical Director Report. Several requirements of the IDOC
administrative directives (AD) are not performed by the CQI committee, including primary
source verification of physician credentials and evaluation of 100% of offsite consultations and
hospitalizations for quality and appropriateness. The CQI program does no evaluation of the
quality of physician or nursing clinical care. Wexford peer reviews do not appear to identify or
correct provider’s unacceptable care. The CQI committee does not perform sentinel event or
mortality reviews even though there was preventable morbidity and mortality that we
uncovered in record reviews.

We have several recommendations at the end of this report and address the recommendations
of the First Court Expert, most of which we are in agreement with.




February 26 - March 1, 2018        Stateville Correctional Center                            Page 5
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 7 of 101 PageID #:12040




Findings
Leadership, Staffing, and Custody Functions
Methodology: We interviewed leadership of the health program and the Assistant Warden of
Programs. We evaluated staffing documents and discussed these with the leadership. We
reviewed other selected documents.

First Court Expert Findings
The First Court Expert found that staffing between NRC and SCC was combined and shared,
making adequacy of staffing difficult to assess. Because all staff at SCC are assigned to NRC for
part of their work hours, staffing at SCC is unreliable, making SCC out of compliance with policy
requirements. Staffing schedules do not account for sickness and vacancies. Management must
prioritize staff based on critical needs. Leave of absences and vacancies of state employees
were significant. These vacancies are filled by Adjusted Staffing Requests (ASRs), accounting for
40 RN and LPN positions. A single HCUA manages both SCC and NRC and that position was
functionally vacant due to prolonged medical leave. The SCC Medical Director was a surgeon
who did not provide clinical management of the program.

The First Court Expert recommended that SCC have its own HCUA and staffing allocation, that
only primary care trained physicians provide care, and that these physicians be board certified,
and that all providers have access to electronic medical references.

Current Findings
We agree with the First Court Expert’s findings, although there have been several changes at
SCC. We found additional problems.
   • Newly appointed SCC leadership has not had an orientation to their positions and are
       learning on the job.
   • There are no nursing supervisors, so the HCUA and DON act as supervisory nurses,
       making them less effective in their assigned positions.
   • Staffing vacancies and sharing staff with NRC contribute to a perceived lack of staffing.
       Actual staffing needs have not been determined by way of a staffing plan. A staffing
       plan, including for providers, should be developed.
   • Lack of physician credentialing and granting privileges to physicians to perform care in
       areas in which they have no training has resulted in preventable morbidity and
       mortality.
   • Contract monitoring fails to adequately monitor for vendor quality of care and overall
       performance.

There have been some changes since the First Court Expert’s report, but we agree with the
main conclusions of his findings. SCC now has a dedicated HCUA, which was a recommendation
of the First Court Expert. This is an improvement. However, this improvement is negated by the
lack of a Medical Director. The Medical Director recently died and was replaced about two


February 26 - March 1, 2018       Stateville Correctional Center                           Page 6
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 8 of 101 PageID #:12041



months ago by the recently appointed NRC Medical Director. Two weeks after our visit,
however, this physician resigned, leaving SCC without a Medical Director. Staffing is still shared
between the two facilities and all staff from SCC goes to NRC on occasion to assist in the
reception area on busy days. There has been a very recent increase in staffing at NRC which will
reduce the need to send staff from SCC to NRC. However, the degree of staff sharing is not
known but is still substantial. We did not find that staff vacancies are filled by ASR positions.

The leadership staff at SCC are all recently appointed. The HCUA has been in his position for
about a year. The Director of Nursing (DON) has been in her position for about five months and
was a staff nurse at SCC for about five years before taking the DON position. The HCUA and
DON were both staff nurses prior to their current positions. The Medical Director was in his
position for about two months before he resigned shortly after our visit. He had been with
Wexford for two years and over those two years had been a Traveling Medical Director or
Medical Director at five different facilities. According to a Wexford document, he was listed as
Medical Director simultaneously at both NRC and Sheridan between 2/19/17 to 8/12/17.2
Overall, this leadership group lacks management experience and is now lacking a Medical
Director. However, the HCUA and DON are energetic and willing to learn their assignments.

The IDOC Regional Coordinator for this facility covers 10 facilities, which is a span of control too
large to effectively supervise. He and the IDOC Agency Medical Director were present for part
of our tour. Neither the Wexford Regional Medical Director nor the Wexford Regional Manager
was present for our tour. The Wexford Regional Manager is an ex-warden and we have
concerns that a person with criminal justice training will have the skills necessary to manage a
clinical medical program.

None of the key leaders indicated receiving specific training for their new roles. All three
inherited positions that were vacated and they have been learning on the job. In the case of the
HCUA, his predecessor, as described in the First Expert report, was chronically absent and was
not performing. He inherited a poorly functioning program. The Director of Nursing inherited
the program from a nurse who had performed well. However, the prior DON did not have time
before her departure for an orientation for the new DON. The Medical Director had just started
in the position as Medical Director when he resigned.

Nursing supervision is significantly deficient. There are two nurse supervisor positions. One
supervisor is on leave of absence and the other recently left service, making both positions
effectively vacant. The DON and HCUA provide supervision during daytime hours, in addition to
their management responsibilities, but there is no evening or night supervision. Having staff
work without supervision is not an acceptable situation. The staff is a mixed IDOC/Wexford
staff. Dialysis staff is supervised by Naphcare, the dialysis vendor. As with NRC, there are some
supervision issues with respect to assignment and discipline when an IDOC employee assigns or
supervises a Wexford nurse, or when the Wexford DON assigns or supervises an IDOC
employee.

2   Document 42P5643 – IDOC Position History 7-1-2015 to 11-22-2017 Bates #520-548 (Requests 1 & 2).



February 26 - March 1, 2018                  Stateville Correctional Center                            Page 7
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 9 of 101 PageID #:12042



All three key leaders believe that staffing shortages are their number one problem. All staff at
SCC can be shared with NRC. The amount of time SCC staff work at NRC is determined on an ad
hoc basis by negotiation and discussion between the NRC and SCC HCUAs. Based on a
discussion with the HCUA, the staffing at SCC includes 98 positions with 24 (24%) vacant
positions and nine on leave of absence or injured. 3 The effective vacancies total 33 (34%). This
extraordinarily high vacancy rate is made worse by having to share staff with NRC, which results
in prioritizing assignments to avoid crises as opposed to ensuring that all needed work is done.
Despite these staffing deficiencies, there is no staffing plan that addresses actual needs at SCC.
The current official Schedule E is not up to date. None of the existing leadership staff has
participated in developing the Schedule E or existing staffing pattern at this facility.

Almost all provider notes lack adequate history, physical examination, assessments, and
therapeutic plans. We could not determine whether this deficiency was due to practice issues
or lack of staffing. The Medical Director’s opinion was that an additional physician is needed.
The Medical Director has clinical responsibilities in addition to management responsibilities.
The annual CQI report for 2016-17 states that providers see approximately 20-30 patients
daily. 4 The Medical Director’s report in the 2016-17 annual CQI report notes that “Depositions
and court appearances for pending litigation are continuing to increase. Due to this, provider’s
time is divided between depositions and patient care.” We add that when NRC intake physicals
are backlogged, providers from SCC are sent to NRC to assist. The statistics in the most recent
annual CQI 2016-17 report list 14,321 provider contacts, which yields about 18 patients a day
per provider without infirmary visits, assistance to NRC, or time needed for litigation concerns,
which the prior Medical Director deemed significant. The Medical Director also told us that he
has asked for extra time to see patients because the medical record documentation is so poor
that it is difficult to determine what the patient’s problems are. In a well-functioning prison
program with 1200 inmates, three providers are typically adequate. Under current
circumstances, particularly with the sharing of staff with NRC, it is not certain whether
budgeted staffing is adequate. A staffing analysis is necessary.

Based on record reviews, the quality of physician care, particularly care provided by the
recently deceased Medical Director, was substandard. This was a serious problem at this
facility. We noted multiple cases of morbidity and harm that occurred as a result of poor care.
Two death charts reviewed showed preventable mortality. This, in our opinion, is related to use
of physicians without primary care training. The recently departed Medical Director was a
surgeon who did not appear to know how to manage many primary care problems, resulting in
harm to patients. The credentialing and privileging of physicians is inadequate and places
inmates at risk of harm. The prior Medical Director had the worst performance on peer review
of all providers at this facility (two of whom were nurse practitioners), yet he was assigned the
most complex patients and oversaw clinical care. We were told that assignments of Medical
Directors are made by the Wexford Director of Operations, Regional Manager, with input from
the Regional Medical Director. The recently resigned SCC Medical Director stated that he

3   Appendix A at the end of this report has the staffing grid for this facility.
4   Medical Director Annual Summary, Medical Director section of annual 2016-17 CQI presentation.



February 26 - March 1, 2018                   Stateville Correctional Center                        Page 8
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 10 of 101 PageID #:12043



received his assignment by the Director of Operations. Lay persons do not have the ability to
review the qualifications of physicians. Assignment of physicians not trained in primary care to
be in charge of primary care at a facility places inmates at risk of harm.

The Assistant Warden of Programs covers both NRC and SCC. According to the HCUA, there are
monthly meetings conducted by the Assistant Warden of Programs at which custody
impediments can be discussed.

The HCUA monitors the contract by use of a standardized contract monitoring spreadsheet.
NRC and SCC are reported as a single facility with respect to contract monitoring. There are
three main functions with respect to contract monitoring: bills being paid on time, staffing
hours filled, and performance monitoring. With respect to the total number of hours filled, the
HCUA lists any hours in excess of the Schedule E that the vendor provides. This is subtracted
from the total hours not filled based on the Schedule E. This yields the hours not provided or
the total excess hours provided by the vendor in excess of the Schedule E. For the seven
months from June 2017 to December 2017, there were 17,681.15 unfilled hours or about 2526
unfilled hours a month or about 14 positions. This accelerated beginning in October 2017,
presumably due to the addition of new staff positions which have yet to be filled. Nevertheless,
this is a significant amount of unfilled positions.

Performance contract monitoring consists of adherence with both contract requirements and
compliance with administrative directives. With respect to administrative directives, the HCUA
lists each item of the administrative directives which are not being followed by the vendor.
However, this is subjective and does not appear thorough. For the June of 2017 contract
monitoring report, as an example, the only medical performance deficiencies reported for SCC
were two items related to distribution and documentation of controlled substances. Many ADs
do not appear to be followed. As examples, we noted several administrative directives that
were not being followed including:
     • Failure to file hospital reports in the medical records in three days
     • Failure to assess appropriateness and quality of 100% of offsite medical care services
     • Failure to perform a one-time primary source verification of physician credentials.

The contract monitoring, in our opinion, fails to identify key failures of the vendor, especially
regarding quality of provider care, for which there appears to be virtually no effective
monitoring.


Clinic Space, Sanitation, Laboratory, and Support Services
Methodology: Accompanied by a correctional officer and the IDOC Medical Director, the IDOC
Regional Coordinator, and the Health Care Unit Supervisor, we inspected the nurse sick call
rooms on the housing units, the infirmary, and the main outpatient clinical area which housed
medical exams rooms, nurse work areas, an urgent care center, physical therapy, hemodialysis
unit, dental clinic, telehealth room, mental health interview rooms, nurse medication



February 26 - March 1, 2018       Stateville Correctional Center                           Page 9
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 11 of 101 PageID #:12044



preparation room, medical records department, health care administrative offices, conference
room, the inmate cafeteria and dining areas, and the kitchen.

First Court Expert Findings
The First Court Expert found the clinical areas at SCC clean, well maintained, and
environmentally comfortable. He recommended that designated exam rooms should be made
available with appropriate equipment in cell houses B, E, and F to allow sick call to occur with
reduced movement demands.

Current Findings
We had some different findings with respect to sanitation and equipment maintenance. Our
findings included:
    • The nurse sick call rooms in the housing units (B, C, D, E, X) are adequately sized and
       properly equipped. Their location in the housing units maximizes the patient-inmates’
       access to sick call.
    • Five of the nurse sick call rooms in the housing unit have sinks with hot and cold water
       with hand washing supplies. Housing unit B’s nurse room does not have a sink but has
       sanitizing gel.
    • The first aid kits in the correctional officer rooms on the housing units are not regularly
       inspected and re-supplied. Two kits were inspected; the seal was broken on both and
       there were no gauze or bandages in the kit.
    • The infirmary beds were in unacceptable condition. All of them need to be properly
       repaired or replaced. The low level of the beds makes it difficult and unsafe for the
       clinical team to properly examine and transfer patients.
    • The cleaning and sanitation of the infirmary rooms must be uniformly done and should
       not vary based on the ability of the patient to assist the cleaning. Pest control must
       continue to be addressed in the infirmary.
    • The negative pressure units in the infirmary are not regularly inspected or cleaned. The
       units were not fully functional. These units should have documented inspections on a
       weekly basis (daily if the room is occupied by a patient in respiratory isolation) and the
       filters changed on a monthly basis or as needed. The unit should be regularly checked
       during the environmental rounds and the condition noted in the monthly Medical Safety
       and Sanitation Report.
    • The infirmary porters were verified to have received blood borne disease training and
       hepatitis A and B vaccinations.
    • The physical plant, cleanliness, safety, and sanitation of the hemodialysis unit were
       unacceptable. The deficiencies and concerns noted in this section and the Infection
       Control sections must be immediately addressed.
    • All medical equipment must be inspected and calibrated no less than annually by a
       bioengineering team. Only the AED and the UIC lab centrifuges had labels documenting
       inspections within the previous 12 months.




February 26 - March 1, 2018       Stateville Correctional Center                          Page 10
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 12 of 101 PageID #:12045



The main housing unit is a long rectangular building that has been subdivided into four quads,
B, C, D, and E. Each of the quads houses approximately 260 inmates (capacity was reported to
be 277). Each cell on these quads has two single beds with a toilet and a sink. The doors are
barred. Large open showers are located on the second floor. The shower in Quad E was in good
repair with no obvious mold. There was a plastic shower chair for use by patient-inmates with
ambulation issues. There are no elevators in the housing units. All inmates with ambulation
issues are housed on the entry level.

The nurse sick call rooms in Quads B, C, D, E, and in the X (disciplinary segregation and
protective custody) building were inspected. The location of the nurse sick call rooms in the
housing areas enhances the inmates’ access to health care services. The sick call rooms have
adequate space. Each has an exam table with disposable paper coverage, a blood pressure and
vital sign unit, a temperature taking device, a medication cart, a wall mounted oto-
ophthalmoscope, a privacy barrier, and a scale. Four of the five nurse sick call rooms had a sink
for hand washing and paper towels. Quad B did not have a sink, but there were sanitizing wipes
and gel for hand washing. The ophthalmoscopes in two of the sick call rooms (D, E) were not
functional. The medication cart in one room was inspected; it was locked and sealed. The
medication cart check list/log with a pill count was properly maintained. Although the floor in B
was dirty and the sink in D was crusted with mineral deposits, the nurse sick call rooms were
generally clean and organized. In a few rooms there were unprotected paper memos taped on
the wall; this is considered a potential fire safety hazard.

The first aid kits in the correctional officers’ rooms on Quad D and B were not sealed and did
not have any gauze or bandages for emergency use. This was reported to the correctional
supervisor.

Although there are locked boxes for sick call requests on the housing areas, inmates reported
that they use a signup list on the first floor to request a nurse sick call visit. They are asked not
to write their medical concerns on the list. All inmates interviewed stated that they are, almost
always, seen by the sick call nurse within 24 hours. In the X facility, inmates have to tell the
correctional officer or med nurse to sign them up; they also stated that they were seen on the
next day. If the nurse referred them to a physician/physician assistant, there was a two to three
day wait unless the problem was deemed urgent.

The infirmary has 32 beds; 26 were occupied during this visit. One of the wings has two beds
per room and the other is predominantly single beds. Mentally ill individuals in crisis are housed
in a single bed room. Nearly 70% of the current infirmary patients were chronically ill (post-
CVA, dementia, encephalopathy, ataxia, paraplegia, difficulty with ambulation etc.), with most
needing some level of assistance with activities of daily living.

Almost all of the beds in the infirmary need to be replaced. The infirmary beds are low to the
floor and cannot be raised. The head of the beds cannot be elevated. Most of the beds had
broken or non-functional railings. There were no electrical beds in the infirmary. One patient
with dementia was noted in his bed with nearly half of his body hanging over the edge of the


February 26 - March 1, 2018        Stateville Correctional Center                            Page 11
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 13 of 101 PageID #:12046



bed. This is a significant safety risk. The condition of the infirmary beds creates a notable safety
risk for staff and patient-inmates. There is no replacement plan for the infirmary beds. The
mattresses were generally in good condition; the impervious covers were also either intact or
taped. Only one mattress had a tear (across the entire end of the covering). The rooms on the
two-bed wing had nurse call devices; a review of four rooms verified that the devices were
functional. There are no call devices on the single bed wing.

The infirmary had two negative pressure rooms (124 and 126). Room 124 has two HEPA units;
the filters in both units were caked with dust. One unit had 1/12/2016 written in magic marker
on its surface; presumably this was the last date of inspection. The second unit was undated,
had dusty and dirty intake and outflow vents, and when turned on moved a very limited
amount of air. In addition, the ceiling air vent was taped over. There was a single HEPA unit in
room 126; there were no dates of inspection on this unit. The filter was covered with dust. The
nurses demonstrated how they test the negative pressure in these rooms by placing a sheet of
toilet paper over the chuck hole to see if the paper is drawn into the room. The test failed in
room 124 and had limited draw in room 126. The experts requested the inspection reports for
the HEPA units but the reports, if they exist, were not provided. The facility management staff
changed the filters that evening, and the tissue paper test demonstrated the presence of
negative pressure on the following day.

Inmate porters sweep and mop the floors of the infirmary rooms two to three times a week.
They report that they spray and clean the toilets, sinks, and showers on a regular basis. No
printed cleaning schedule was provided. Two infirmary porters were interviewed. 5 They both
stated that they had received formal training about their duties and had been vaccinated
against hepatitis A and B. The Director of Nursing provided copies of their training curriculum,
post-training test and vaccination records that confirmed the information provided by the
porters. We did, however, note cockroaches, flies, and gnats on the infirmary unit. The patient
rooms in the infirmary varied in degree of cleanliness and sanitation. Rooms in which the
occupant participated or primarily did their own cleaning were reasonably clean. Infirmary
room 124 was occupied by an individual with dementia; his room was filthy, with debris on the
floor. His shower had not been recently cleaned. There were 20 small flies on the wall of the
shower. He reportedly would tell the porters not to clean his room. The condition of this room
created infection control and health hazards for the entire infirmary. Porters were directed to
come in and sanitize this room.

The infirmary tub room in the wing with the two-bed rooms was virtually unusable, having no
safety bars and large gaps and cracks in the floor tile. The floor drain does not fully drain. The
adjacent shower room was clean with surrounding safety grab bars; however, the ceiling vent
and wall towel hooks were completely rusted and thus impossible to sanitize.

The infirmary nurse station was centrally located between the two wings, with access to both
hallways. The nurse station was adequately sized and clean. All the chairs in the nurse station

5   Infirmary Patients #5 & 6.



February 26 - March 1, 2018        Stateville Correctional Center                           Page 12
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 14 of 101 PageID #:12047



were deteriorating, with torn fabric and cushions; these need to be replaced. There was a single
box on an upper shelf that was less than 18 inches from the ceiling and this is considered a fire
safety hazard.

The health care unit/clinic’s exam rooms, nurse work rooms/offices, urgent care room, physical
therapy room, telehealth rooms, mental health interview rooms, and phlebotomy/lab prep
room were organized and clean. The large elevated exercise mat in physical therapy, a number
of examination tables, and the optometry chair had tears in their outer protective surfaces. One
of the provider exam rooms had numerous paperback reference books cluttering the desk and
a file cabinet.

A large space next to the urgent care area had six rooms. There were two provider exam rooms,
each with an exam table, sink, paper towels, desk, and two chairs. The exam tables were
adjustable; both tables had tears in the upholstery. Only one table had a paper barrier. The
room used by the physician assistant was cluttered with 20-25 paper backed reference texts,
some outdated, and food sitting on ice was noted in the sink. Two other rooms with
correctional computers were used by nurses to track inmate locations for medication passage.
One of the nursing rooms was a former exam room with an exam table with untorn impervious
upholstery. The fifth room was the phlebotomy/lab prep room. Two centrifuges owned by
University of Illinois (UIC) had been inspected in December 2017. There was a taped biohazard
box in the lab that had not yet been moved to the nearby biohazard waste room. The
optometrist (two days/week) uses the sixth room; it has an optometry chair with a small tear,
optometry equipment that is aging but was reported to be fully functional, a functioning
ophthalmoscope, and a desk with a chair. The optometry room was clean, neat, and organized.

The urgent care room had two gurneys with intact mattresses and paper barriers. This room
had a functional Gomco suction unit, Automatic External Defibrillator (AED), EKG machine,
oxygen tanks, nebulizer units, ambu bag, and oto-ophthalmoscopes. The equipment was
verified to have been checked daily on the 11 p.m. to 7 a.m. shift. On every shift, the urgent
care nurses count and log the narcotics, sharps, and suture quantities. With the exception of
the AED, none of the equipment had been recently inspected by a bioengineering vendor. The
last bioengineering inspection of the nebulizer was dated 2005. SCC does not have a crash cart;
the institution performs basic CPR, applies the AED, and calls 911 for cardiac arrests. This is an
acceptable option for responding to codes/cardiac arrests. A plugged-in radio repaired with
duct tape was on the treatment counter in the urgent care room; the condition of the radio
rendered it unable to be sanitized. The staff was directed to remove the radio from the unit.

Hemodialysis is performed onsite via a contract with Naphcare, Inc. in a four-chair hemodialysis
unit. Hemodialysis treatments are performed Tuesday, Thursday, and Sunday on the evening
shifts but these sessions appear to continue into the night. A hemodialysis patient on a housing
unit told the experts that he is always moved to dialysis sessions. The chairs were in good
condition. The dialysis machines were clean but there were indelible stains (likely betadine) on
the top of the machines. During sessions when a hepatitis B infected patient is being dialyzed, a
hemodialysis chair is not used exclusively by hepatitis B infected patient(s) nor is a dedicated


February 26 - March 1, 2018       Stateville Correctional Center                          Page 13
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 15 of 101 PageID #:12048



dialysis technician/RN assigned to these patients. This is not in accord with Center for Disease
Control standards. 6

The hemodialysis room was in deplorable physical condition. The walls and paint were
deteriorating and peeling, the floor was dirty and had not been buffed for a lengthy period of
time, there was standing water in the water room, a number of unformed boxes were leaning
against a wall, and a large, half-filled garbage container lacked a cover. The water room was
cluttered and cramped. Half of the water room was used to store deionization tanks, eight of
which were unsecured, creating a safety hazard. The door of the refrigerator in the water room
was rusted and deteriorating and cannot be effectively sanitized. The storeroom in the
hemodialysis room had boxes on the floor and boxes stacked on shelves up to the ceiling.
Hemodialysis units have high risk for blood borne contamination. The hemodialysis unit at SCC
does not meet the community standards for hemodialysis centers. SCC maintenance staff, the
vendor Naphcare, and the correctional health vendor must jointly work to address the physical
plant, safety, and infection control issues in the hemodialysis unit.

The kitchen and dining areas were unsanitary and promoted infectious hazards. The inmate
dining halls had sparrows flying above the tables and even landing on the cafeteria line serving
counters. Bird droppings were noted on walls, the floor, and ceilings. There appeared to be a
nest high on a wall in one of the inmate dining areas. The presence of birds and their droppings
in the inmate dining and food serving areas exposes the inmates and staff to preventable risk of
infection by bacteria, viruses, fungi, and ectoparasites that are known to be associated with
birds, their droppings, and their nests.7 Birds and their droppings in the SCC inmate dining and
food serving areas is a health risk for the inmates and staff. The birds must be removed from
the dining areas and the droppings cleaned using proper safety precautions. A registered
sanitarian must be hired to fully inspect the kitchen and correct these deficiencies.

The tray, utensil, pots, and pan-washing and sterilization machine had been broken for three
years. The meat freezer does not have rubber/plastic flaps at the entrance, allowing the
temperature to rise above freezing temperatures when meat is being brought in and removed
from the freezer. An environmental sanitarian should be brought in the fully inspect the
kitchen.

The dish cleaning unit in the main kitchen has been broken for three years. Trays, pots, and
pans are washed and dried by hand. It was reported that a new unit has been purchased and
will be installed in 2018. The meat freezer in the kitchen does not have rubber flaps at the
entrance, resulting in an unsafe rise in freezer temperatures above freezing (as noted on the
freezer temperature log) in the early morning when frozen meat is moved to the defrost room.
The current cleaning of the trays, pots, utensils, and pans is done manually.


6 Centers for Disease Control and Prevention, Recommendations for Preventing the Transmission of Infections Among Chronic
Dialysis Patients. MMWR, April 27, 2001/50 (RR05); pp. 1-43 as found at
https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5005a1.htm.
7
  We note that IDOC had a histoplasmosis outbreak at the Danville facility thought to be due to bird droppings.



February 26 - March 1, 2018                Stateville Correctional Center                                         Page 14
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 16 of 101 PageID #:12049



In summary, the First Court Expert made no specific recommendations concerning sanitation
and infection control. We have recommendations that are found at the end of this report.

Environmental Rounds
Methodology: The HCUA was interviewed and copies of the Monthly Safety & Sanitation
Reports (January-May, July-August 2017) and the Medical Safety and Sanitation Reports
(September 2017-February 2018) were provided and reviewed.

First Court Expert Findings
The First Court Expert did not report on environmental rounds at SCC.

Current Findings
   • Safety & Sanitation Reports were filed monthly from January through August 2017 (July
       was not provided). These reports were then replaced by the Monthly Medical Safety
       and Sanitation Report.
   • Monthly Medical Safety and Sanitation rounds are being performed and have been
       reported from September 2017 through February 2018.
   • The format of the Monthly Medical Safety and Sanitation report is notably improved.
       This report includes: 1) Location, 2) Identification of Standards Not Met, 3)
       Recommendations for Corrective Action, 4) Follow-up on Past and Present
       Discrepancies.
   • The Health Care Unit, hemodialysis unit, and the infirmary have been reported in the
       monthly reports as having an ongoing pest control (insects, cockroaches, gnats) issues.
       Exterminators have been contracted. An exterminator was seen entering the facility on
       the first day of the experts’ visit to SCC.
   • Cleaning issues in the infirmary and the health care unit were cited in the report,
       including the cleaning of dirty vents.
   • In January 2018 the hemodialysis unit was noted to be in compliance, but the February
       2018 report cited water on the floor, cockroaches, and broken floor tiles that need to be
       repaired in the hemodialysis unit.
   • The Clinic Space, Sanitation, and Infection Control sections in this report noted far more
       deficiencies in the health care unit, the hemodialysis room, and the infirmary than have
       been reported in the Monthly Medical Safety and Sanitation Reports. The rounds did
       note and repair mattresses in the infirmary that were in poor condition.

Monthly environmental rounds are being performed by the health care team at SCC. These
rounds have identified concerns, some of which appear to have been corrected or are being
addressed. The rounds must focus more attention on the beds in the infirmary, the cleaning
and sanitation of the infirmary rooms, the repair of impervious covers of exam tables, chairs
and patient mattresses, and the deplorable condition of the hemodialysis unit (water room,
floors, walls, safety, and infection control standards).




February 26 - March 1, 2018       Stateville Correctional Center                         Page 15
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 17 of 101 PageID #:12050



In summary, the First Court Expert made no specific recommendations concerning sanitation
and infection control. We have included recommendations that are found at the end of this
report.


Medical Records
Methodology: We inspected the medical record room and interviewed staff. We also reviewed
many medical records and had an opportunity to assess the organization of the medical record
document.

First Court Expert Findings
The First Court Expert did not provide any findings with respect to medical records at SCC.

Current Findings
The medical records program has a Director of Medical Records who is a Registered Health
Information Technologist (RHIT), which is appropriate training for this position. There are three
IDOC employees and one Wexford employee working in medical records in addition to the
Director of Medical Records.

The medical records room appears orderly but is cluttered, with very old carpeting and
furnishings. There was insignificant backlog of filing. There is a procedure for filing records and
for use of out guides. But these procedures are not always followed. For the most part, medical
record staff pull and refile medical records. However, nurses pull some records and we were
told that medical records staff re-file only about 80% of medical records. Medical record staff
typically are to handle all medical record transactions, especially pulling records and refiling
records. This is done in order to ensure confidentiality of the medical record. The medical
record room is either occupied by medical record staff or is locked. During daytime hours, the
medical record staff does secure the files. Certain staff, during off hours, have keys to the
medical records room and can pull and refile records.

While there is no backlog of medical record documents to file, there are a significant number of
offsite consultation reports that are not available. Consultation reports from UIC are not filed
within three days of the consultation as required by the IDOC administrative directive on
medical records. It appears that most reports are filed within three weeks of the consultation.
This may account for the provider’s lack of knowledge of the clinical status of the patient as
represented in the medical record reviews. Some offsite consultants, including St. Joseph’s
Hospital, do not consistently provide a hospital discharge summary. Several records we
reviewed had no information about when a patient was sent offsite and this made it impossible
to determine the clinical course of care for these patients. In our discussion with the Medical
Director, he stated that he asks the patient what transpired at their consultation visit. This is
not a reliable method of understanding what the consultant found. Providers must have a
consultation report.




February 26 - March 1, 2018        Stateville Correctional Center                          Page 16
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 18 of 101 PageID #:12051



For patients going for consultation at UIC, the program must get a patient release of
information for the medical consultation report. 8 This results in a delay of one to three weeks
before the consultation report is provided. Since the IDOC providers are required to evaluate
the patient within five days of a return from offsite encounters, the providers almost always
evaluate the patient without a consultation report. The referral form, which is available, usually
has limited comments by the consultant. However, in our review of records, the lack of
availability of the consultation report typically meant that the providers were uninformed with
respect to the status of the patient. This appeared to create poor continuity of care for
patients.

In using the paper records for our record reviews, we noted that many of the records are large
documents. When using the record, the plastic binder holding the chart together frequently
came apart. This happened repeatedly, and the current Medical Director expressed the same
concern. If paper records are to be used, a better system needs to be developed so that the
record is a functional and useable document. Records that come apart can result in misplaced
or lost documents.

SCC serves as a dialysis facility; however, the dialysis records are maintained separately from
the facility medical record. Medical records should be unified. Doctors at SCC are unaware of
nephrologist’s notes or recommendations or the status of the patient during dialysis because
the records are not kept in the medical record.

We found the paper records very difficult to use. It is not possible to evaluate current
medication records, as those are not placed in the record until several weeks after they are
completed. Because most charts are multiple volumes, key information about patients was
often in older volumes. Given the difficulties in using the paper record system, we strongly
recommend implementation of an electronic record. We note that in review of mortality
records from SCC we could not make a determination whether the death was preventable in
three of seven records reviewed because the medical record was missing documents. This
demonstrates a very broken system of maintaining medical records.


Intrasystem Transfer
Methodology: To evaluate the medical screening of inmates received at SCC as transfers from
other Illinois DOC facilities, we interviewed health care staff, toured the urgent care area where
transfer screening takes place, reviewed the IDOC health status form, the SCC Operations Policy
and Procedure P-118 Transfer Screening, and health records of inmates received at SCC.

First Court Expert Findings


8Typically, when a physician refers a patient to a consultant, the consultant sends a report to the referring physician. Why this
does not occur in IDOC is not understandable. In our past experience, when situations like this arise, a discussion with the
hospital administrator and hospital medical director have resulted in obtaining records. We view this problem as a failure of the
Wexford leadership in conducting appropriate negotiations with the consultants.



February 26 - March 1, 2018                  Stateville Correctional Center                                            Page 17
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 19 of 101 PageID #:12052



The previous Court Expert found in more than half the charts reviewed that the transfer
summary was incomplete or missing, inmates with chronic diseases were not referred for
chronic care clinic, and vital signs were not recorded or not followed up when abnormal.

Current Findings
Transfers to SCC most often take place on Wednesday and average less than 50 per month.
Inmates received on transfer are brought to urgent care in the health care area for screening
before placement in population. The sending facility documents information about the inmate’s
health status and treatment on the Health Status Summary Record. This form and the medical
record is reviewed by a nurse at SCC upon the inmate’s arrival. The nurse also inquires if the
inmate is currently receiving treatment or has any other immediate need for medical attention.
The nurse then schedules the inmate for subsequent health care (i.e., enrollment in a chronic
care clinic, initiation of medications, etc.) as needed. The nurse also provides a verbal
explanation and handout about how to access health care at the facility.

SCC does not keep a log, list, or other method to track inmates received on transfer. The
medical records department had filed the memos which listed the names of inmates to be
received on transfer. Using these memos, the charts of all inmates received in January and
February 2018 who were still at SCC as of the date of the site visit were reviewed. A sample of
12 records was obtained. Ten of these inmates had health care requirements that needed
continuation at SCC. The transfer process was complete in seven of the 10 charts reviewed of
inmates with ongoing health care needs. One transfer summary did not list psychotropic
medications that were prescribed, but these were identified by the nurse upon review of the
chart and continued.9 In another, there was no transfer summary for an inmate with diabetes
and hypertension. The nurse who reviewed the chart noted his medical history, enrolled him in
chronic care and ensured that his medications were continued. 10 In another chart reviewed, an
inmate on prescribed psychiatric medications was not scheduled to see a provider urgently and
no other attempt was made to continue medication upon his arrival at SCC. 11

Transfer screening at SCC has improved since 2014. However, the record review performed at
this site visit revealed transfer information that was incomplete, or care that was not continued
as prescribed for 30% of the inmates requiring continuity of care. Continuity of care upon
transfer needs to be more reliable.

The First Court Appointed Monitor recommended, “The intrasystem transfer process needs to
be appropriately addressed to effectively insure continuity of care for patients who enter with
prior diagnosed problems. This should be monitored by the QI program.” 12 CQI minutes and
related material from SCC that were provided from January 2017 through December 2017 were
reviewed. There were no reports monitoring the continuity of care after intrasystem transfers.


9 Intrasystem Transfer Patient #11.
10 Intrasystem Transfer Patient #12.
11 Intrasystem Transfer Patient #10.
12 Lippert Report, p. 38.




February 26 - March 1, 2018            Stateville Correctional Center                     Page 18
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 20 of 101 PageID #:12053



We agree with the First Court Appointed Expert’s recommendation. SCC has not implemented
the recommendation made by the First Court Appointed Expert in 2014. Inmates are at
significant risk of discontinuity in their medical care and treatment resulting from incomplete or
inaccurate transfer screening. These deficiencies should be addressed in documented
corrective action plans and regular follow-up monitoring done until sustained improvement is
demonstrated. We have additional recommendations found at the end of this report.


Nursing Sick Call
Methodology: Nursing sick call was evaluated by reviewing SCC Institutional Directive
04.03.103K Offender Health Care Services, SCC Operations Policies and Procedure P 103 Non-
Emergency Health Care Requests and Services, IDOC Treatment Protocols, and the SCC
Offender Handbook. We also interviewed the Director of Nursing, nurses, and inmates;
observed nurses conducting sick call, inspected the rooms used for sick call, and reviewed
tracking logs and health records. The completed sick call log showing the reasons patients
requested health care attention for the month of February 2018 was used to select charts to
review. Seventeen sick call encounters were selected for chart review. 13

First Court Expert Findings
The First Court Appointed Expert found that sick call was available to inmates only a few days
each week based upon their housing location. The rooms used by nursing staff were not
equipped appropriately. There were delays in accessing sick call because it was not scheduled
frequently enough and, at times, because security staff would not escort inmates to the nurse
sick call room. Nurses failed to document the dates that sick call requests were received and
triaged. Nurses also did not adequately assess or document evaluation of inmate health
complaints. Inmates who were referred from nurse sick call were not seen or not seen timely by
providers. Providers failed to follow up at intended intervals and treatment orders were not
completed.14 Two recommendations were made:
    1. Custody issues should not interfere with timely provision of health care.
    2. There should be no such thing as a “no show.” Patients should be required to report to
        health care when scheduled. They may refuse care but only to a health care
        professional.15
Current Findings
Our review found that problems with daily access to sick call have been resolved. Since SCC has
implemented the sign-up log, patients are seen the next day. Documentation of timeliness and
disposition of sick call requests is evident from review of the sick call logs. The rooms used to
perform sick call are now adequately equipped. There was also no evidence of security staff
failing to escort inmates to sick call as described in the First Court Expert’s report.


13 Sick Call Patients #1-17. We selected patients whose requests were potentially serious (chest pain, abdominal pain, seizure,
vomiting, skin infection, diabetic complications, withdrawal, etc.).
14 Lippert Report, pp. 9-12.
15 Lippert Report, p. 38.




February 26 - March 1, 2018                  Stateville Correctional Center                                          Page 19
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 21 of 101 PageID #:12054



Problems with sick call identified in the First Court Expert’s report that are still evidenced
include:
    • Nurses do not adequately assess or document evaluation of inmate health complaints.
    • Inmates who were referred from nurse sick call were not seen or not seen timely by
       providers. Providers failed to follow up at intended intervals and treatment orders were
       not completed.

In addition, we had several additional findings:
    • LPNs continue to be assigned to conduct sick call even though the stated practice at SCC
        is to assign RNs.
    • Security practices in segregation do not provide sufficient privacy for patients during the
        sick call encounter.
    • Nurses do not refer patients to providers in accordance with IDOC Treatment Protocols
        and do not document the urgency of the referral (e.g., urgent, routine).

When inmates arrive at SCC they are provided an orientation handout that states, “Inmate
patients needing to see healthcare must sign up on the sick call call-out logs located within each
housing unit. The day after you sign up, you will be called to the sick call room located within
each cell house.” 16 This information is consistent with SCC Operations Policies and Procedure P
103 Non-Emergency Health Care Requests and Services. 17 We observed this process in several
of the housing units. The log is prominently posted in the cell block. Inmates wanting to be seen
write their name on the sick call log. The sick call logs are collected at night or early in the
morning.

Inmates may also use the Medical Services Request form to request dental, eye and mental
health services that are not urgent. 18 The inmate puts the request into a clearly labeled box
mounted on the wall in each housing unit. Any requests in the box are picked up by CMTs daily
when they make rounds of the cell blocks. These requests are then forwarded to the respective
department (dental, mental health, optical, pharmacy) to address. Inmates may also use the
sick call sign up log for dental, mental health, optical, or any other issues, and are seen at
nursing sick call the next day.

The morning after the sick call lists are collected, nurses conduct sick call using the lists. Anyone
who has signed up on the sick call log is seen by a nurse that day. The medical service requests
are routed directly to the relevant department (dental, mental health, etc.) if the request is for
a routine service such as an exam, medication refill, or supply item.




16

 Stateville Access to
Care Inmate Handout.




17   SCC Operations Policies and Procedures, pp. 4-5.
18   STA 0202 (Rev 4/2103).



February 26 - March 1, 2018                    Stateville Correctional Center                Page 20
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 22 of 101 PageID #:12055



The day we observed sick call 19 each of the inmates seen had signed up on the sick call log the
day before.20 Of the 17 charts we reviewed, all documented sick call encounters with inmates
who had signed up on the log the day before.21 Five other inmates interviewed during the site
visit confirmed that when they signed up for sick call they were seen the next day. 22 Inmates
appear to be able to access nursing sick call within 24 hours of signing up. None of the inmates
interviewed or who agreed to be observed during sick call voiced complaints about the
timeliness or responsiveness of nursing sick call.

According to the Director of Nursing, only registered nurses (RNs) are assigned to perform sick
call on a regular basis. However, LPNs are assigned to sick call if there are not sufficient RNs
available. Review of the daily assignment roster for the week of February 12, 2018 showed that
RNs were assigned to sick call six of seven days. 23 According to the Director of Nursing, LPNs
were assigned sick call on six days in January 2018 and eight days in February 2018. Of 17 sick
call encounters reviewed in the chart review, five were completed by LPNs. 24 From these three
sources, we conclude that LPNs are relied upon to complete 20 to 30% of sick call encounters.
The Illinois scope of practice does not permit LPN’s to perform assessments independent of a
registered professional nurse or higher level professional, as is currently being done at SCC.25
There are insufficient RN positions at SCC to conduct sick call. LPNs are assigned to do the work
in lieu of available RNs but they are not qualified, and this assignment is not within their lawful
scope of practice.

Nurses see inmates in a sick call room that has been established in each of the cell houses. The
nurse brings the inmate’s medical record to use during the sick call encounter. The sick call
rooms are well lighted, generally clean, and capable of providing patient privacy. Each has an
exam table with paper and a wall mounted oto-ophthalmoscope. See the description of these
rooms in the section of this report on Clinic Space and Sanitation. The space, equipment, and
supplies available to conduct sick call are adequate.

We observed three nurses (all RNs) as they were conducting sick call on Monday February 26,
2018. A total of five patients were seen, three of these were in segregation.26 Each of the
nurses’ evaluation of the patients’ complaints was thorough and appropriate. Nurses correctly
used the IDOC treatment protocols and the plans derived for each patient were appropriate.
The nursing assessment was pertinent to the complaint in 11 of the 17 charts reviewed (64%
compliance). The plan of care was consistent with sound nursing judgement or that specified in
the nursing treatment protocol in 12 of 17 charts reviewed (71% compliance). Based upon the

19 Monday February 26, 2018.
20 Sick Call Patients #17-22.
21 Sick Call Patients #1-17.
22 Sick Call Patients #23-27.
23

Stateville RN Staffing
  for Sick Call.PDF




24 Sick Call Patients #2, 4, 8, 9 & 12.
25 Illinois LPN Scope of Practice, Section 55-30.
26 Sick Call Patients #18-22.




February 26 - March 1, 2018                     Stateville Correctional Center             Page 21
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 23 of 101 PageID #:12056



results of the chart review, nursing assessment and planning care could be improved. However,
the adequacy of nursing assessments and the plan of care are not monitored by nursing service
as part of the peer review or CQI. We recommend that the adequacy of nursing evaluation and
planning at sick call be an area of ongoing monitoring, training, and coaching.

The three patients we observed being seen in segregation were provided neither visual nor
auditory privacy during the sick call encounter. One, or sometimes two officers, were at the
doorway or just inside the room. They interacted with both the nurse and the inmate during
the encounter. The officers also interacted with each other and other traffic passing through
the corridor. In one case the officer helped the nurse obtain the patient’s weight. 27 In another
encounter, the officer resisted the nurse’s request to remove one patient’s arm from the
shackles to obtain vital signs. 28 This was finally accomplished when a more senior officer arrived
to assist. It is not possible to assess and evaluate inmate health concerns when custody staff
intrude and impede the encounter in these ways. Custody staff should stand at a distance from
the sick call room so that they can see the encounter but not hear the substance of the
interaction. Custody staff should be prepared and available to remove restraints as requested
by the nurse to complete the evaluation of a health complaint.

We were told by the Nursing Director that patients referred to the provider from sick call are to
be seen within 72 hours unless it is more urgent. Based upon the charts reviewed, nurses do
not document urgency when referring to a provider and there is no area on the nursing
treatment protocols to indicate urgency. From observation of the nurses conducting sick call it
was clear that they do make this determination, it just is not documented. The sick call
documentation forms should be revised to indicate if the referral is emergent, urgent, or
routine.

There were only two charts that documented an urgent referral from sick call; only one was
seen within 24 hours of the referral. There were 13 sick call encounters that were referred non-
urgently to a provider. Of these, only three patients were seen within 72 hours of the referral
(23% compliance). Patients were not seen timely because either the appointment was
scheduled out longer than 72 hours or the appointment did not take place and was rescheduled
for a later date. CQI studies were completed to study timeliness of patients seen by providers
when referred from sick call in December 2016, and January, March, and June 2017.
Performance on this measure was less than 80% in four of five studies reported in the annual
CQI report. The actions taken as a result of these studies was to repeat the study four times
and, in June 2017, to educate the nurses on sick call procedures. Clearly, problems accessing
providers persist if only 23% of the 13 referrals from sick call encounters in February 2018 were
seen within 72 hours.

The following are examples from the chart review of problems found with sick call.



27   Sick Call Patient #22.
28   Sick Call Patient #21.



February 26 - March 1, 2018        Stateville Correctional Center                          Page 22
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 24 of 101 PageID #:12057



     •   The first patient was seen by an LPN in sick call on 2/13/2018 for a complaint of chronic
         diarrhea. 29 The nurse did not document an adequate assessment of the patient or
         develop a plan of care per the protocol for diarrhea. 30 From a review of the chart it was
         clear that the patient had been discharged from the infirmary 19 days earlier after a
         month long stay for treatment of salmonella. The nurse did not refer the patient to a
         provider and should have done so urgently.

     •   Another patient was seen at sick call on 2/8/2018 because he was experiencing
         shortness of breath at night. 31 The nurse did not assess the patient per the treatment
         protocol for shortness of breath. 32 The nurse provided no intervention and did not make
         a referral to a provider for further evaluation. This is a symptom of potentially serious
         cardiorespiratory disease that should have been more thoroughly assessed by the nurse.
         The assessment would likely have prompted a provider referral.

     •   Another patient was seen in sick call on 2/9/18 for a painful lump in his breast.33 The
         nurse’s assessment prompted referral to a provider. The provider appointment was
         scheduled to take place four days later but was subsequently cancelled. The
         appointment was re-scheduled for 2/26/18 but did not take place. This was a delay in
         care for evaluation of a potentially serious condition. After reviewing the chart, we
         asked that he be seen, so an appointment was scheduled for 2/28/18.

     •   Another patient was seen by an LPN on 2/13/18 for a skin rash.34 The nurse did not
         assess the patient per the treatment protocol for rash. 35 There was no description of the
         rash nor did the nurse acknowledge that he had been seen previously for the same
         condition on 1/6/18 and 1/31/18. The nurse did refer the patient to a provider, but he
         was not seen promptly. An appointment was originally scheduled for 2/15/18 but did
         not take place until 2/21/18, or until eight days later.

     •   Another patient was seen in sick call for a complaint of dizziness on 2/15/2018. 36 The
         nurse referred the patient to a provider per the treatment protocol for dizziness. 37 The
         provider appointment was scheduled to take place five days later, on 2/20/18, but he
         was not seen. It was rescheduled to 3/2/18 or 14 days after the referral. The provider’s
         evaluation of this patient’s serious symptom of dizziness was not timely.




29 Sick Call Patient #4.
30 IDOC Nursing Treatment Protocols, (March 2017), p. 39.
31 Sick Call Patient #6.
32 IDOC Nursing Treatment Protocols, (March 2017), pp. 75-76.
33 Sick Call Patient #7.
34 Sick Call Patient #9.
35 IDOC Nursing Treatment Protocols, (March 2017), p. 70.
36 Sick Call Patient #10.
37 IDOC Nursing Treatment Protocols, (March 2017), p. 40.




February 26 - March 1, 2018                 Stateville Correctional Center                  Page 23
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 25 of 101 PageID #:12058



     •   Another patient complained of chest pain when seen on sick call 2/15/2018. 38 The nurse
         did not assess for cardiac risk factors per the treatment protocol. 39 The patient’s blood
         pressure was elevated, he was overweight, and being treated for hypertension. The
         nurse did not confer with a provider per the instructions in the treatment protocol but
         scheduled him for an appointment four days later. This appointment did not take place
         until 2/22/2018, or seven days later. The provider documented that the patient had not
         been taking his medication for hypertension. An EKG done at that appointment revealed
         an abnormal cardiac rhythm. This patient should have been more thoroughly evaluated
         by the nurse and the provider notified urgently.

     •   Another patient was seen in sick call on 2/17/18 because of abdominal pain. 40 He gave a
         history of GERD and chronic diarrhea. The nurse scheduled the patient to a pre-existing
         appointment that was to take place 10 days later. It was poor nursing judgement to
         schedule a patient with this history and symptom presentation to a pre-existing
         appointment 10 days later.

     •   Another patient was seen in sick call 2/2/18 for a complaint of chest pain.41 He was
         referred to a provider urgently and seen that same day. The provider ordered the
         patient’s blood pressure to be checked twice a day for three days and then he was to be
         seen by the provider in follow up. None of the six expected blood pressure readings are
         recorded in the chart. Twice there is documentation that the patient refused to have his
         blood pressure taken. The other four times there is no documentation that his blood
         pressure was taken. The patient also was not seen in follow up by the provider. In this
         case, ordered care was not completed and the patient who was experiencing chest pain
         was not followed up.

In summary, we concur with the First Court Appointed Expert’s recommendation that custody
issues should not interfere with timely provision of health care, especially as it pertains to
patient privacy in segregation. With the implementation of practices to see all inmates who sign
up for sick call the next day, the other recommendation that refusals be seen by health care
professionals has been accomplished. We have additional recommendations found at the end
of this report.


Chronic Care
Methodology: The medical records of 13 patients with chronic medical illnesses and conditions
were reviewed. There was limited opportunity to interview SCC providers due to restrictions
imposed by Wexford. The Office of Health Services Chronic Illness Treatment Guidelines dated
March 2016 were reviewed as needed.


38 Sick Call Patient #11.
39 IDOC Nursing Treatment Protocols, (March 2017), pp. 30-31.
40 Sick Call Patient #13.
41 Sick Call Patient #17.




February 26 - March 1, 2018                 Stateville Correctional Center                  Page 24
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 26 of 101 PageID #:12059



First Court Expert Findings
The previous court expert noted that chronic care patients should be scheduled in accord with
their degree of disease control, not at the fixed intervals that a specific chronic disease clinic is
scheduled. Diabetics’ meals should be served on a predictable schedule to facilitate the timely
coordination with insulin administration just prior to food consumption; Type 1 diabetics should
receive short-acting insulin prior to each meal, not just at breakfast and dinner; HIV patients
should also receive primary care provided by SCC providers; and the chronic care nurse should
do no less than monthly medication compliance checks with HIV patients.

Current Findings
We agree with the findings in the First Court Expert’s report. In addition, we identified
additional findings and confirmed some of the First Court Expert’s findings as follows:
   • Problem lists occasionally are incomplete or inaccurate.
   • Patients assigned to chronic care clinics are regularly seen in these disease specific clinic
       sessions.
   • The chronic clinic visits contain very limited clinical information, do not indicate that
       appropriate examinations had been performed, do not document the rationale for
       clinical decisions and therapy modifications, do not modify treatment to attain generally
       accepted treatment goals, and do not document the patient’s treatment plan.
   • Management of chronic illnesses is not in accord with either the Office of Health
       Services Chronic Illness Treatment Guidelines or national standards of care.
   • SCC fails to provide basic screening tests and vaccines that are recommended for
       diabetics in the IDOC Diabetes treatment guidelines and in national standards of
       diabetes care.
   • Chronic care visits strictly focus on a single specific disease and do not address any other
       associated clinical problems. As examples, abnormal blood pressure values were not
       addressed in diabetic clinic. Elevated blood glucose was not addressed in hypertension
       clinic. Neither one of these clinics addressed hyperlipidemia. Managing each chronic
       care disease in a silo independent of the patient’s other illnesses contributes to delays in
       modification or initiation of treatment for patients with multiple chronic illnesses and
       can contribute to increased morbidity.
   • All patients over 50 need to be screened at regular intervals for colon cancer. The
       frequency of screening is based on patient characteristics and on the type of screening
       method used. The charts of seven 50 years of age or older patients were reviewed; only
       one had documentation in their medical record that they had been screened for colon
       cancer. 42




42Screening for Colorectal Cancer, US Preventive Services Task Force Recommendation Statement, JAMA June 21, 2016;
Volume 315, Number 23 as found at
https://www.uspreventiveservicestaskforce.org/Page/Document/UpdateSummaryFinal/colorectal-cancer-
screening2?ds=1&s=colon%20cancer.



February 26 - March 1, 2018                Stateville Correctional Center                                       Page 25
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 27 of 101 PageID #:12060



     •   Nationally recommended vaccinations for adults are not consistently administered.
         Pneumococcal, meningococcal, and hepatitis A and B vaccinations were not offered or
         given as recommended by national age and disease-based guideline.43
     •   Uncontrolled chronic illnesses that appear to be beyond the expertise of the SCC
         providers are not referred for specialty consultation.
     •   The chronic care providers do not document any review of the MAR, the capillary blood
         glucose tests (CBG), and the nursing and provider sick call notes and blood pressure
         readings when they see patients in the disease-specific chronic care clinics.

Chronic disease visits are conducted separately for each disease. If a person has three diseases,
he will be seen in three separate clinics two or three times a year. This dramatically increases
the number of visits. SCC has chronic care clinics for asthma (January & July), diabetes (April,
August, & December), high risk (March & September), hypertension (March A-L, April M-Z,
September A-L, & October M-Z), seizure disorder (February & August), and tuberculosis
(January – December). Individuals with Human Immunodeficiency Virus (HIV) are referred to
and managed by the UIC Infectious Disease Telehealth Clinic. All other chronic diseases
including hepatitis C are managed by the general medicine clinic (May & November). One
physician is assigned to staff all the chronic care clinics with backup (vacation, sickness,
conference) by the other SCC providers.

The chronic care nurse manually prepares the provider’s log-in sheet, noting the reason for the
appointment (e.g. asthma clinic, MD sick call, or follow-up, etc.). Medical record staff types and
sends this list to all the housing units. This list is used by the correctional officers in the housing
units to move men to the health care unit. The chronic care RN hand writes on the list the time
in and time out of those seen and those who have to be rescheduled (no show, no provider,
refused).

There were 1,700 chronic care visits at SCC in 2015-2016; this number decreased to 1,384 in
2016-2017. There was a drop of 243 hypertension clinic visits. This reason for this drop in total
visits was not able to be determined.

In January 2018, the chronic care provider was scheduled for 19 sessions (8 a.m.-2 p.m.); he
only was able to staff 17 of these sessions. 400 patients (23.7/session) were scheduled for the
month. The 400 patients were not limited to chronic care patients but included provider sick
call appointments, add-ons, and 133 asthma chronic care appointments. 282 (71%) of the 400
scheduled patients were actually seen. The provider treated 17 patients per session or
approximately 4.7 per hour. Seeing patients every 12 minutes allows limited time for a provider
to evaluate chronically ill patients.




43CDC Recommended Immunization Schedule for Adults 19 years or Older by Medical Conditions or other Indications, 2018 as
found at https://www.cdc.gov/vaccines/schedules/downloads/adult/adult-combined-schedule.pdf.




February 26 - March 1, 2018                Stateville Correctional Center                                        Page 26
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 28 of 101 PageID #:12061



A review of the asthma chronic care clinic statistics for January 2018 showed:

                Scheduled Visits           133
                Patients seen              65 (52%)
                Patients Already Seen      4 (3%)
                Rescheduled                32 (25%)
                Other                      31 (22%)

This data indicates that approximately 55% of all asthma patients scheduled in January 2018
were actually seen on the scheduled visit day or had already been recently seen. It was unclear
what the reason for the “Other” category was or whether they were also eventually
rescheduled. Some may have refused, others may have been transferred or discharged. The
chronic care nurse was not interviewed.

The providers’ documentation in the medical record was extremely brief, commonly illegible,
and seldom contained pertinent clinical information needed to clarify and understand the state
of a patient’s chronic illness or justify a change in the treatment plan. The experts found it
extremely difficult to track the status of a patient’s chronic illness and to comprehend the
reasons for a modification of treatment. This lack of clinical documentation is a significant
barrier to the continuity and quality of care delivered to the SCC patient population. The
experts found no documentation that the chronic care providers had reviewed the MAR
(refusals, compliance with prescribed medications), the CBG tests, the nurse and provider sick
call notes, and the blood pressure readings taken in the sick call visits when they assessed
patients in the disease specific chronic care clinic visits. This failure to review the data and
information that had been gathered between chronic care visits contributed to flawed clinical
decisions and delays in providing needed care to SCC patient-inmates.

Most of the chronic care patients had completed problem lists. However, four (31%) of the 13
charts reviewed were found to be missing important diagnoses on the problem, list including
hypertension, hepatitis C, amputated thumb post human bite, and diabetic foot ulcer.
Incomplete problem lists contribute to the failure to adequately monitor and treatment known
chronic illnesses.

The care provided to diabetics and patients on chronic anticoagulation, hypertensives, asthma
medications, and anti-epileptics was problematic. Diabetics, hypertensives, and patients on
warfarin anticoagulation remain uncontrolled for lengthy periods of time, in part because their
treatment may only be evaluated in chronic care clinics (two to three times per year) and not as
frequently as their condition justifies. Diabetics are not routinely screened for urinary protein
and even if they are found to have elevated urine protein, the appropriate medical intervention
is not consistently prescribed. Detailed foot and lower extremity sensory exams are not
documented in the diabetes chronic care notes. Recommended vaccines are not universally
provided to patients whose age or disease warrants such vaccination. Compliance with
prescribed medication is important for all chronic illnesses, but the impact of not taking or
receiving diabetic, hypertension, anticoagulation, and seizure medications can result in rapid


February 26 - March 1, 2018        Stateville Correctional Center                         Page 27
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 29 of 101 PageID #:12062



deterioration and morbidity. There was no documentation in the chronic care provider notes
that they were reviewing the MARs or nursing notes to assess compliance with medication and
initiating appropriate interventions as needed.

All 13 (100%) of the patient records had problems identified in the provision of care. The
following patient summaries highlight the concerns and the findings noted above:

     •   This is a 42-year-old patient with a problem list noting asthma who was being treated
         with Xopenex inhaler (beta-agonist), Singulair (Montelukast), and a Medrol Pack
         (methylprednisolone tabs). 44 He was transferred to SCC from Menard Correctional
         Center on 6/24/17. His database noted that he had received the pneumococcal-23
         vaccine on 5/28/12. His asthma was not evaluated upon arrival at SCC. The RN
         incorrectly noted that he was taking Albuterol, did not check a PEFR, and referred the
         patient to the asthma chronic care clinic. Two months later, on 8/24/17, he was seen in
         the asthma clinic; his PEFR was 500 L/min, he was assessed as stable, and was referred
         to a January 2018 asthma clinic. Patient was seen again in the asthma clinic on 1/22/18,
         and his PEFR was 450-500. Although he had a normal exam and his asthma was
         controlled, the provider noted that he had bronchitis and ordered an oral antibiotic
         (amoxicillin). At neither asthma clinic visit did the provider note how frequently the
         patient was using his relief inhaler, or if was waking up at night with cough or whether
         the patient still had the pack of methylprednisolone that could be immediately taken by
         the patient in the case of an acute asthma attack. This patient is very stable, and he
         likely could be taken off Montelukast. At each asthma clinic the provider should be
         taking a more detailed history concerning any symptoms of bronchospasm and use of
         inhaler consistent with generally accepted asthma standards of care. The use of
         antibiotics to treat bronchitis in a stable asthmatic is against the national standard of
         care and was not indicated in this patient.45 In summary, the failure to document an
         adequate history of inhaler use and symptoms indicative of bronchospasm was not in
         compliance with the Office of Health Services Chronic Disease Treatment Guidelines,
         Asthma.

     •   Another patient was a 62-year-old patient whose problem list noted insulin resistant
         diabetes mellitus (IRDM), hypertension, hyperlipidemia, and aortic arteriosclerosis. 46 His
         hepatitis C disease was not documented in the problem list. His database noted that he
         had received the pneumococcal 23 vaccine on 5/23/16 and hepatitis A and B #1 vaccines
         on 3/26/16. There is no documentation that he received, as required, hepatitis A
         vaccine #2 or hepatitis B vaccines #2 and #3. During the last 11 months of 2017, he was
         seen in hypertension clinic two times, in diabetes clinic three times, and semi-annual
         clinic two times. He also was seen by the optometrist two times. Many of the medical

44 Office of Health Services, Chronic Illness Treatment Guidelines, Asthma, March 2016.
45 Chronic Care Patient #1.
46 Chronic Care Patient #2.




February 26 - March 1, 2018                  Stateville Correctional Center                 Page 28
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 30 of 101 PageID #:12063



            provider notes were barely legible. The diabetes and hypertension chronic care notes
            contained little clinical information and no rationale for modifying or not changing
            treatment. Between February and December 2017, HbA1Cs were done monthly (in
            chronological order) 8.7%, 7.9%, 7.8%, 7.8%, 8.1%, 8.2%, 8.2%, 8.2%; none reflected that
            his diabetes was under control. NPH insulin was increased to 35UAM/20UPM (4/18/17
            DM clinic) and again, eight months later at the next DM clinic to 50UAM/25U/PM
            (12/4/17 DM clinic). If there were any additional modifications in the insulin dosage it
            was not documented in the provider notes. Ten HbA1Cs were performed in 2017. The
            national diabetic standards state the HbA1Cs should be tested every three to four
            months; more frequent testing offers no valid clinical information to the care of
            diabetes. The providers are not knowledgeable about the recommended frequency of
            HbA1C testing and the value of this important diabetes test. There was no
            documentation that this diabetic had a single foot or sensory neuropathy exam in 2017;
            this does not meet the standard of diabetes care. Simvastatin 10mg was not increased
            even though this hypertensive, diabetic, elderly male had a >20% 10-year risk of having
            heart disease or stroke and should have been taking a high intensity statin drug per
            national standards of care. 47 The SCC providers are not able to calculate this risk
            because they are not allowed to bring in cell phones and do not have access to
            electronic references. The statin dose was inadequate for this patient’s level of
            cardiovascular risk. This patient was given a diagnosis of hepatitis C, yet there were no
            tests done to support this diagnosis. This patient’s hepatitis C was not being monitored
            in accord with national standards. At the two semi-annual clinic visits (6/5/17 and
            12/19/17), the patient’s hepatitis C was evaluated; no organomegaly, edema, or icterus
            were identified, and the elevated liver enzyme data were documented in the notes.
            However, the plan was only to return to clinic in six months; there was no estimate of
            fibrosis using laboratory tests and no order to do a liver ultrasound or a liver fibroscan
            to evaluate the stage of fibrosis in order to determine if the patient was a candidate for
            hepatitis C treatment. Episodes of difficulty breathing, propping his head up in bed to
            breath, waking up suffocating in October-November 2017, were not being adequately
            evaluated as of the end of January 2018. The initial provider assessment was sleep
            apnea, but no additional diagnoses (congestive heart failure (CHF), cardiac arrhythmia,
            COPD, asthma, coronary artery disease) were considered. There was no documented
            examination of the patient’s heart or lungs and no additional tests were ordered (e.g.,
            chest x-ray, echocardiography, CBC, BMP, EKG, pulmonary function test, sleep studies)
            to evaluate these repeated symptoms of difficulty breathing. This patient was over 50
            years old, but he was not offered a colon cancer screening test during 2017 even though
            he had two semi-annual clinic visits.

            In summary, this patient is not being properly monitored for complications of diabetes,
            including foot ulcers and sensory neuropathy. HbA1Cs are being ordered at an
            unjustifiably high frequency, indicating that the providers are not knowledgeable about
            the utilization of this important diabetic test. His diabetes has not been fully controlled

47   ACC/AHA ASCVD Risk Calculator.



February 26 - March 1, 2018            Stateville Correctional Center                          Page 29
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 31 of 101 PageID #:12064



         for over a year. His hepatitis C has not been assessed to determine the presence of liver
         fibrosis (cirrhosis) that would determine if he is a candidate for treatment. He is not
         being prescribed the proper dosage of a statin that is warranted by his 10-year risk of
         cardiovascular disease. The providers are not assessing 10-year cardiovascular risk in
         elderly patients with diabetes, hypertension, and hyperlipidemia. He was prescribed an
         antibiotic for the treatment of bronchitis. He has not been properly evaluated for his
         recurrent episodes of difficulty breathing. He is not being screened for colon cancer. The
         care provided to this patient is not in accord with national standards of care.

     •   Another patient is a 65-year-old with diabetes mellitus (DM), hypertension, and
         hyperlipidemia noted on his problem list. 48 The database noted that he had received
         pneumococcal 23 vaccine on 7/23/16 and had negative PPD on 12/10/16. His
         medications included NPH insulin 24U/10U, sliding scale regular insulin, Metformin
         500mg/d, Lasix 40mg/d, Lisinopril, Simvastatin 40mg/d, Nifedipine 30mg/d, and ASA. He
         was seen every six months in the diabetes and hypertension clinics. He was seen at UIC
         Eye Clinic in July 2017 and did not have diabetic retinopathy. His blood pressure was
         generally at goal. Multiple HbA1Cs between August 2016 and November 2017 indicated
         excellent control, with all HbA1Cs under 6.0%. However, the CBG logs from October
         2017 through January 2018 documented elevated glucose levels that were not
         consistent with the control indicated by the HbA1Cs; this important clinical discrepancy
         was not discussed at any of the diabetes clinics. This indicates that the diabetes chronic
         care providers are not regularly, if at all, reviewing the CBG tests or the MARs during the
         clinic sessions. Labs done on 3/21/17 reported a microalbumin/creatinine level of
         60mg/L (normal range 0-30), but sick call and diabetes clinic providers did not comment
         on this abnormality and did not order, as is indicated for all diabetics, an ACE inhibitor to
         prevent further kidney damage. There was no documentation of a detailed foot or distal
         extremity sensory exam in any of the diabetes clinic notes.

         In summary, there are significant deficiencies (no detailed foot or sensory exam, failure
         to initiate an ACE inhibitor for proteinuria, no endocrine consultation to evaluate the
         discrepancy between the HbA1Cs and the finger stick blood glucoses 49) in the care and
         screening of this elderly diabetic patient which do meet the ADA standard of care. This
         65-year-old was not offered colon cancer screening during 2016-2017; this is not in
         accord with national age-based standards of care.

     •   This patient is a 69-year-old whose problem list noted hypertension and
         hyperlipidemia. 50 His database noted PPD positive 37mm since 2007, and did not note
         the administration of a pneumococcal vaccine in Volume II. His medications included
         Lisinopril, Nifedipine, spironolactone, metoprolol, and pravastatin. This patient had

48 Chronic Care Patient #3.
49 The HbA1C test used at SCC is a point of care test (iSTAT). When there is a question of accuracy of test results, a comparison
of a same blood sample should be done at a known reliable laboratory comparing that test result with the iSTAT result. The
iSTAT equipment typically needs regular calibration and this may have been not properly done.
50 Chronic Care Patient #4.




February 26 - March 1, 2018                  Stateville Correctional Center                                            Page 30
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 32 of 101 PageID #:12065



            been treated in the past for a positive TB test. He had negative chest x-rays in 2016 and
            2017. He is followed in the hypertension clinic, with two visits in 2017. The patient is
            taking four antihypertensive medications, none of which were at maximum doses. Two
            of his blood pressure medications retain potassium. It would be safer for this patient if
            his diuretic was switched to one that did not have the risk of retaining potassium. There
            was no comment in the provider notes that there was a clinical reason that
            spironolactone was being prescribed. This hypertensive patient had markedly elevated
            blood pressure readings at every provider sick call visit (five visits), but perfectly normal
            blood pressures at the two hypertension clinics. At the 4/4/17 doctor sick call, the
            provider noted a blood pressure 192/107 but did not comment on the markedly
            elevated blood pressure and did not modify the blood pressure medication. The
            hypertension clinic providers made no comment about the elevated blood pressures at
            the sick call visits, did not document that they reviewed the blood pressures from other
            visits, or were even knowledgeable of these elevated blood pressures. This 69-year-old
            had no documentation in his record that he had been screened for colon cancer or had
            received the pneumococcal 23 vaccine.

            In summary, the experts are concerned that chronic care providers do not review the
            findings or vital signs from other non-chronic care visits. The failure to utilize important
            clinical information or data from other visits puts the health of patients with chronic
            illnesses at risk. National age-based standards recommend that patients over 50 years
            receive colon cancer screening and those over 65 years old be administered both
            pneumococcal vaccines (13 and 23); there is no evidence that either of these screening
            and preventive measures were offered to him. The experts are concerned that
            prescribing of four antihypertensive medications with none at maximal dosage is putting
            this individual at risk and is not in accord with national standards of care.

       •    Another patient is 47-year-old whose problem list noted asthma, hypertension, and
            bilateral knee pain. 51 His database indicated that he received the pneumococcal vaccine
            on 1/17/16 and a flu shot on 11/30/17. His current medications include Xopenex
            inhaler, Alvesco 160mg I puff BID, Montelukast 10mg/d, and hydrochlorothiazide
            50mg/d. From January 2016 through January 2018 he was seen four times in the asthma
            clinic, four times in hypertension clinic, and three times in the general medicine clinic.
            His PEFRs recorded in the asthma clinic were 500 on 1/9/17 and 825 on 7/1/17 and
            1/26/18, all reflecting excellent control. At some point Montelukast was properly
            discontinued. The provider notes did not note any symptoms or any justification for the
            continuation of the steroid inhaler (Alvesco). The patient had eight normal blood
            pressure recordings from January 2017 to January 2018. He is taking
            hydrochlorothiazide 50mg/day. Hydrochlorothiazide 50mg has been known for years
            not to offer greater blood pressure control benefit than 25mg but has some greater risk
            for dehydration and hypokalemia. He should be given the lower dosage of
            hydrochlorothiazide. He had increased frequency of urination in June 2017 that was

51   Chronic Care Patient #5.



February 26 - March 1, 2018             Stateville Correctional Center                           Page 31
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 33 of 101 PageID #:12066



            clinically suspected to be benign prostatic hypertrophy (BPH), and he was placed on
            Flomax. The higher dose of the hydrochlorothiazide diuretic may have been contributing
            to his symptoms and, if decreased, might allow Flomax to be discontinued.

            In summary, this patient has been regularly seen in three chronic care clinics. His asthma
            and hypertension are under good control and he should be monitored to see if any of
            his asthma medications can be decreased or discontinued. The providers should
            decrease the blood pressure medication to 25mg for the safety of the patient. The
            continued prescribing of hydrochlorothiazide 50mg has not been recommended for
            treatment of blood pressure in the last 15-20 years.

       •    Another patient is a 36-year-old whose problem list noted seizure disorder. 52 His
            database was empty. His medication was phenytoin (Dilantin). He was seen in the
            seizure chronic care clinic five times from February 2016 through February 2018. The
            patient had a seizure reported on 1/30/16. At the 2/2/16 seizure clinic he was noted to
            not have his seizure medications Keep-on-Person (KOP). On 4/26/16, he was reported to
            have had another seizure; the physician wrote that the patient’s history was not
            consistent with a seizure disorder and Dilantin was ordered to be tapered off. Another
            seizure in his bed was noted by the RN on 7/17/16. On 7/29/16, the MD wrote “doubt
            seizure;” again the Dilantin level was sub-therapeutic (2.5). The 8/9/16 seizure clinic
            provider noted that the patient had seizures while sleeping and that the 7/29/16
            Dilantin level was 2.5, but did not increase the dosage. The 2/7/17 seizure clinic wrongly
            stated that the patient’s last seizure was on 1/6/16. A repeat Dilantin level was again
            sub-therapeutic (2.5) and Dilantin dose was increased to 300mg/d. The Dilantin level
            was again low (<2.5) on 2/23/17. Nursing noted on 3/17/17 that the patient was non-
            compliant with taking his seizure medications; there were three unused blister packs in
            his cell. The RN wrote on 4/2/17 that she had the patient take his AM dose in front of
            her and she recommended Watch-Take medications. Again on 5/18/17, the nurse stated
            that the patient was not compliant with taking his antiepileptic medication. There were
            no MD visits for the next two and a half months. The patient missed seizure clinic on
            8/1/17 due to a security lockdown. He was seen in the seizure clinic on 8/12/17; the
            provider did not comment on the repeated nursing concerns of non-compliance and
            continued KOP Dilantin. A Dilantin level on 8/22/17 was for the fifth time in 20 months
            sub-therapeutic (<2.5). At 8/24/17 physician sick call, it was noted that the patient had
            another seizure “last night,” and Dilantin was finally changed to Watch-Take medication
            administration; however, a loading dose was not given. This switch to Watch-Take
            occurred over four months after nurses had documented his non-compliance with his
            seizure medications. A repeat Dilantin level was 3.1, still sub-therapeutic, on 9/5/17. The
            9/15/17 physician note was not legible. He was seen again in seizure clinic on 2/2/18.
            The provider again erroneously noted that “no seizures since January 2016,” did not
            comment on the recent sub-therapeutic level, but continued the Watch Take. This
            provider clearly did not review the previous physician and nursing notes nor the recent

52   Chronic Care Patient #6.



February 26 - March 1, 2018            Stateville Correctional Center                          Page 32
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 34 of 101 PageID #:12067



            drug level; the Dilantin dose should have been increased or a new medication
            prescribed.

            In summary, this epileptic patient with uncontrolled seizures and multiple repeat sub-
            therapeutic Dilantin levels was not being adequately treated. Physicians initially
            doubted that he was having seizures, then failed to expeditiously switch him from KOP
            to Watch-Take administration after repeated nursing notes documented non-
            compliance with his KOP medications. The four-month delay in changing the mode of
            medication administration jeopardized this patient’s health. Even after Watch-Take
            medications were finally initiated, the drug level was not therapeutic, but no clinical
            action was taken (increased dose or new medication); this was not acceptable care. No
            repeat Dilantin levels have been tested since the last sub-therapeutic level five months
            ago. This patient with an unstable seizure disorder will not be followed up until August
            2018. This is not acceptable and does not meet the community standard of care.

       •    Another patient had a problem list noting asthma, Crohn’s disease, and hypertension. 53
            The database noted a negative PPD on 8/20/17. His medications included
            hydrochlorothiazide 25mg/d, verapamil 180mg 2 tabs/d, and Delzicol (mesalamine
            equivalent) 400mg 2 tabs TID. He was seen in the hypertension clinic on 3/20/17 and
            9/14/17; his blood pressures in the chronic care clinic and in a number of physician sick
            calls were well controlled. He was evaluated twice (5/16/17 and 11/21/17) in general
            medicine chronic care for his Crohn’s Disease. The provider stated at both visits that the
            Crohn’s disease was “stable.” Labs performed four times during the last 12 months were
            normal. At the 8/10/17 provider sick call, the patient stated that he not received his
            Delzicol (Crohn’s medication) for a month, he was passing blood in his stool, and his
            abdomen was benign. The assessment was acute flare-up of Crohn’s due to no
            medications. The pharmacy was contacted, and the medications restarted. Patient was
            seen again in the provider sick call on 10/31/17, complaining of blood in bowel
            movement two times; a rectal exam was negative, CBC and FOBT was ordered. A
            physician note on 12/19/17 was illegible. A referral to GI was approved on 12/27/17,
            although there was no documentation in any notes that the patient was referred to GI.
            At physician sick call on 1/9/18, patient again reported that he had occasional blood in
            his stool and had occasional diarrhea. His abdomen was soft. The GI appointment had
            been scheduled for 3/8/18. Review of the MAR verified that the patient received his
            KOP supply of Delzicol in June 2017 and August 2017-January 2018, but not in the
            month of July 2017.

            In summary, the failure to deliver his Crohn’s medications in July 2017 triggered a flare-
            up of his disease which persisted intermittently for the next six months. The presence of
            blood in the stool can be caused by his inflammatory bowel disease and by other
            conditions, including cancer of the colon. The patient reported passing blood on
            8/10/17, 10/31/17, and 1/9/18. Even though he is at high risk for colon cancer, he was

53   Chronic Care Patient #7.



February 26 - March 1, 2018            Stateville Correctional Center                          Page 33
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 35 of 101 PageID #:12068



            not scheduled to see GI until seven months after his first reported episode and five
            months after the second visit for blood in stool. This is an unacceptably long delay and
            does not meet the community standard of care. He was noted in November 2017
            chronic clinic as having “stable” Crohn’s disease even though he had had a recent
            exacerbation in August 2017.

       •    Another patient is a 51-year-old whose problem list included seizure disorder, hepatitis
            C, hyperlipidemia, and bipolar disorder. 54 His medications are Procardia (nifedipine) and
            Lopressor (metoprolol), both medications for hypertension, which is not on the problem
            list, and Keppra (levetiracetam) 250/d. He is followed in the hypertension and seizure
            chronic care clinics. He was seen in the seizure clinic four times and in the hypertension
            clinic two times in the last 13 months. His blood pressure is generally well controlled. His
            seizures were assessed as stable in 2017, but at his 2/21/18 seizure clinic it was noted
            that he had a seizure three weeks prior to the visit. There was no comment on the type
            of seizure or whether the patient was taking his seizure medications. The patient is
            being administered his seizure medications as Watch-Take. In September-November
            2017 and January 2018, the MARs documented that he received 100% of his doses, but
            from December 17-30, 2017, he was documented as having received only four of the
            expected 14 doses. This was not commented on during his 2/21/18 seizure clinic visit,
            but may have been the reason that he had a seizure near the end of January 2018. By
            just reading the medical record it was very difficult to identify whether the patient had
            hepatitis C infection, had been treated for hepatitis C, or whether the disease was
            active. He was not being followed in the general medicine clinic or in sick call for his
            history of hepatitis C. The patient was interviewed, and he verified that he had been
            successfully treated in 2006 with Interferon/Ribavirin while in IDOC. Lab tests showed
            normal liver enzymes/liver studies but a low normal platelet count (125) was reported
            on 7/17/17. An abdominal ultrasound exam to screen for hepatosplenomegaly, liver
            fibrosis, and HCC was not performed in 2017. Patients with hepatitis C, especially those
            with cirrhosis, which can cause low platelet counts, are at increased risk for
            hepatocellular carcinoma. He was not being regularly screened with liver ultrasounds.

            In summary, the problem list for this patient was incomplete, not noting the presence of
            hypertension nor indicating that hepatitis C had been successfully treated. This placed
            the patient at risk for disruption of his care and inadequate follow-up of these
            conditions. It was very difficult to verify the patient’s history of hepatitis C, his previous
            treatment, and his current status. The patient should have a liver ultrasound performed
            to clarify the degree of liver fibrosis and to help determine whether he needs to be
            regularly screened for HCC. The medical record does not address why the MAR indicates
            that seizure medications were not consistently administered in December 2017 and
            whether this contributed to a seizure that occurred in late January 2018.



54   Chronic Care Patient #8.



February 26 - March 1, 2018             Stateville Correctional Center                            Page 34
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 36 of 101 PageID #:12069



       •    Another patient is a 55-year-old whose problem list noted hepatitis C post-successful
            treatment, hepatosplenomegaly, low platelets, BPH, and kidney stones.55 His
            medications included lactulose, finasteride, Tamsulosin, and betablocker. He was
            successfully treated (Harvoni) for hepatitis C at UIC Hepatology Clinic in 2014-2015.
            Between October and December 2017, he had an abdominal US, colonoscopy and
            esophagoscopy performed at UIC which did not identify liver masses/HCC, removed four
            colon polyps (repeat colonoscopy in 10 years), and found small esophageal varices for
            which a beta blocker medication was ordered. The liver ultrasound was repeated in
            January 2018 and showed no masses. Multiple lab tests in 2016-2017 showed low
            platelets, normal liver enzymes, normal INR, and intermittent mild elevations of total
            bilirubin. He has received hepatitis A and B vaccines but there is no documentation in
            the medical record that he has been administered/offered pneumococcal vaccinations.
            There are no notes by the providers at SCC concerning his cirrhosis and portal
            hypertension. The patient is not being followed in the SCC chronic care clinic. There are
            no notes about his mental and cognitive status even though he is taking lactulose for the
            treatment of hepatic encephalopathy.

            In summary, this patient was successfully treated while in IDOC for hepatitis C. He also
            has advanced cirrhosis. He is being followed by the Hepatology Service at UIC. It is not in
            the best interest of the patient or the institution that this patient is not jointly
            monitored in the chronic care clinic for his cirrhosis. SCC’s clinical team must be
            continually aware of this patient’s baseline status so that they can expeditiously and
            appropriately respond to any deterioration in his condition.

       •    Another patient is a 52-year-old whose problem list notes HIV infection and s/p GSW
            groin in 1986 with blood transfusions. 56 His database shows negative PPDs from 2010 to
            2017. His medications include KOP Genvoya. There is no documentation that he has
            been administered pneumococcal or meningococcal vaccinations or had been screened
            for colon cancer. He has been seen twice by the UIC HIV telehealth specialists; the UIC
            ID specialist’s notes are in the SCC medical record. On 3/20/17, UIC discontinued Atripla
            and started Genvoya, and his VL was undetectable on 2/6/17. Repeat labs on 4/15/17
            (VL undetectable, CD4 851), 5/4/17 (Cholesterol 153, Hct 39.9), and 6/12/17 (VL
            undetectable, CD4 670) were good. The UIC HIV specialists assessed his HIV to be in
            good control on 6/22/17. Repeat labs on 10/3/17 (VL undetectable, CD4 687) again
            reflected good control. This patient is being regularly managed by the UIC telehealth HIV
            specialists; his HIV is under good control. There are no notes by the SCC providers about
            his HIV status or in regards to any of his age-based routine health maintenance needs.

            In summary, this 52-year-old should have been screened for colon cancer, should have
            documentation that pneumococcal and meningococcal vaccines had been provided, and
            should have been considered for a statin for prevention of cardiovascular disease. None

55   Chronic Care Patient #9.
56   Chronic Care Patient #10.



February 26 - March 1, 2018            Stateville Correctional Center                          Page 35
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 37 of 101 PageID #:12070



            of these indicated interventions or screening have been done and all of these screening
            and preventive measures are the responsibility of the SCC primary care medical team.
            He has been at SCC for at least 11 months and he has not had an annual visit or a
            chronic care visit. SCC must continue to provide the routine health maintenance needs
            of all patients, even those with a condition that is closely monitored by offsite
            specialists.

       •    Another patient is 42-year-old whose problem list noted hypertension, seizure disorder,
            hyperlipidemia, and HIV infection.57 His medications include Dulera
            (mometasone/formoterol) inhaler, Albuterol inhaler, hydrochlorothiazide, Lisinopril
            20mg/d, Genvoya, gabapentin, Keppra, atorvastatin, and ASA. He was seen in the
            hypertension clinic one time, hypertension/seizure clinic one time, HIV Telehealth one
            time, diabetes clinic one time, diabetes/seizure clinic one time, and asthma clinic one
            time (refused one time) in 2017. His blood pressure is well controlled on his current
            regimen. He had two HbA1Cs (6.1 and 6.6), consistent with pre-diabetes on the first test
            and consistent with diabetes on the second test which was unrecognized. His glucoses
            ranged between 89 and 132 in 2017. The diabetes care provider encouraged lifestyle
            modifications to treat presumed pre-diabetes but failed to address the 2nd test which
            was diagnostic of diabetes. His last seizure was reportedly in early 2017, with no further
            seizures as of January 2018. He was assessed by the UIC HIV Telehealth Infectious
            Disease specialists on 6/22/17; his VL was undetectable and CD4 617. Repeat VL
            undetectable, CD4 624 on 10/3/17. His HIV is well controlled on Genvoya. In January
            2018, the Genvoya was switched from DOT/Watch-Take to KOP, but the nursing staff
            continued to give daily doses for the rest of January, even though the patient had
            received a KOP supply of 30 tabs on 1/18/18. This created a potential risk for the patient
            of double dosing. It is unclear why the DOT order in the MAR was not discontinued. At
            the 7/1/17 asthma clinic, his PEFR was 325, and the patient refused to attend the 2/6/18
            asthma session.

            In summary, this patient’s multiple chronic conditions were managed in silos of five
            separate chronic care or specialty clinics. This division of care has the potential of
            disrupting this patient’s continuity and comprehensiveness of care. Excluding the UIC
            HIV Telehealth Clinic, the chronic care notes are extremely brief and provide very
            limited information on the patient’s status or ongoing health care plan. There is no
            documentation anywhere in the asthma, diabetes, or HIV clinics that he had received or
            been offered the indicated pneumococcal or meningococcal vaccines. Any one of these
            three clinics could have provided the vaccine(s), but none of them did. There is no
            comment or rationale for the prescribing of gabapentin in this patient. There was no
            mention of peripheral neuropathy or nerve pain in the any of the provider notes. The
            seizure clinic also did not contain any documentation that gabapentin was being used as
            an epileptic medication in combination with Keppra. Gabapentin is not a benign
            medication; the provider notes should clarify why this medication is being prescribed.

57   Chronic Care Patient #11.



February 26 - March 1, 2018            Stateville Correctional Center                         Page 36
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 38 of 101 PageID #:12071



            The patient appeared to have an A1c test diagnostic of diabetes which appeared
            unrecognized.

       •    Another patient is a 46-year-old whose problem list noted deep vein thrombosis (DVT)
            secondary to GSW right leg (early 1990s) and hyperlipidemia. His database noted
            negative PPD on 3/9/17.58 His medications include warfarin and Zocor (simvastatin). He
            was followed in the chronic care clinic (5/1/17, 11/3/17) in 2017. From 12/20/16
            through 2/22/18, 12 INRs were performed to assess the level of anticoagulation; only
            one (11/8/17, 2.3) was in the therapeutic range. The providers did incrementally
            increase the warfarin dose from 7.5mg/d to 10mg/d over these 15 months. The latest
            increase was ordered on 10/1/17, but INRs have continued to be sub-therapeutic in
            December 2017 and January-February 2018. The MARs revealed 100% patient
            compliance with warfarin doses from November 2017 through January 2018. In
            summary, the level of anticoagulation for this patient is suboptimal. The frequency of
            INR testing and warfarin adjustment should have been accelerated. This patient is at risk
            for another DVT or thromboembolism. The providers at SCC do not seem to understand
            the urgency of achieving therapeutic levels of anticoagulation using warfarin. In this
            clinical environment, the use of newer anticoagulants that do not require INR testing
            and dose adjustments should be strongly considered. Also, DVT is typically treated for
            three months. This patient was being treated for over a year. While selected patients
            require long-term treatment, the rationale for long-term treatment needs to be
            documented in the record. If the patient was being treated unnecessarily, it places him
            at significant risk due to the potential adverse effects of warfarin.

       •    Another patient is a 62-year-old whose problem list noted diabetes and hepatitis C. 59
            His database documented pneumococcal 23 vaccination in 2003 and 2011, and hepatitis
            A and B vaccinations in 2013. His medications include insulin 70/30, metformin
            500mg/d, and gabapentin. He was seen in the diabetes clinic seven times and the
            hepatitis C clinic three times from 12/13/15 and 12/12/17. Over the last two and a half
            years, this patient’s diabetes was never under optimal control, his HbA1C ranged from
            7.7-8.7 with a minimum goal of less than 7.0, as in IDOC DM guidelines. His 70/30 insulin
            has remained at 50U/AM and 30U/PM for a number of months; it was unclear from the
            notes why and when the insulin dose was decreased from 65U/30U to 58U/30U to
            50U/30U. He also takes metformin 500mg/d and on 1/8/18, glipizide 5mg/d was added
            to his regimen. Urine testing has demonstrated macroproteinuria since 2008 and high
            microalbumin/creatinine level (1017 mg), yet there is no evidence in the medical record
            that this patient had been prescribed an ACE inhibitor to minimize the risk of further
            kidney damage. This diabetic’s cardiovascular 10-year risk was 20.2% but he has no
            documentation in the chart that he is taking a statin medication to decrease his risk of
            MI or CVA. His blood pressures have never been at goal of <140/90 as required in IDOC
            guidelines, yet it appears that he is not taking anti-hypertensive medications. There is

58   Chronic Care Patient #12.
59   Chronic Care Patient #13.



February 26 - March 1, 2018           Stateville Correctional Center                          Page 37
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 39 of 101 PageID #:12072



        no comment in the chronic care clinic notes that the patient is taking an ACE inhibitor, a
        statin, or a hypertensive medication. This patient’s diabetes is being poorly managed.
        The rationale for decreasing the insulin dosages was not documented in the progress
        notes of diabetes clinic. Elevated liver enzymes have been noted at three of the four
        hepatitis clinic visits. UIC did a liver fibroscan that revealed Stage 4 (advanced cirrhosis)
        on 11/15/17. A hepatitis C RNA test on 5/31/17 was elevated to 2,775,804. It has been
        determined that this patient is a candidate for hepatitis C treatment and a referral has
        been recently made (2/6/18) to Wexford’s Dr. Paul for review and approval to treat.

        In summary, this patient’s diabetes has never been controlled. The treatment plan is
        unclear from the brief chronic care notes. This patient warrants a referral to
        endocrinology to establish a plan to optimize the diabetes treatment. It is inexplicable
        why this at-risk diabetic is not prescribed an ACE inhibitor, a HMG-CoA reductase
        inhibitor (statin), and a hypertensive medication. This 62-year-old patient should be
        screened for colon cancer and should have received a pneumococcal 23 vaccine, but
        there is no documentation in the medical record that these screening and preventive
        interventions have been done. We also note that referral for treatment for hepatitis C
        occurred when this patient already had cirrhosis or late-stage disease. This means that
        this patient will endure long-term risk of cirrhosis, including hepatocellular carcinoma,
        when earlier treatment may have avoided this complication.


Urgent/Emergent Care
Methodology: We interviewed the Director of Nursing, toured the medical clinic, assessed the
availability and functionality of emergency equipment and supplies, reviewed emergency drills,
CQI reports, and medical records. Medical records were selected from the list of emergency
department (ED) visits in 2017 provided by SCC. This list includes the reason for the ED visit.
Records selected for review were those conditions sensitive to ambulatory care, such as
seizure, withdrawal, infection, diabetic complications, abdominal pain, chest pain, etc. A total of
eight records were reviewed.

First Court Expert Findings
ER reports were absent in all the medical records reviewed and the care of patients was found
to be problematic before the ED visit and after the patient’s return to SCC. The First Court
Appointed Expert recommended the QI program monitor and report results on the timeliness,
appropriateness, and continuity of care of patients sent to the ED.

Current Findings
SCC provides basic CPR and first aid. Emergency response equipment consists of first responder
bags that contain first aid supplies, stethoscope, blood pressure cuff, cervical splint, and a few
medications (i.e., glucagon). There are also two large duffel bags that are considered disaster
bags. These contain larger quantities of supplies and equipment needed to respond to multiple
injuries. The basic first responder bags and the disaster bags are not locked and there is no list



February 26 - March 1, 2018         Stateville Correctional Center                           Page 38
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 40 of 101 PageID #:12073



of contents and their location as required by SCC Operations Policies and Procedure. 60 An
automatic external defibrillator (AED), ambu bag, portable oxygen, EKG machine, suction,
nebulizer, and oto-ophthalmoscopes are available in the urgent care room in the clinic at SCC.
The presence and functionality of the first aid equipment is checked daily by the night shift and
documented on a log. We checked the AED and oxygen tanks and found both to be functional.
First aid kits are in the offices on each of the cell blocks. These are not regularly inspected and
re-supplied as required by SCC Institutional Directive. 61 Two kits were inspected; the seal was
broken on both and there were no gauze or bandages in the kit.

Training records are maintained and nearly all health care staff are current in CPR. The few who
are not current are noted on the record; these are staff on leave. SCC’s Institutional Directive
and Operations Policy and Procedure require that emergency drills be conducted twice a year
on each shift. One of these is to be a mass casualty drill involving multiple people with injuries.
The annual CQI report for 2016-17 lists the drills that have taken place. Based upon this list, SCC
did not comply with either directive. Only one drill was conducted on the 7 a.m. to 3 p.m. shift,
and only one mass casualty drill was completed rather than one on each shift. Also, the
description of the mass casualty drill conducted on the night shift 8/23/2017 only involved one
injured person, so does not meet the definition of a mass casualty drill. The written critiques of
these drills are very brief.

We reviewed the medical record of eight patients sent to the emergency department (ED) in
2017 and found that ED visits were often preventable, information and recommendations from
the ED were not obtained, or if it was, not incorporated into the patient’s subsequent
treatment plan. These findings are detailed in the following paragraphs.

     •   The first patient has a history of uncontrolled hypertension and end stage renal
         disease. 62 Documentation of the reason for sending the patient to the hospital
         emergently on 7/8/17 is very brief - shortness of breath and fluid overload. He was
         discharged three days later. There is no note summarizing the findings or treatment
         recommendations from the hospital. No records from the treating hospital were
         obtained. He was not seen in chronic care clinic following the hospitalization until
         November. This hospitalization was likely preventable if his chronic disease had been
         monitored and managed more often than every three to four months. There was no
         effort to review records from the hospitalization and incorporate this information into
         the treatment plan.

     •   The next patient was sent to the ED on 9/18/17 for severe facial swelling and confusion
         resulting from an assault.63 His problem list includes quadruple coronary bypass,
         hypertension, and prostatic hypertrophy. The initial response to the facial injury was
         timely and appropriate. The ED took x-rays and diagnosed a zygomatic fracture and

60 P112 Emergency Services, June 2017, p. 20.
61 04.03.108 K3 Response to Medical Emergencies May 1, 2016.
62 Urgent/Emergent Patient #1.
63 Urgent/Emergent Patient #2.




February 26 - March 1, 2018                Stateville Correctional Center                  Page 39
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 41 of 101 PageID #:12074



         recommended tramadol for three days, twice a day for pain, and referral to an eye
         specialist. Upon return to SCC the provider made the referral to an eye specialist, but
         did not order the pain medication or document a rationale for deviating from the
         recommendation.

     •   The next patient was hospitalized emergently on 4/4/17 for abdominal pain, blood in
         stool and weight loss.64 He is a 66-year-old and has diagnoses of hypertension, chronic
         obstructive pulmonary disease, GERD, and prostatic hypertrophy. He complained of
         black stool on 4/2/2017 and a sample was positive for blood. On 4/3/17, he was seen by
         a provider for skin breakdown on his right hip. The provider did not address the problem
         of blood in his stool. The provider noted that he should be scheduled for a follow-up
         appointment in one week for results of biopsies from a GI consult at UIC. No follow up
         appointment was scheduled. His care before the hospitalization and afterwards is
         episodic. The outbound note from SCC refers to the patient having had a previous stroke
         and yet this is not on his problem list. Treatment recommendations from the hospital
         were not followed and there is no documentation of a rationale for an alternative
         treatment plan.

     •   The next patient was sent to the ED on 2/9/2017 for severe anemia with shortness of
         breath and dizziness.65 He had been seen at nursing sick call five days earlier for
         dizziness. He had a history of a gastrointestinal bleed and hypertension. The nurse
         referred him to a provider urgently on 2/4/2017 because of a rapid pulse (124) and
         elevated blood pressure (150/72). The provider ordered labs and an EKG. The EKG was
         not done because it was “broken,” and labs were not resulted until 2/8/17. The
         provider’s review of these results prompted the referral to the ED. Upon return from
         the ED the patient was not seen by a provider in follow up until 2/17/17.
         Recommendations from the ED were not acknowledged by the provider and there was
         no documented rationale for deviating from the recommended plan of care. This ED
         visit would likely have been avoided if the diagnostic labs had been accomplished more
         quickly and treatment initiated earlier.

     •   The next patient was sent to the ED on 9/30/17 for intractable low blood pressure. 66
         There are no problems listed on the problem list and it has not been updated since
         5/17. However, this patient was being seen by the Medical Director for chronic pain. The
         Medical Director referred the patient to the UIC chronic pain clinic on 8/9/17. The
         patient was taking clonazepam and lorazepam and reported these as being ineffective in
         relieving his back pain. The Medical Director documented that the patient was
         exhibiting drug seeking behavior. The patient asked for renewal of his medications on
         8/30/17 and was scheduled to be seen on 9/5/17. He was not seen that day and made
         another request to have his medications renewed before they expired on 9/16/17. He


64 Urgent/Emergent Patient #3.
65 Urgent/Emergent Patient #5.
66 Urgent/Emergent Patient #6.




February 26 - March 1, 2018        Stateville Correctional Center                         Page 40
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 42 of 101 PageID #:12075



            was seen the day before his medications expired and they were renewed. He was seen
            again on 9/25/17 for back pain and x-rays were ordered. A Toradol injection was
            ordered on 9/28/17 and he was admitted to the infirmary when his blood pressure
            dropped from 137/85 at 6:00 p.m. to 114/71 four hours later. He continued to receive
            Toradol injections on 9/29/17 and 9/30/17. The patient continued to report significant
            pain and his blood pressure remained low, so the Medical Director sent him to the ED
            on 9/30/17. The patient returned from the ED with recommendations for Norco. The
            nurses contacted the Medical Director, who instructed them not to give the patient
            Norco and ordered clonazepam and lorazepam instead. The patient did not see a
            provider in follow up until three days after the ED visit on 9/30/17. This patient was not
            seen by the UIC pain clinic until 1/24/18. Diagnostic imaging of the lumbar and thoracic
            spine was recommended as well as trigger point injections for radicular and myofascial
            pain. Chronic pain or the underlying cause of the chronic pain is still not listed on the
            problem list. Had this patient’s chronic pain been managed the ED visit would have been
            avoided. The referral to UIC took too long to effectuate.

       •    The next patient was sent to the ED on 8/22/17 for chest pain. 67 He is 66 years old and
            his problem list includes Crohn’s disease, heart disease, and depression. However, he is
            not followed in the chronic disease clinic. He was seen for Crohn’s disease on 7/25/17,
            and his blood pressure at that visit is recorded as 91/72. The provider did not remark on
            this low blood pressure and no additional follow up was ordered. On 8/22/17, he
            complained of chest pain, and after two hours of monitoring and treatment at SCC he
            was sent to the ED. At the ED he was diagnosed with esophagitis and GERD. Follow up
            with cardiology was recommended by the ED. He was not seen following the ED visit
            until 20 days later. No cardiology referral was made. He was scheduled for an
            enteroscopy in October 2017 and a follow up appointment for GERD in November 2017.
            This patient should be followed in a general medicine chronic disease clinic and
            abnormal vital signs should have been addressed by the provider who saw him in July
            2017. In addition, he was not seen timely after returning from the ED and a cardiology
            referral should have been made.

       •    The final patient was sent to the ED on 5/4/17 for an acute infection on his right foot.68
            He was diagnosed with insulin dependent diabetes and hepatitis C. He was seen in both
            the diabetic and hepatitis C chronic disease clinics. He was seen in chronic clinic for
            diabetes on 12/1/16 and his HbA1C was noted to be 8.2 (poor control). He was seen
            again on 4/3/17 and his HbA1C was 8.7 (poor control). In February 2017 he was seen for
            swelling in his legs and a diuretic (Lasix) was ordered. His legs were documented as still
            swollen when he was seen by providers in March and April. Reduced sensitivity in his
            feet due to diabetes is documented by the provider who saw him 4/26/17. No changes
            were made in his treatment, and the frequency of chronic care appointments to manage
            his diabetes was not increased. This patient with poorly controlled diabetes and

67   Urgent/Emergent Patient #7.
68   Urgent/Emergent Patient #8.



February 26 - March 1, 2018            Stateville Correctional Center                          Page 41
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 43 of 101 PageID #:12076



            neuropathy in his feet stubbed his toe on 5/3/17 sufficient to cause loss of a toenail and
            severe bruising of the foot. He requested health care attention the next day, was
            admitted to the infirmary and started on IV antibiotics, but later that day was sent to
            the ED for treatment. Upon his return to SCC, the recommendations from the hospital
            are noted and implemented. This ED visit was likely preventable if his diabetes had been
            more closely monitored and his condition treated more rigorously.

We also reviewed six medical records of patients who were hospitalized to assess their care
before and after hospitalization. We found that, as with the persons going to the ED, patients
returning from in-patient hospitalization do not consistently have a hospital discharge
summary. We noted clinical management problems in all six records reviewed, including
significant preventable or possibly preventable harm and risk of harm to patients who had
delayed hospitalization, delayed specialty care, or lack of primary care of their underlying
medical conditions. The lack of appropriate treatment of their underlying medical conditions
resulted in deterioration and harm (myocardial infarction, stroke, and colon cancer) that was
preventable if their conditions were treated appropriately. There appears to be a significant
knowledge and practice deficit with respect to managing primary care problems, which we
attribute to the use of a surgeon instead of a doctor trained in primary care. This is a
credentialing and privileging problem. We also note that in two cases there appeared to be a
lack of documentation of episodes of care immediately preceding hospitalization. All clinical
episodes of care need to be documented in the medical record. We give summaries of these
cases below.

       •    The first patient had listed problems including hypertension, asthma, type 2 diabetes,
            and GERD. 69 The patient had three major risk factors for coronary heart disease
            (hypertension, diabetes, and high blood lipids), but his high blood lipids were not
            recognized as a problem by facility physicians. Because this condition was unrecognized,
            he was not treated with anti-lipid medication, which is a standard of care. Providers saw
            the patient on 24 occasions, with elevated blood pressure dating from May of 2016 until
            January of 2017, but the blood pressure medications were only minimally adjusted on
            only two of the 24 episodes of care. The patient’s blood pressure remained uncontrolled
            over the course of an entire year. Once when seen in hypertension chronic clinic and
            twice in diabetes clinic, the blood pressure was elevated but the only treatment was to
            add a diuretic (at only the hypertension clinic visit). Hypertension is a risk factor for
            stroke and coronary artery disease, and not treating blood pressure to an appropriate
            goal places the patient at increased risk for coronary events. The diabetes was also not
            well controlled.

            On two occasions the patient had chest pain with elevated blood pressure. On one
            occasion the patient had exertional chest pain with blood pressure of 199/128 which
            constitutes hypertensive urgency. Exertional chest pain suggests acute coronary
            syndrome which requires an immediate EKG and evaluation. The nurse called a doctor,

69   Hospitalization Patient #2.



February 26 - March 1, 2018            Stateville Correctional Center                          Page 42
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 44 of 101 PageID #:12077



            but an EKG was not done, and the patient did not receive an evaluation for acute
            coronary syndrome. The doctor failed to follow generally accepted guidelines or usual
            standard of care, which should have included evaluation for acute coronary syndrome.
            On another occasion, a nurse called a doctor because the patient had chest pain with
            blood pressure of 188/102. The doctor ordered Ativan, nitroglycerin, and a single dose
            of clonidine, but did not order an EKG or send the patient to an ER. This also failed to
            follow generally accepted guidelines or usual standard of care to evaluate for acute
            coronary syndrome. Over the next hour, after this episode of chest pain, an LPN saw the
            patient four times. During one of those episodes, the patient described chest pain like
            “someone elbowing me in the chest.” Shortly after that, the LPN documented a blood
            pressure of 204/93, an extremely high blood pressure that in combination with chest
            pain was a red flag sign. An LPN should not have been making these repeated
            evaluations, as they are not trained in assessments. As well, the patient did not have
            timely transfer to a higher level of care.

            There were no further notes, but the patient was admitted to a hospital at some time
            unknown and diagnosed with a heart attack. All care needs to be documented in the
            medical record, but the episode of care resulting in the transfer was not documented in
            the medical record. The patient had a stent placed and returned from the hospital on a
            statin drug. Care for this patient demonstrated a lack of knowledge of primary
            prevention of heart disease and on treating angina, a common primary care problem. It
            was similar to care we noted in mortality reviews at a different institution which
            resulted in death. This heart attack was likely preventable if the blood pressure was
            treated and if he was placed on a statin drug. Failure of the on-call doctor to admit a
            patient with typical chest pain and elevated blood pressure placed the patient at
            significant risk of harm and was grossly and flagrantly unacceptable.

       •    Another patient with a history of smoking had elevated lipids with cholesterol 232, HDL
            54, and LDL cholesterol 153. 70 The standard of care for these laboratory test results is
            treatment with a statin drug, which was not done. On 12/8/14, the patient had an
            elevated HbA1C of 6.6, which is diagnostic of diabetes. The standard of care for his
            diabetes would have been to treat the condition with an oral agent and to attempt
            weight loss. Diabetes with high lipids raised the risk for stroke and coronary heart
            disease, and treatment with a lipid drug was indicated. The patient had approximately a
            20% 10-year risk for heart disease or stroke, yet remained untreated for high blood
            lipids or diabetes for years. Dating from 4/12/16, the patient had elevated blood
            pressure which was also not treated. Elevated blood pressure is also a risk factor for
            stroke. Thus, the patient had three major treatable risk factors for stroke for which he
            was not treated, which was significantly below standard of care. On 7/10/17, the patient
            developed a stroke. The patient was not treated for his elevated blood lipids or diabetes
            until after return from the hospital. The patient now has right sided weakness and
            aphasia (difficulty speaking). Care of this patient was grossly and flagrantly

70   Hospitalization Patient #3.



February 26 - March 1, 2018           Stateville Correctional Center                          Page 43
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 45 of 101 PageID #:12078



         unacceptable. This stroke was preventable if the patient was appropriately treated for
         his cardiovascular risk factors.

     •   Another patient had apparent COPD/asthma and obstructive sleep apnea. 71 Tests for
         these conditions were not evident in the medical record. The patient had no monitoring
         of his sleep apnea for a year. Also, on review of the current volume of medical records,
         there was no evidence that the patient had ever had a pulmonary function test, which is
         recommended as a cornerstone of diagnosis for both COPD and asthma. So, it was not
         clear that the patient had an accurate diagnosis of his medical condition. For a year, the
         patient had eight exacerbations of presumed asthma or COPD requiring use of tapering
         oral steroids. The patient had oxygen saturation at 88% or lower on 10 different
         occasions despite being on what appeared to be maximal medical therapy (Advair
         diskus, albuterol nebulization, Singulair, and Xopenex). 72 The standard of care with this
         level of oxygen saturation in persons with COPD is to obtain an arterial blood gas and
         assess whether the patient needs continuous oxygen therapy. Despite indications for
         oxygen therapy, the patient never received an arterial blood gas or evaluation for the
         need of oxygen therapy and did not receive continuous oxygen therapy. As well, on six
         occasions the patient had red flag abnormal vital signs signifying possible need for a
         higher level of care, but was not referred to a hospital or higher level of care, which
         placed the patient at significant risk of death. These episodes included:

             On 5/15/17, the patient had productive cough, labored breathing, wheezing, and
              oxygen saturation of 82%. A doctor admitted the patient to the infirmary but did not
              obtain a chest x-ray or laboratory tests. An arterial blood gas should have been
              performed immediately. The patient should have been sent to a hospital because of
              the significant oxygen desaturation.
             On 4/18/17, a nurse found an oxygen saturation of 80% with diffuse wheezing. Even
              though the oxygen saturation improved to 88% after treatment, a provider did not
              see the patient. This was a critically low oxygen saturation which should have been
              resulted in immediate hospitalization for further prompt evaluation.
             A nurse evaluation for oxygen saturation of 86% and hypotension (blood pressure
              81/49). The nurse took no action. 73
             A nurse evaluation for oxygen saturation of 84% with hypotension (blood pressure
              88/41). The nurse took no action.
             A nurse evaluation for oxygen saturation of 84% and hypotension (blood pressure
              85/43). The nurse took no action.
             A nurse evaluation for oxygen saturation of 86% with hypotension (blood pressure
              95/43). The nurse took no action.

71 Hospitalization Patient #4.
72 An oxygen saturation of 88% is used by Medicare as the threshold for use of continuous oxygen therapy.
73 Low blood pressure suggests but is not diagnostic of shock. Combined with severely abnormal oxygen saturation, this patient

should have been sent immediately to a hospital for diagnosis and evaluation, yet the nurse took no action and did not even
consult a physician. The nurse evaluating the patient was an LPN but did not document consulting with a supervising RN, which
is required by Illinois nursing regulations when LPNs are involved in assessments.



February 26 - March 1, 2018                 Stateville Correctional Center                                          Page 44
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 46 of 101 PageID #:12079



            This patient was eventually admitted to a hospital, but the hospital report was not in the
            medical record and the prison providers did not document knowledge of what occurred
            at the hospital or note any hospital recommendations. Providers did not appear to have
            an accurate diagnosis. If the patient had asthma, he should have been admitted to a
            hospital on multiple occasions for oxygen desaturation, but was not. If the patient had
            COPD or overlap syndrome, he should have had an arterial blood gas and considered for
            continuous oxygen therapy. If the patient had either asthma or COPD, the patient
            should have had pulmonary function tests. Care for this patient was grossly and
            flagrantly unacceptable. Providers did not appear to know how to care for this patient’s
            disease and the patient should have been referred to a pulmonologist for better
            diagnosis and management. The failure to know how to manage this patient placed the
            patient at risk of harm.

       •    Another patient was 56 years old and was incarcerated at Graham on 9/15/15 before
            being transferred to SCC. 74 His initial weight was 213 pounds. Despite being over 50,
            there was no documented evidence of preventive screening for colorectal cancer, which
            is a standard of care. Colorectal cancer screening is recommended for all persons over
            50 years of age but does not appear to routinely occur in the IDOC. On 11/8/16, a doctor
            saw the patient for complaint of blood in his stool. The doctor did a digital rectal
            examination and felt what he thought was a hemorrhoid. The stool was guaiac positive,
            which indicates blood. The doctor ordered hemorrhoid cream and a three-month follow
            up. The standard of care for a guaiac positive stool in a 56-year-old man is colonoscopy
            to rule out colon cancer or another source of the bleeding. On 11/29/16, a doctor
            ordered fecal occult blood tests and on 12/1/16, the tests were positive. On 1/4/17, a
            doctor ordered a GI consultation; the weight was 186 pounds, which was a 27-pound
            weight loss since incarceration. The doctor failed to document recognition of the weight
            loss and took no history about weight loss. The standard of care is to obtain timely
            colonoscopy because weight loss and blood per rectum in a 56-year-old requires
            exclusion of cancer. Instead, the doctor failed to take sufficient history and ordered a
            routine work up, which was significantly delayed. There is a known delay in getting GI
            consultation scheduled at UIC. Instead of obtaining this test at another center, the
            patient was allowed to wait with a condition that should have been evaluated much
            sooner.

            Four months later, on 4/10/17, an annual history and physical examination of this 56-
            year-old did not include colorectal cancer screening. The GI consultation ordered on
            1/4/17 was approved on 1/11/17 but did not occur until 7/7/17, about six months later.
            The GI consultant recommended colonoscopy and EGD, but this did not occur until
            11/27/17, at which time the patient had locally invasive metastatic rectal cancer. The
            patient was admitted directly to the hospital from colonoscopy and when he returned
            to the prison with cancer pain, the pain was not addressed. This patient with need of
            colorectal screening failed to have it offered. The patient had documented weight loss

74   Hospitalization Patient #6.



February 26 - March 1, 2018            Stateville Correctional Center                         Page 45
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 47 of 101 PageID #:12080



            that was unrecognized for well over a year. When he showed signs of weight loss and
            bloody stools, it took over a year to obtain a work up for colon cancer. These delays in
            obtaining specialty care most likely resulted in dissemination and advancement of his
            colon cancer, which caused harm.

            In addition to this event, the patient, who was on psychotropic medication for a mental
            health condition, developed a hand tremor on only one hand. A doctor diagnosed
            Parkinsonism without performance of a history or physical examination and started
            Cogentin, which has no indication for Parkinsonism. This is below standard of care with
            respect to diagnosis of Parkinsonism. Two weeks later the same doctor, without
            performing a history or physical examination, ordered Sinemet, a drug used for
            Parkinsonism. The doctor made the diagnosis without a history or physical examination
            supporting that diagnosis. Six months later, the patient was referred to a neurologist.
            The neurology consultation occurred nine months after the referral. When the
            neurologist saw the patient, he found no evidence of Parkinsonism and recommended
            tapering the patient off Sinemet. The doctors at SCC did not stop the Sinemet. The
            doctors at SCC failed to document sufficient history or physical examination to support
            their diagnosis and failed to follow a neurology recommendation to taper the patient off
            a possibly unnecessary drug. These two episodes of care for this patient were grossly
            and flagrantly unacceptable.

       •    Another patient had a history of gout. 75 He developed swollen joints and had multiple
            provider encounters for his complaints but did not have thorough history or physical
            examinations. Providers were treating the patient with bursts of steroids without having
            established a firm diagnosis of gouty arthritis and without addressing treatment of his
            uric acid, which is standard of care in treatment of gout. During two episodes of swollen
            joints, providers aspirated the joint for a joint culture and treated the patient for gout
            without obtaining an analysis of the joint fluid for crystals, which is the standard of care
            for diagnosing gout. After initially treating the patient for gout, another provider started
            treating the patient as if the patient had rheumatoid arthritis without definitively
            establishing the diagnosis. It appeared that the providers did not understand how to
            diagnose either gout or rheumatoid arthritis, and the patient should have been referred
            to a rheumatologist for consultation. The patient developed redness on the front of the
            thigh encircling to the back of the thigh; the area was swollen. Despite an extensive area
            of possible infection, the nurse did not consult a physician, but referred the patient for a
            three-day follow up. Two days later, the patient developed fever to 103.6°F and a doctor
            started intravenous antibiotics. The following day the patient was sent to a hospital,
            where extensive debridement was necessary for an abscess. The referral by the nurse to
            a provider was not timely and most likely resulted in extension of the infection. The
            management of this patient’s swollen joints failed to follow generally accepted
            guidelines.


75   Hospitalization Patient #1.



February 26 - March 1, 2018            Stateville Correctional Center                           Page 46
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 48 of 101 PageID #:12081



       •    Another patient had a problem list at IDOC including diabetes, hypertension, and HIV
            infection.76 Consultant notes indicated that the patient had hypertension, diabetes,
            dyslipidemia, HIV infection with AIDS, Bell’s palsy, lower extremity neuropathy, and
            chronic thrombocytopenia. The patient was not being followed at IDOC for all of his
            medical conditions. The patient also had hypertension. The blood pressure goal for
            persons with diabetes is optimal when below 130/80. This patient had elevated blood
            pressure (>130/80) on five occasions when seeing a provider between January and May
            of 2017. On none of these occasions did the provider adjust the blood pressure
            medication. In May of 2017, the patient developed chest pain and was admitted to the
            hospital. There was no hospital discharge report in the record, so it was unclear whether
            the patient sustained a heart attack, but an IDOC doctor mentioned that the patient had
            coronary artery bypass surgery.

            When the patient returned to prison he was admitted to the infirmary. The patient had
            exertional chest pain and shortness of breath on two occasions on the infirmary which
            did not result in nurses calling a doctor. The patient told a nurse that he felt “jittery and
            my breathing is funny,” yet a doctor discharged the patient from the infirmary to
            general population without evaluating the chest pain and shortness of breath. This is
            below standard of care, particularly in someone with a recent coronary event. A couple
            days after discharge from the infirmary a nurse charged the patient $5.00 to evaluate an
            episode for chest pain. The nurse cynically wrote that “I/M arrived in HCU for a CMT
            chest pain call and was more concerned with asking for a new wheelchair.” The nurse
            did not consult a physician for a complaint of chest pain in a patient with recent
            coronary artery bypass surgery. On 6/8/17, the patient developed a temperature of
            100.2°F with a pulse of 128. Documentation was poor, but it appeared that the patient
            was eventually sent to a hospital, where pulmonary embolism was diagnosed. The
            hospital record was not in the medical record. The evaluations by nurses on the
            infirmary and in general population were significantly deficient, as the patient had
            critical complaints, yet the patient was not referred to a provider and the nurse did not
            consult a provider. All episodes of care need to be documented in the medical record.
            The failure of the provider to evaluate the patient on discharge from the infirmary when
            the patient had complaints of difficulty breathing was below standard of care. The
            patient may have had pulmonary embolus when discharged from the infirmary which
            was unrecognized. This placed the patient at risk of harm.

In summary, we concur with the First Court Appointed Expert’s findings that ED and hospital
reports were often absent in the medical records reviewed and the care of patients was
problematic before the ED and hospital visit and after the patient’s return to SCC. We also
found that SCC is not following its own written directives regarding the emergency response,
first aid equipment and supplies, and the frequency and content of drills.



76   Hospitalization Patient #5.



February 26 - March 1, 2018             Stateville Correctional Center                           Page 47
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 49 of 101 PageID #:12082



We agree with the First Court Appointed Expert’s recommendation that the QI program
monitor and report results on the timeliness, appropriateness, and continuity of care of
patients sent to the ED and hospital. The lack of appropriate medical care before and after
hospitalization supports our opinion about the lack of appropriately trained physicians in the
IDOC. We make additional recommendations found at the end of this report.


Specialty Consultations
Methodology: We interviewed scheduling personnel, reviewed tracking logs, and reviewed
medical records of patients who received specialty care. We reviewed care related to
consultation requests.

First Court Expert Findings
The First Court Expert found anecdotal evidence that it takes as long as a month before UIC
receives information regarding an approval for a specialty consultation. Nine records were
reviewed of patients scheduled for consultations or a procedure. Six of the nine records
reviewed demonstrated problems. Problems included no reports and failing to follow
recommendations of the consultant.

The First Court Expert recommended that the timeliness of access to specialty services needs to
improve and that there needed to be a reliable method of communication between the
scheduler and clinician to ensure timeliness of appointments based on urgency of need.

Current Findings
We found no improvement in specialty services since the First Court Expert’s report and noted
significant problems in specialty care that caused harm to patients.

The procedure for specialty care is the same at SCC as at NRC. A provider is to write a referral
on the date the referral is requested. Within five working days, a collegial review is to occur
followed by approval and then a scheduled appointment. Of 11 consultations we reviewed with
respect to this procedure, all 11 had a collegial review documented in the medical record, but
only five of the 11 had this collegial review timely. The contract and administrative directive on
specialty care calls for a collegial review in five days. We reviewed 35 consultations to assess
whether a consultation report was present. Formal reports were present in the medical record
in only 19 times (54%). This is similar to the First Court Expert’s finding.

For every consultation, a provider is to see the patient to review the consultation results with
the patient within five days. In 10 consultations we reviewed for this purpose, a provider saw
the patient after all 10 consultations. The patient was evaluated timely in eight of 10 post-
consultation visits. However, the quality of the evaluation was very poor. The provider
documentation in the medical record did not give the status of the patient. In none was there a
history updating the patient’s condition with respect to the consultant’s findings. In five of the
10 post-consultation provider visits, the doctor documented that he was seeing the patient for
a post-consultation visit but failed to document what occurred at the consultation. On two


February 26 - March 1, 2018       Stateville Correctional Center                          Page 48
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 50 of 101 PageID #:12083



post-consultation visits the doctor failed to identify that a biopsy had been done, and these
biopsy results were never noted in the IDOC medical record. In two post consultation visits, the
consultant’s recommendations were not addressed. 77

The First Court Expert found that there was poor communication between the scheduler and
the clinician with respect to scheduling. We agree.

Collegial reviews are not consistently timely. We inspected the tracking log for consultations
completed from 1/1/17 to 3/31/17. There were 321 completed consultations during this time
period. For 35 (11%) consultations, the collegial review was documented as occurring more
than two weeks after the date of referral. We also note that referrals are not placed in the
record until the consultation is completed, so doctors will not know from the record whether a
referral was requested until after it is completed. Since the referral is a medical record
document equivalent to a physician order, it is our opinion that these should be placed in the
medical record at the time they are ordered to ensure that all referrals are visible to all
providers.

The First Court Expert recommended the need to track specialty care steps to ensure timeliness
of scheduled offsite consultations. The logs being used for this purpose do not reliably or
accurately track this information. We found the tracking log to be unreliable with respect to
ability to track the steps of a specialty consult, including the date of referral, the collegial
review, the approval, the scheduled appointment date, and the completed appointment date.
For the three-month period of study cited above, 22 (7%) of 321 collegial reviews were
documented as occurring before the date of referral. This is not possible and suggests that the
documented date of referral is not accurately provided or that some entries are post-dated. We
reviewed the electronic tracking log for the month of January of 2017. There were 86
completed consultations in this log. Of these, 60 (70%) consultations were documented as
being completed before the consultation was documented as having been referred. Since we
received this document late we were not able to discuss this finding with the scheduling clerk.

The IDOC has an arrangement with UIC in which the IDOC is allowed 216 admissions to the UIC
hospital and 2160 consultation visits annually free of charge. The incentive to obtain free care
appears to result in some patients not receiving timely care, which causes harm. This is
especially true for gastroenterology. For the 55 gastroenterology consults completed in 2016
and 2017, the average time from referral to completion of the consult was approximately six
months. We note that since the referral dates are not accurately stated, these delays may be
even longer. Some of these delays were for diagnostic studies which would result in harm if not
timely accomplished.

There did not appear to be any effort to reschedule important consults to other centers so that
timely care could be obtained. We were told that past due appointments are managed by
Wexford and discussed at collegial reviews. We did not see evidence of this. We noted in the

77   These consultations were from Specialty Care Patient #3 and included consultations from 3/23/16 through 9/8/17 inclusive.



February 26 - March 1, 2018                    Stateville Correctional Center                                          Page 49
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 51 of 101 PageID #:12084



hospital section of this report a case in which a patient with weight loss and bleeding from his
rectum was not evaluated in gastroenterology clinic for over six months and did not receive a
necessary colonoscopy for an additional four months, at which time an advanced cancer was
noted. When any consultation is delayed beyond what is reasonable standard of care for a
condition, the consultation should be scheduled with a different consultant. If Wexford is
managing these cases, there needs to be evidence in the medical record of how they are doing
this. The doctors in the case of this patient with rectal cancer did not appear aware of the delay
in care and its urgency, and did not refer to a provider so timelier care could be obtained. There
was no evidence in the medical record that Wexford corporate utilization management was
following this delay or considering its effect on the patient. There was no evidence that this
sentinel event was reviewed by the CQI committee except to list it as a delayed diagnosis.

The offsite scheduling log does not document in all cases whether a referral is to UIC or to a
local provider. However, we were told that most referrals for off-site consultation are to UIC.
The use of UIC in preference to local providers even when UIC appointments cannot be
scheduled timely creates the appearance of saving money instead of protecting the interest of
the patient. The offsite consultation process as it currently exists is a patient safety issue. Until
it can be corrected, it should be abandoned, and doctors should be allowed to refer directly to
consultants until Wexford can ensure patient safety.

Patients with need of specialty care referral were not always referred for care. We noted in the
hospital reviews above a patient who should have received pulmonary consultations and
pulmonary function tests who did not receive that care. One patient should have been referred
to a rheumatologist to evaluate for his arthritis. This underutilization is not monitored by
Wexford or IDOC but is a significant problem. We believe that this is another manifestation of
the lack of proper credentialing and privileging of physicians.


Infirmary Care
Methodology: The clinic space and equipment in the infirmary were inspected, nursing staff
were questioned, clinical charts audited, porters questioned, and patient-inmates interviewed.
There was only limited contact with the infirmary physician.

Fist Court Expert Findings
The First Court Expert recommended that infirmary patients should be seen timely according to
policy requirements, and if clinicians choose not to treat patients according to currently
accepted recommendations and guidelines, the rationale for these decisions should be
articulated in the health record. The expert noted concerns about the frequency, quality, and
completeness of documentation.

Current Findings
We agree with the findings of the First Court Expert concerning timely admission and progress
notes, the lack of documented rationale for treatment decisions, and the quality and



February 26 - March 1, 2018        Stateville Correctional Center                            Page 50
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 52 of 101 PageID #:12085



completeness of the provider documentation in the infirmary. We identified additional findings
and confirmed some of the First Court Expert’s findings as follows:
   • Admission RN and provider notes were generally written in accord with the established
       timelines.
   • Provider progress notes are consistently written on a weekly basis for chronic infirmary
       patients. Nurse notes are written daily and commonly provide more useful information
       on the clinical status of a patient than did provider notes.
   • Problem lists were found to be incomplete and even inaccurate.
   • Provider notes were consistently illegible, often lacked the rationale for modifications in
       treatment, failed to list reasonable differential diagnoses, failed to develop clear
       treatment plans, and rarely documented the status of patients’ chronic illnesses.
   • The care in the infirmary is episodic and primarily focuses only on acute problems.
   • There was little if any documentation that pertinent physical examinations were being
       performed by the providers.
   • The quality of care provided by the providers assigned to the infirmary is inconsistent
       and often inadequate.
   • For records we reviewed, throughout 2017 we found no comprehensive provider notes
       that updated the status and plan of treatment for all of a patient’s problems. Only with
       the assignment of a new provider in 2018 were some comprehensive provider notes
       written that provided reasonable, readable, understandable documentation of both the
       current acute and chronic illnesses of patients.
   • The care provided to patients on chronic anticoagulation is poor. The use of warfarin
       and the subsequent need for frequent INR testing creates logistical barriers that may
       not be adequately addressed in this correctional setting. The use of newer
       anticoagulation medications that do not require frequent ongoing measurement of the
       level of anticoagulation should be strongly considered by the IDOC.
   • The condition of the patient beds (non-adjustable heads, inability to raise or lower the
       height of the beds, non-functional railings) interfered with the ability of the nursing and
       medical staff to provide proper examinations and perform needed treatments. The
       physical safety of the nurses who are involved with transferring patients from beds to
       wheelchairs is also put at risk by not having beds that can be raised or lowered. SCC
       needs to replace all of the current beds with hospital beds. At least one electrical bed is
       needed in the infirmary.

The infirmary has two wings; one wing has 11 two-bed rooms and the other, 11 single-bed
rooms. The two wings are served by an enclosed central nursing station that has doors that
open directly into each adjoining wing. It was reported that the infirmary has 24/7 nurse
staffing, with at least one RN on each shift. Correctional officers were noted on both wings
during the site visit. Patients are examined in their rooms; there is no examination room on the
infirmary. There is no dayroom on the infirmary and TVs are not allowed on the unit. Inmates
rarely leave their rooms except for testing/offsite consultations, but those whose physical
condition allows have access via a ramp to a recreation yard. There are two negative pressure
respiratory isolation rooms; neither of the patients in these rooms were in need of respiratory



February 26 - March 1, 2018       Stateville Correctional Center                          Page 51
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 53 of 101 PageID #:12086



isolation. Neither of the negative pressure units were fully functional on the first day of the site
visit. A new physician, recently assigned to the infirmary within the last one to two months,
makes rounds almost daily.

The infirmary has a capacity of 32 patients. During the site visit, 24 beds were occupied. The
majority of patients on the unit had chronic conditions and have had or will have lengthy stays
in the infirmary. A large number of the patients are disabled and need assistance with activities
of daily living. The infirmary has the appearance of a long-term nursing home. There were
functional nurse call devices in all of the 2-bed rooms, but some of the patient-inmates lacked
the mental capacity or physical ability to use these devices. The nursing station had no
capability of direct visual or audio monitoring of any of the patient rooms. Most of the railings
on the beds are not operational. The combination of poor audiovisual monitoring capability, an
at-risk-for-fall patient population, and non-functional railings creates a potentially unsafe
environment for many men in the infirmary. We noted on a death review that a patient with
dementia had 13 falls over a year and a half. 78 Because there were no physical examinations by
a physician it wasn’t clear if the patient was physically injured. Risk of injury is clearly present
on this unit. Only one patient (in restraints) had a correctional officer stationed outside his
room for one-on-one observation. A number of the patient-inmates require one-on-one
observation due to risk of falls.

IDOC Administrative Directive 04.03.120 Offender Infirmary Services has several requirements,
including that nurses must complete admission notes with vital signs on admission and
providers must write an admission note within 48 hours of admission. Acute level infirmary
patients are to have at least three provider notes per week; chronic patients require only
weekly notes. Four infirmary charts of chronic patients were audited (two were long-term
patients and their charts had been pared down); the other two had nurse admission notes on
the day of admission and provider notes on the next working day. All four of the infirmary
charts reviewed had at least weekly provider progress notes and all had daily nursing notes and
vital signs measured.

A number of concerns and deficiencies in the care provided to infirmary patients were noted.
Two patients had diabetes listed on their problem list, but they were not on diabetic meds and
their blood sugars were normal. Neither had HbA1C testing performed to confirm the diagnosis
(and control if they indeed had diabetes). None of the provider progress notes ever commented
on diabetes for these two individuals. One patient had a single note stating that Wexford
replaced his CPAP machine, but sleep apnea was not on his problem list and his medical record
and his infirmary chart did not have any provider notes from 2016-2018 addressing sleep apnea
or CPAP use. This same patient had a history of significant deep vein thromboses with occlusion
of three veins in his abdomen and left leg, yet he was not on blood thinners nor was there a
provider comment providing the rationale for not using blood thinners. A patient blacked out
on two occasions (blood pressure dropped to 90/60 on second occasion) within a three-week
period and was seen three times by a physician without documented neurological or cardiac

78   Mortality Review Patient #9.



February 26 - March 1, 2018         Stateville Correctional Center                          Page 52
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 54 of 101 PageID #:12087



exams. He was not assessed or tested for orthostatic hypotension, cardiac arrhythmias, or an
atypical seizure. The provider notes contained no clinical information or possible cause for
these episodes. The patient was eventually referred to UIC Neurology without a reason for
referral; this referral could have been a routine follow-up for patient’s seizure disorder. The
care of patients on chronic oral anticoagulation therapy (warfarin) is inconsistent. One patient
with recurrent DVTs on chronic anticoagulation was well controlled for many months, then the
warfarin was discontinued without a justification recorded in the progress note. Another
patient on warfarin was not adequately anticoagulated after nine weeks of treatment. INRs, all
sub-therapeutic, were measured weekly and the warfarin dose was increased three times;
however, the frequency of INR testing and pace of dosage augmentation should have expedited
as per standard of care. One infirmary patient with hypertension had elevated blood pressure
readings for 11 months but his medications were not increased to achieve control. The provider
wrote regular very brief notes with little clinical information that were difficult to read and did
not comment on why antihypertensive meds were not increased. It was only after a new
provider was assigned to the infirmary that blood pressure meds were increased, and
hypertension control achieved.

The provider notes on the audited charts were extremely brief, commonly illegible, and
contained little clinical information. The lack of comprehensive provider notes made it difficult
to understand the patients’ current conditions and progress or deterioration. This created
barriers to the delivery of adequate care for the nursing staff and providers who cover the unit
when the infirmary provider is off duty. The quality and continuity of care provided in the
infirmary did not meet the community standard of care. 79

The following summaries of infirmary patients’ records highlight the findings and concerns
noted above.

     •   This patient is a 53-year-old whose problem list includes DM, recurrent DVT, on chronic
         anticoagulation, left ankle wound/ulcer, and chronic abdominal wound post-aorto-iliac
         bypass. 80 Blood sugars were normal and the patient was not on diabetic medication.
         HbA1C was never performed to confirm the diagnosis. On 1/30/18, the MD wrote that
         the patient denied a history of diabetes. It is likely that this patient does not have
         diabetes and this diagnosis should be removed from the problem list. Weekly INRs were
         performed to measure adequacy of anticoagulation, and warfarin dose was increased
         four times over nine weeks; all of the INR’s were sub-therapeutic (1.1-1.4). Standard of
         care is to increase the warfarin dose quickly until a therapeutic level is achieved (2.0-
         3.0) and then decrease the frequency of testing. This patient is still at risk for a recurrent
         DVT after nine weeks of treatment. UIC specialists ordered warfarin be stopped and the

79
    We refer also to Mortality Review Patient #9 for another example of this. Over six months on the infirmary, a doctor wrote
notes 19 times that stated, “No specific complaint, no change, dementia, continue same care” despite the patient having
multiple falls and being hospitalized for heart failure. Then over a nine-month period, the same doctor wrote 30 notes stating,
“No specific complaint. No change. Dementia, post colectomy for metastatic ca [cancer]. Continue same care.” This was grossly
and flagrantly unacceptable evaluation for a person with significant illness.
80 Infirmary Patient #1.




February 26 - March 1, 2018                  Stateville Correctional Center                                          Page 53
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 55 of 101 PageID #:12088



            anticoagulation switched to injectable low molecular weight heparin before the patient
            was transferred to UIC for surgical repair of a large post-op abdominal wound. The
            infirmary provider discontinued the oral warfarin but failed to order the injectable
            anticoagulation; this put the patient at risk for a clot.

       •    This patient is a 58-year-old with coronary artery disease post-percutaneous
            transluminal coronary angioplasty (PTCA), peripheral arterial disease s/p right Iliac
            artery stent, DVT, diabetes, seizure disorder, neurogenic bladder, and L-S disc disease.81
            He has regular provider notes and daily nursing notes with vital signs. He had a CPAP
            machine, but sleep apnea was not on the problem list nor was it ever addressed in any
            provider progress notes. The patient was on seizure medications, which were increased
            after he reported to UIC Neurology specialists that he had a seizure a few months prior
            to his visit. The provider notes never commented, even once, during his seven months in
            the infirmary, about the status or control of his seizure disorder. Even though the
            patient had a history of massive deep vein thromboses, the infirmary progress notes did
            not once comment on why this patient was not prescribed anticoagulation medications.
            There may be a valid reason for not ordering anticoagulants, but the progress notes
            failed to address this important, even life threatening, issue. The patient was noted to
            have blacked out on 12/10/17 and again on 12/31/17 (blood pressure dropped to
            90/56); MD notes on 12/11/17 only noted that the patient had no complaints and
            continued present management, and on 12/19/17 stated no change. The patient was
            not assessed or tested for orthostatic hypotension, cardiac arrhythmias, or an atypical
            seizure. The provider notes contained no clinical information or possible cause for these
            episodes and the patient was eventually referred to UIC Neurology without a reason for
            referral; this referral could have been a routine follow-up for patient’s seizure disorder.
            The patient had another episode on 1/13/18 in which he reported to the RN he might
            pass out. His blood pressure was again low (90/50). A new provider wrote a
            comprehensive note on 1/15/18 and referred the patient to Cardiology and Vascular
            Surgery at UIC. Again, the patient’s blood pressure was low, 91/45, and no intervention
            was ordered by the provider. None of the five provider notes since the second blackout
            episode in which low blood pressure was recorded documented any consideration that
            the patient’s current treatment included four to five meds that can lower blood
            pressure and should be pared down.

       •    This patient has a history of DVT on chronic anticoagulation, s/p total right replacement
            with joint infection, hypertension, and hyperlipidemia. 82 There was no problem list in
            the infirmary chart. The INRs were consistently therapeutic in 2017; warfarin was
            discontinued in August 2017. There was no provider note on the rationale for stopping
            anticoagulation. During the last third of 2017, swelling of his right knee was noted and
            antibiotics started with orthopedic consultation. The patient underwent surgical
            removal of the infected prosthesis and right knee fusion. On hospital return, the patient

81   Infirmary Patient #2.
82   Infirmary Patient #3.



February 26 - March 1, 2018            Stateville Correctional Center                          Page 54
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 56 of 101 PageID #:12089



            was readmitted to the infirmary with an RN admission note on 1/26/18, and a physician
            admission on 1/29/18 (the next working day). The 11 provider notes between 9/18/17
            and 1/15/18 contained so little clinical information that it was very difficult to
            understand the patient’s diagnoses and previous surgeries, the reason for the knee joint
            infection, and the treatment plan. A number of the notes were illegible or so brief as to
            be uninformative. Unclear progress notes and plans interfere with the provision of
            quality care and put the health of the patient at risk.

       •    This 70-year-old patient was admitted to the infirmary on 1/24/17; RN and physician
            admission notes were on the day of admission. 83 The patient’s diagnoses included
            atherosclerotic heart disease (ASHD), congestive heart failure, hypertension, stroke in
            2005 with weakness and inability to walk, and benign prostatic hypertrophy (BPH).
            Nursing notes were written daily and vital signs taken daily. Provider notes were
            documented weekly, but they contained little clinical information. Some of the provider
            notes were totally illegible. The patient’s blood pressure readings were repeatedly
            elevated except for the two times the patient attended the hypertension chronic care
            clinic, which did not comment on the elevated blood pressures taken in the infirmary
            and did not increase the hypertension medication. A new infirmary provider assumed
            care of this patient in January 2018 and noted on 1/1/18 that the blood pressure was
            not controlled; the hypertension medication dose was increased, and at a follow-up visit
            on 1/10/18, it was noted that there had been a good response to the increased dose
            and the blood pressure was controlled. On 2/16/18, the patient voiced a concern about
            increased urinary frequency, urgency, and hesitancy. The provider ordered a urinalysis
            (normal) and oxybutynin to treat this problem. It is disturbing that the previous
            infirmary provider failed to address the elevated blood pressure readings during 2017.
            The practice of SCC providers not addressing uncontrolled chronic conditions and
            shifting this responsibility to the single illness chronic care clinics resulted in an
            unjustifiable delay in treatment for this hypertensive patient who had already suffered a
            stroke. Elevated blood pressure is a risk factor for stroke. Until January 2018, the
            provider notes were illegible and created a risk to the health of this infirmary patient.

In summary, the lack of quality, legible, comprehensive provider notes that address both the
ongoing acute and chronic needs and illnesses of each infirmary patient puts the health and
safety of all infirmary patients at risk. We agree with the recommendations of the First Court
Expert and have additional recommendations that are found at the end of this report.


Pharmacy and Medication Administration
Methodology: We reviewed medication services by meeting with the DON. We also toured the
medication room and observed nurses as they prepared, administered, and documented
medication administered. We reviewed medication administration records, medication room


83   Infirmary Patient #4.



February 26 - March 1, 2018           Stateville Correctional Center                          Page 55
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 57 of 101 PageID #:12090



inspection reports, pharmacy reports delivered at the monthly CQI meetings, the Wexford–
IDOC contract, Administrative Directives, and SCC operational policies and procedures.

First Court Expert Findings
The First Court Appointed Expert made no recommendations in the area of
pharmacy/medication administration. The system used, policies, and practices described in that
report are unchanged today.

Current Findings
The current system to provide patient medication is unsafe and does not assure the five
“Rights:” the right patient, the right medication, the right dose, the right route at the right time.
The following practices need to be stopped and safer practices and procedures adopted:
    • Handwritten orders and transcription of orders to the MAR
    • Pre-pouring medication
    • Not using the MAR to document administration of medication at the time it is given.

Chronic disease patients are not monitored to ensure continuity in treatment nor is their
compliance with prescribed treatment assessed. Prescription end dates do not coincide with
chronic clinic appointments and require patients to request renewals via sick call.

In addition, we found that medication errors are documented and reported, but not analyzed
to determine root causes or trended to identify problems and improve patient safety.
Persistent problems with medication practices are not subject to corrective action or systematic
CQI.

Orders and Delivery of Medication
Medications are obtained from BosWell Pharmacy Services, via subcontract with Wexford.
Prescriptions are faxed to BosWell and filled in 30-day “blister packs,” and then transported to
SCC. A pharmacy technician at SCC receives and inventories the medications and then puts
them into stock supply or onto the medication cart. Staff reported that when prescriptions are
faxed to BosWell before 2:30 p.m. each day, medications are received within 24 hours via
United Postal Services (UPS). Prescriptions faxed after 2:30 p.m. are received in two days. If
medications are urgently needed, staff uses a local pharmacy, Jewel-Osco Pharmacy in Joliet,
Illinois.

We toured the medication room in the clinic and the room behind, where the pharmacy
technician works, and where medication is stored until it is needed for administration. These
two rooms were clean, uncluttered, well lighted, and kept secure. There is a refrigerator with a
thermometer and temperature log that was up to date. We conducted a random count of
controlled substances and found it to be accurate. Our observation is that the amount of
controlled substances was larger than may be necessary, making accountability time consuming
and increasing the chance of error and potential for diversion. We recommend that the
responsible pharmacist review and perhaps adjust PAR stock levels for controlled substances.



February 26 - March 1, 2018        Stateville Correctional Center                            Page 56
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 58 of 101 PageID #:12091



After the provider writes the medication order, a nurse reviews it and if it is a nurse
administered medication, transcribes it onto the patient’s medication administration record
(MAR). When the medication arrives from BosWell, a pharmacy technician checks off that it
was received. The pharmacy technician separates Keep on Person (KOP) medications from
Nurse Administered (NA) medications and determines the patient housing locations. Nurse
administered medications are transported by the pharmacy technician to the medication room
for storage in medication carts and subsequent administration to patients. Pharmacy
technicians and/or medical technicians distribute KOP medications directly to inmates in the
housing units. They also transcribe the KOP order onto the patient’s KOP MAR. This was
observed being done using the blister pack, not the original provider order. This practice is not
sufficient to identify dispensing errors made by the pharmacy. We recommend that the original
order be used when transcribing to the KOP MAR.

Transcription errors are by far the most common type of medication error reported to the SCC
CQI committee. 84 These include not transcribing the order onto the MAR, transcribing orders
incorrectly, not discontinuing medications on the MAR when ordered, not transcribing orders
from one month to the next, or transcribing these incorrectly. While these errors have been
reported, there is no documented evidence that this has been identified as a systems problem
to be studied and examined for possible improvement.

We also reviewed monthly medication inspection reports completed by a BosWell pharmacist
from March 2017 through February 2018. These inspections include verifying MAR
documentation using a sample of 20 patients. We found medications not transcribed onto the
MAR, medications that have an order to discontinue still being administered, and the
medication being administered differing from that transcribed onto the MAR, as examples of
problems in the care of individual patients that are documented each month. There is no
documentation or other report that medication errors are trended or analyzed to identify
systemic sources of error, nor has it been identified as a problem to be addressed by CQI.

The Contract Monitoring Reports provided note continuing violation of the AD concerning
control of medications, but no penalty or corrective action is documented. When asked, the
HCUA stated that the problem is that nurses do not accurately and completely sign out
controlled medications and attributed this to distractions when busy with patient care. The
October 2017 Contract Monitoring Report lists this as a violation of ADs and notes the vendor,
Wexford, was notified of the problem on 12-14-16. Accountability for controlled substances is a
high safety priority and systematic efforts to identify and limit risk of error as well as potential
diversion should be in evidence. At SCC there is no documentation of attempts to investigate
and revise systems, equipment, or processes to minimize or eliminate this as a source of error.

Medication errors have long been recognized as a substantial area of focus in improving the
safety of patient care. 85 Handwritten orders and transcription have been eliminated in many

84   SCC Annual CQI 2016-17, Pharmacy Services.
85   Institute of Medicine (2000), To Err is Human: Building a Safer Health System. Washington DC: The Academies Press.



February 26 - March 1, 2018                    Stateville Correctional Center                                             Page 57
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 59 of 101 PageID #:12092



correctional health care programs because of error and inefficiency. An obvious solution is to
install computerized provider order entry (CPOE) and eliminate transcription by hand using
labels generated from the computerized order after it has been reviewed by a pharmacist.86
Automated dispensing cabinets are being used more often now to record the withdrawal of
controlled substances and eliminate handwritten controlled substances logs, such as that which
is in use at SCC. Upgrading pharmacy services in this way requires capital expenditure and
would only likely happen as a statewide decision made by IDOC. But if these pervasive
problems are not identified, discussed, studied, or reported at the facility level, IDOC is without
notice that there is a systemic issue that must be addressed statewide.

Medication Administration
Nurses administer medications to inmates in their cell. Medication administration is scheduled
to begin at 7:30 a.m. and 7:30 p.m. and is completed within two hours. We observed nurses
preparing medications for administration. Nurses compared MARs against medication blister
packs to ensure the accuracy of the order and then popped medication out of the blister pack
and put it into small while envelopes. Written on the envelopes is the name of the patient, ID,
housing location, and names of the medications. The envelopes do not contain order start and
stop dates. 87 Nurses then place medication envelopes into a clear plastic bag to take to the
housing units. Nurses do not transport MARs to the housing unit along with the medications.

We accompanied a nurse escorted by a correctional officer to R unit. Each cell had one or two
inmates. For each patient receiving medication, the nurse called out the inmate’s name and
informed him she had medication and asked to see his identification card, which includes a
recent photo. The nurse then gave the medication envelope to the patient through the cell
bars. The patient took the envelope, poured medication into his hand, and passed the envelope
back to the nurse. If a patient did not want to take a particular medication he put it back in the
envelope before returning it to the nurse. Sometimes the nurse performed an oral cavity check.
She indicated that she did this for patients taking mental health medications and any others she
had a concern about. We observed an inmate ask if he could take his medication later in the
morning because he had an appointment to have lab drawn at the clinic. The nurse indicated
that she would return later with his medication. The interaction between the nurses
administering medication and inmates in the cells was outstanding in professionalism and
respect.

The nurse did not document administration of the medication onto the MAR at the time the
medication was given. After the nurse finished administering medications she returned to the
clinic and documented on the MAR which medications had been administered using the white
envelopes. Medication not taken by inmates was discarded.

Problems with medication administration at SCC include:

86Patient Safety Network. (2017) Medication Errors, Agency for Healthcare Research and Quality available at

https://psnet.ahrq.gov/primers/primer/23/medication-errors.
87 The SCC Operations Policies and Procedure, p. 128 states that “Medication envelopes will be utilized that will comply with

state and federal requirements,” but does not specify what those requirements are.



February 26 - March 1, 2018                 Stateville Correctional Center                                          Page 58
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 60 of 101 PageID #:12093



     •   Repeated use of the same envelopes is a source of transmission for infectious disease
         because they are handled by the patient and returned to the nurse.
     •   Nurses do not have a way to verify medication that is not taken. Visual identification is
         not sufficient.
     •   The MAR is not available to the nurse at the time medication is administered and
         therefore is not used as a reference when there is a concern or question at the point of
         patient care.
     •   Medication is not documented at the time it is given and contributes to errors and
         omissions in documentation of patient care.

Renewal of Chronic Disease Medications
Chronic disease medications are provided to patients monthly either as “Keep on Person” (KOP)
or each dose is administered by a nurse. The scheduled appointments for chronic disease clinic
do not coincide with the end date on medications ordered for chronic disease. Patients are
expected to sign up for sick call to request medication renewal before the order expires and is
subject to co-pay. 88 Diabetics taking insulin are expected to draw up and administer their own
dose. Diabetic inmates complained that those who are newly diagnosed receive no education
about their condition or how to administer insulin. 89

There is no provision or written directive to regularly monitor continuity of medications or
compliance with ordered medications as part of the chronic care program. We interviewed one
inmate whose chronic disease medication was not provided for a month. It was only reinitiated
when he sought care and finally saw a provider.90 Chronic disease patients are not monitored
to ensure continuity in treatment nor is their compliance with prescribed treatment assessed.


Infection Control
Methodology: We interviewed health care leadership and nursing staff assigned to infection
control duties, reviewed the Infection Control Manual, CQI Minutes, and other documents
related to communicable diseases and infection control.

First Court Expert Findings
The First Court Expert Report noted that a specific nurse had responsibility for compliance with
IDOC policy concerning communicable diseases, blood borne pathogens, and compliance with
Illinois Department of Public Health reporting requirements as well as the HIV and HCV clinics.
Inspection of the health care areas and inquiry about infection control practices resulted in no
concerns or recommendations from the First Court Appointed Expert.

Current Findings



88 Institutional Directive #04.03.103K3.
89 Medication Administration Patients #1-2.
90 Medication Administration Patients #6.




February 26 - March 1, 2018                   Stateville Correctional Center               Page 59
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 61 of 101 PageID #:12094



Responsibility for infection control is dispersed amongst several staff nurses, the DON, and
HCUA. The HCUA facilitates and monitors sanitation inspections and is diligent in following up
on identified concerns until correction has been achieved. He also submits information required
for reportable communicable diseases. One staff nurse is assigned responsibility for managing
the HCV clinic and another nurse manages the HIV clinic. The DON has oversight responsibility
for compliance with infection control procedures and works closely with the HCUA in this
regard.

CQI Minutes and the 2016 Annual Report show that communicable disease data is collected
and reported monthly. There is minimal to no discussion of the meaningfulness of the data
reported. There has been no assessment of TB conversion at SCC to evaluate the risk for
transmission of tuberculosis while in the prison. The Centers for Disease Control (CDC)
recommends that such a study be conducted periodically to determine risk of transmission,
which then guides prevention and surveillance activities specific to the level of risk. 91 CQI
minutes also report statistics regarding skin infections due to methicillin-resistant
staphylococcus aureus (MRSA). Data does not include tracking of skin infections due to other
pathogens. Equipment and instructions for prevention, response, and reporting of occupational
exposures were readily available at the facility. Inmates working in the health care area have
received training in personal protective equipment and exposure control; they are also
vaccinated for hepatitis A and B.

The IDOC Infection Control Manual was reviewed. It was last updated in 2012. While the
material in the manual is thoughtful and many resources are provided, some of them are out of
date. The manual should be updated at least every two years. An up-to-date and accurate
infection control manual is critically important in guiding the work of staff assigned these duties
in the absence of dedicated positions for trained infection control staff, as is the case at SCC.
The IDOC Nursing Treatment Protocols, revised March 2017, were reviewed and provide
guidance to nurses in the care of common infectious diseases and infections such as scabies,
urinary infection, rash, pediculosis, chicken pox, and skin infections.

Many infection control challenges and hazards were observed during our site visit at the facility.
These are detailed in the section of this report on Clinic Space and Sanitation. In particular, the
Airborne Infection Isolation (AII) rooms were not functional, the equipment to manage airflow
had not been serviced for years, and these are not inspected as part of the sanitation rounds.
Also, the practices of the hemodialysis program do not comply with CDC recommendations to
prevent infections, particularly hepatitis B, among chronic hemodialysis patients. 92 Finally, a
lack of barrier protection on reusable surfaces was observed throughout the health care areas.
Fabric covered chairs and tables were torn and sometimes repaired with duct tape, paper

91 MMWR (2006) Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC.
55 (RR09). Centers for Disease Control available at https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm.
92 MMWR (2001) Recommendations for Preventing Transmission of Infections Among Chronic Hemodialysis Patients. Vol.

50/No. 99-5, Centers for Disease Control. See also Update to the 2001 Hemodialysis Recommendations available at
https://www.cdc.gov/dialysis/guidelines/index.html.




February 26 - March 1, 2018                Stateville Correctional Center                                       Page 60
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 62 of 101 PageID #:12095



covers were not available in one of the provider exam rooms, and patient care equipment was
rusted and could not be cleaned. Environmental controls to prevent transmission of infection
are inadequate and risk harm to patients cared for at SCC.

Tuberculosis screening is completed annually. Inmates who were previously positive for latent
tuberculosis infection are screened using a questionnaire for symptoms of tuberculosis disease
and are referred to a provider if symptomatic. All other inmates are screened using a Mantoux
skin test. Symptom screening is not completed. We observed nurses reading skin tests while
also administering medication at the cell front. The nurse did palpate the inmate’s forearm for
induration and documented the results contemporaneously on the skin of her hand to be
transcribed to the chart after medication rounds were completed. Reading of the TB skin test
should be done in a clinical setting with good lighting and a tool to measure induration, such as
the nurse sick call rooms in the housing area. Nurses should not read TB skin tests cell side.

Inmates may request HIV testing at any time and it is also offered to inmates just before release
from incarceration. Inmates who are infected with HIV are managed as part of the chronic clinic
program with oversight from UIC. Currently 11 inmates are being followed at six-month
intervals. Inmates may choose to have their medication given to them to keep and take or they
may have the nurse administer it to them dose by dose. This later method is offered for those
inmates who are concerned about maintaining the privacy of their medical information.
Medications are written to coincide with their next scheduled HIV clinic appointment. The
nurse managing the clinic draws the patient’s blood before the appointment so that the results
are available to the provider at the time of the follow-up appointment. Peer educators provide
regular sessions on Thursdays for newly diagnosed inmates. They also provide pre-release
education.

The inmate porters working in the infirmary had documentation that they had received training
on blood borne pathogens in prison, including hepatitis B and HIV, restroom sanitation, and on
their job description. The records of two infirmary porters were verified that both had been
vaccinated or had immunity to hepatitis A and B.

Hepatitis C (HCV) disease is also managed via the chronic care clinic. IDOC physicians with some
assistance from a Wexford infectious disease doctor manage the care of patients with hepatitis
C. When an IDOC physician determines that the patient needs treatment of the hepatitis C, the
patient is referred to a Wexford infectious disease doctor. When the Wexford infectious
disease doctor determines that treatment is indicated the patient is referred via telemedicine
for treatment with the UIC hepatitis team. All other hepatitis C care needs (cirrhosis
management and screening for hepatocellular carcinoma) are managed by Wexford facility
physicians. Forty-nine HCV patients are being followed currently; six have been treated and
two have been referred for treatment. According to staff interview, the biggest challenge for
HIV and HCV clinics is coordinating scheduling and access to the telemedicine equipment that is
shared with the mental health program.




February 26 - March 1, 2018       Stateville Correctional Center                          Page 61
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 63 of 101 PageID #:12096




Dental Program
Dental: Staffing and Credentialing
Methodology: Reviewed staffing documents, interviewed dental staff, reviewed the Dental Sick
Call Log and other documents.

First Court Expert Findings
    • SCC has a dental staff of one full-time dentist, one 20-hour part-time dentist, two full-
        time assistants, and a full-time hygienist.
    • Dr. Mitchell is employed by the IDOC and the rest of the staff are employed by Wexford.
    • CPR training is current on all staff, all necessary licensing is on file, and DEA numbers are
        on file for the dentists.
    • The number of dentists and hygienists is adequate to meet the needs of this institution.
    • The lone assistant is overworked in a clinic with this number of dentists.
    • Overall, this is a strong team that works well together to create a very busy and smooth-
        running clinic.

Current Findings
We agree with the First Court Expert with respect to clinic operations; however, as we noted in
our NRC report, it is difficult to assess the adequacy of either NRC’s or SCC’s dental staffing
independently, since personnel move between facilities.

SCC has one full-time dentist (Dr. Orenstein) who serves as Dental Director, two full-time dental
assistants, and a full-time dental hygienist 93, who are all Wexford employees. In addition, there
are two part-time dentists who are IDOC employees. 94 Dr. Orenstein and the dental hygienist
routinely assist NRC with intake dental exams.

Dental: Facility and Equipment
Methodology: Toured dental clinic, radiology area, and dental intake area to assess cleanliness,
infection control procedures, and equipment functionality. Reviewed the quality of x-rays and
compliance with radiologic health regulations.

First Court Expert Findings
    • The clinic consists of four chairs and units in a spacious single room area. One unit is
        dedicated to hygiene care. The dental units were rather new and in good condition. Free
        movement around each unit was acceptable. Providers and assistants had adequate
        room to work, and none of the chairs interfered with each other.




93 The Dental Department 2017 Annual Summary reported that, the “dental hygienist from Stateville comes here to assist with
intake on Tuesday, Thursday, and Friday.” NRC CQI Annual Report, 2016-2017, p. 23. Consequently, the dental hygienist does
not contribute a full FTE to SCC.
94 Each provides care 53 days/year per Don Mills, Health Care Unit Manager.




February 26 - March 1, 2018                Stateville Correctional Center                                         Page 62
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 64 of 101 PageID #:12097



    •   The chairs were over 20 years old but were not torn or overly worn and functioned well.
        Cabinetry was very old and worn. Countertops were broken, corroded, and badly water
        damaged in one of the corners.
    •   There was extreme water damage in the cabinet under the sink. Work surfaces were
        badly pitted and catered from use. Plexiglas was placed over these surfaces to provide a
        smooth work surface capable of disinfection. The x-ray unit is in good repair and works
        well. The autoclave is rather new and functions well. The compressor is in good repair.
        The instrumentation is adequate in quantity and quality. The handpieces are old but
        well maintained and repaired when necessary.
    •   The ultrasonic unit was not working. I was told that a request for repair had been
        submitted.
    •   There was a separate, large sterilization and laboratory area of adequate size. It had a
        large work surface and a large sink to accommodate proper infection control and
        sterilization. Laboratory equipment was in a separate area of this space and did not
        interfere with sterilization. The staff had a separate small room for office space.

Current Findings
Facilities and equipment are unchanged from the First Court Expert’s Report and remain
adequate. We concur and note that the previously inoperative ultrasonic unit had been
repaired. Moreover, we identified current and additional findings as follows.

The clinic is clean, and the chairs are spaced adequately. All equipment is operational. The
countertop in the infection control area is cracked and cannot be disinfected properly. The
cabinet under the sink shows signs of water damage. Another cracked countertop was covered
with plexiglass; however, liquids seep under the plexiglass, creating an environment conducive
to bacterial growth. Storage areas are clean and orderly. Antibiotics and analgesics are labeled
and accounted for in a log.

There is a laboratory area; however, there is no lathe for model trimming. The dentist said that
they send untrimmed casts to the dental laboratory. The infection control area has enough
space; however, the sink is in the middle of the area, preventing optimal instrument flow.
Despite this, instruments can be disinfected adequately.

Dental: Sanitation, Safety, and Sterilization
Methodology: Reviewed Administrative Directive 04.03.102. Toured dental clinic. Observed
dental treatment room disinfection. Interviewed dental staff. Observed screening examinations
and patient treatment.

First Court Expert Findings
    • Surface disinfection was performed between each patient and was thorough and
        adequate. Proper disinfectants were used. Protective covers were utilized on some
        surfaces. Unit recycling was thorough and adequate. The clinic was neat, clean, and
        orderly.



February 26 - March 1, 2018       Stateville Correctional Center                         Page 63
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 65 of 101 PageID #:12098



     •    All instruments were properly bagged, sterilized, and stored. No instruments were
          maintained in bulk. All handpieces were sterilized and in bags.
     •    The sterilization procedures were adequate and proper. Flow from dirty to clean to
          sterilized was improper, as bagging of instruments was done in front of the ultra-sonic
          unit. Cleaned instruments were passed back over the dirty area. The ultrasonic was not
          functioning. There was not a biohazard label posted in the sterilization area.
     •    Safety glasses were not always worn by patients. Eye protection is always necessary.
     •    There was no warning sign posted where x-rays were taken to warn pregnant women of
          possible radiation hazards.

Current Findings
Sanitation, safety, and sterilization have not changed materially since the First Court Expert’s
Report. We concur with the First Court Expert; however, we identified current and additional
findings as follows.

Surface disinfection between patients was adequate although difficult due to cracked counter
surfaces. Instrument sterilization procedures were adequate and proper. Flow from dirty to
clean to sterilized was improper, as bagging of instruments was done in front of the ultrasonic
unit. Cleaned instruments were passed back over the dirty area. There was not a biohazard
label posted in the sterilization area. 95

Safety glasses were not worn routinely but are worn only when large fillings were being
removed. Eye protection is always necessary. 96, 97 There was no warning sign posted where x-
rays were taken to warn pregnant women of possible radiation hazards, nor was a lead apron
with a thyroid collar used consistently.98,99 There is documentation that “those aspects of your

95 CFR 1901.145(e)(4). “The biological hazard warning shall be used to signify the actual or potential presence of a biohazard
and to identify equipment, containers, rooms, materials, experimental animals, or combinations thereof, which contain, or are
contaminated with, viable hazardous agents.”)
96 “We use personal protective equipment […] as well as provide eye protection to patients for all dental procedures.” We

Take Infection Control Seriously. UIC College of Dentistry. Viewed at https://dentistry.uic.edu/patients/dental-infection-control,
February 2, 2018. Emphasis added.
97 Guidelines for Infection Control in Dental Health-Care Settings ---2003. MMWR, December 19, 2003/ 52(RR17):1:16; pp. 17-

18. (“PPE [personal protective equipment] is designed to protect the skin and the mucous membranes of the eyes, nose, and
mouth of DHCP [dental health care provider] from exposure to blood or OPIM [other potentially infectious materials]. Use of
rotary dental and surgical instruments (e.g., handpieces or ultrasonic scalers) and air-water syringes creates a visible spray that
contains primarily large-particle droplets of water, saliva, blood, microorganisms, and other debris. This spatter travels only a
short distance and settles out quickly, landing on the floor, nearby operatory surfaces, DHCP, or the patient. The spray also
might contain certain aerosols (i.e., particles of respirable size, <10 µm). Aerosols can remain airborne for extended periods and
can be inhaled” and “Primary PPE used in oral health-care settings includes gloves, surgical masks, protective eyewear, face
shields, and protective clothing (e.g., gowns and jackets). All PPE should be removed before DHCP leave patient-care areas (13).
Reusable PPE (e.g., clinician or patient protective eyewear and face shields) […]”). Emphasis added. Moreover, protective
eyewear protects against objects or liquids accidentally dropped by the provider.
98 Each radiation area shall be conspicuously posted with a sign or signs bearing the radiation caution symbol and the words,

“CAUTION RADIATION AREA”. Occupational Safety and Health Standards – Toxic and Hazardous substances. 29 CFR
1910.1096(e)(3)(i). Emphasis in original.
99
   While radiation exposure from dental radiographs is low, it is the dentist’s responsibility to follow the ALARA Principle (As
Low as Reasonably Achievable) to minimize the patient’s exposure. Dentists should follow good radiologic practice and (inter
alia), use protective aprons and thyroid collars. Dental Radiographic Examinations: Recommendations for Patient Selection and
Limiting Radiation Exposure. American Dental Association and Food and Drug Administration (2012), 14.



February 26 - March 1, 2018                   Stateville Correctional Center                                             Page 64
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 66 of 101 PageID #:12099



radiation producing equipment and operating procedures reviewed by the inspector were
found to follow applicable Illinois radiation protection regulations;” however, neither the
equipment’s model and serial number(s) nor the operating procedures reviewed were
specified. 100

Dental: Review Autoclave Log
Methodology: Review last two years of entries in autoclave log, interview dental staff, tour
sterilization area.

First Court Expert Findings
    • A review of spore testing logs revealed that a “Maxi-test” in office biological indicator
        system was in use. The incubator was maintained in the sterilization area. The results
        were logged weekly.
    • There was a gap in logged results from the last week of January to the first week in April
        with no explanation provided. I was assured that the testing was done during this
        period. It is essential that these logs be accurately maintained over a long period of
        time.

Current Findings
Autoclave log maintenance has improved since the First Court Expert’s Report and is adequate.
Spore testing was performed weekly and documented. No negative results were recorded.
Unlike the finding of the First Court Expert, there were no gaps in the sterilization record.

Dental: Comprehensive Care
Comprehensive or routine care 101 is non-urgent treatment that should be based on a health
history, a thorough intraoral and extraoral examination, a periodontal examination, and a visual
and radiographic examination.102 A sequenced plan (treatment plan) should be generated that
maps out the patient’s treatment.

Methodology: Interviewed dental staff, reviewed one dental chart of inmates who received
non-urgent care, observed dental treatment, and reviewed Daily Dental Reports.

First Court Expert Findings
    • One of the most basic and essential standards of care in dentistry is that all routine care
        proceeds from a thorough, well-documented intra and extra-oral examination and a
        well-developed treatment plan, to include all necessary diagnostic x-rays. A review of 10
        records revealed no comprehensive examination was performed in three of the records
        and very minimal examinations were performed in three others.


100 Letter from Illinois Emergency Management Agency to Walter Nicholson, Assistant Warden, Statesville Correctional Center
dated July 21, 2017. CQI 2-16-2017_4. Pdf, p. 7.
101 Category III as defined in Administrative Directive 04.03.102.
102 Stefanac SJ. Information Gathering and Diagnosis Development. In Treatment Planning in Dentistry [electronic resource].

Stefanac SJ and Nesbit SP, eds. Edinburgh; Elsevier Mosby, 2nd Ed. 2007, pp. 11-15, passim.



February 26 - March 1, 2018                Stateville Correctional Center                                         Page 65
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 67 of 101 PageID #:12100



      •   We reviewed 10 dental records of inmates in inactive treatment classified as Category 3
          patients. In only four records did a meaningful comprehensive examination precede
          routine care. No examination of soft tissues or periodontal assessment was part of the
          treatment process.
      •   Hygiene care and prophylaxis were inconsistent, provided in six of the 10 patient
          records. A further review showed that bitewing radiographs were part of the treatment
          process in eight of the 10 records.
      •   Oral hygiene instructions (OHI) were not always documented in the dental record as
          part of the treatment process.
      •   Restorations were, in two of the 10 patients, provided from the information from the
          Panorex radiograph. This radiograph is not diagnostic for caries. A periodontal
          assessment was not done in any of the records.

Current Findings
Comprehensive care has not improved materially since the First Court Expert’s Report. We
concur with the First Court Expert; however, we identified current and additional findings as
follows.

Administrative Directive 04.03.102 specifies that “within 10 working days after admission to a
reception and classification center […] each offender shall receive a complete dental
examination by a dentist” (¶IIF2, emphasis added). However, the NRC does not perform a
complete (or comprehensive) examination.

When the inmates arrive at SCC, a comprehensive (routine) examination is not performed and a
treatment plan is not produced unless a routine exam is requested by the inmate or the inmate
is due for a biennial exam. Consequently, many inmates will not have a comprehensive exam
and treatment plan for two years, if at all. 103

This was not the practice reported by the NCCHC based on a site visit May 16-19, 2016.
          The dentist also completes a full dental examination on every newly arrived
          inmate within one week and provides some oral instruction and written
          materials on proper oral hygiene and preventive oral education. […]. 104


103 Since the intake examination performed at NRC is so cursory and does not include bitewing x-rays or a periodontal probing,
inmates may be unaware of existing dental disease, so they would not request a routine examination at SCC. Dentate or
partially dentate adults who are new patients should receive an “[i]ndividualized radiographic exam consisting of posterior
bitewings with panoramic exam or posterior bitewings and selected periapical images.” Furthermore, recall patients should
receive posterior bitewing x-rays every 12 to 36 months based on individualized risk for dental caries. With respect to
periodontal disease, “[i]maging may consist of, but is not limited to, selected bitewing and/or periapical images of areas where
periodontal disease (other than nonspecific gingivitis) can be demonstrated clinically.” Dental Radiographic Examinations:
Recommendations for Patient Selection and Limiting Radiation Exposure. American Dental Association and U.S. Food and Drug
Administration, 2012. Table 1, pp. 5-6.
104 NCCHC Technical Assistance Report, p. 61. This practice was neither described by the First Court Expert nor found by our

team. Furthermore, it is not set forth in Administrative Directive 04.03.102. It is, however, consistent with NCCHC Oral Care
Standard P-E-06, which, in addition to requiring a screening within seven days of admission, requires that an oral examination
be performed by a dentist within 30 days of admission. National Commission on Correctional Health Care, Standards for Health



February 26 - March 1, 2018                  Stateville Correctional Center                                           Page 66
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 68 of 101 PageID #:12101




Of 10 records of inmates who received routine care, all had recent bitewing or periapical x-rays,
and none documented a soft tissue exam or periodontal assessment. 105 Four were without a
treatment plan.106 Treatment plans were scanty and not in a prioritized list format. In three
records, treatment was not sequential. 107 Oral hygiene instruction was not documented in two
records. 108 We found no evidence of extended wait times or backlog of services.

Dental: Intake (Initial) Examination 109
Methodology: Reviewed 10 dental records of inmates that have received intake (initial)
examinations recently. Reviewed Administrative Directive 04.03.102. Reviewed SCC CQI
Reports.

First Court Expert Findings
    • Reviewed 10 inmate dental records that were received from the reception centers
        within the past 60 days to determine if: 1) screening was performed at the reception
        center and 2) a panoramic x-ray was taken, to insure the reception and classification
        policies as stated in Administrative Directive 04.03.102, section F. 2, are being met for
        the IDOC.

Current Findings
The dental intake exam has not changed materially since the First Court Expert’s Report and
remains inadequate. While the First Court Expert reported aspects of the intake examination
process, we focused on a clinical measure – the quality of the panoramic radiograph and the
adequacy of the charting and treatment plan. This explains our divergent findings. In addition,
we identified current and additional findings as follows.

While the First Court Expert reported that “policies as stated in Administrative Directive
04.03.102, section F. 2, are being met for the IDOC”, that finding overlooked the most
important issue – the inadequacy of the intake examination.




Services in Prisons, 2014, p. 81. Emphasis added. See also National Commission on Correctional Health Care, Standards for
Health Services in Prisons, 2018, p. 96, ¶6.
105 Stefanac SJ. (A panoramic radiograph has insufficient resolution for diagnosing caries and periodontal disease. Intraoral

radiographs (e.g., bitewings) and periodontal probing are necessary), p. 17. Also, (Periodontal Screening and Recording (PSR),
an early detection system for periodontal disease, advocated by the ADA and the American Academy of Periodontology since
1992, is an accepted professional standard.), pp. 12-14. See American Dental Hygiene Association. Standards for Clinical Dental
Hygiene Practice Revised 2016, pp. 6-9. (Periodontal probing is also a standard of practice for dental hygiene).
106 That is, starting with an oral prophylaxis (cleaning) and proceeding with extractions, periodontal treatment, fillings, and

prosthetics. Note that question #6 on the Wexford Peer Review Form for Dentists – PR-001C (“Is a plan for care documented?”)
addresses a treatment plan.
107 Comprehensive Care Patients #3, 5, 7 and 10.
108 Comprehensive Care Patients #8 and 9.
109 The First Court Expert Report describes the examination performed at intake as a “Screening Examination;” however,

Administrative Directive 04.03.102 describes it as a “complete dental examination.” We use the terminology of the
Administrative Directive and refer to the intake or Initial Dental Examination as a complete dental examination.



February 26 - March 1, 2018                  Stateville Correctional Center                                          Page 67
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 69 of 101 PageID #:12102



Of 10 records of inmates who received intake exams at the NRC, one had no dental
information 110 and all but two of the remaining records (78%) had a clinically inadequate
panoramic x-ray111 that Dr. Orenstein attributed to the age of the x-ray and film processing
units.

“Oral hygiene instructions” was stamped in all the charts. The SCC dental hygienist said that she
does not provide OHI at the examinations. Furthermore, the exams occur so quickly, adequate
OHI simply cannot be provided by the dentist.

Of the 10 records, only one documented that an initial examination and treatment plan was
done.112 Medical histories were filled out in all the records; however, Intake (Initial)
Examination Patient #2 had hypertension noted in the problem list in the medical chart but not
in the health history in the dental chart. One patient was noted as Classification IIa; 113 however,
a recommended disposition 114 was not indicated. The inadequacies of the NRC intake dental
exam were identified in a Quality Improvement Study report that is discussed the Dental
Quality Improvement Committee section of our NRC report.

Dental: Extractions
Methodology: Reviewed records of randomly selected inmates that have had extractions
selected from Daily Dental Reports October 2017 through January 2018. Interviewed the
dentist.

First Court Expert Findings
    • Reviewed 10 dental records of dental surgical inmates to determine: 1) if recent pre-
        operative radiographs reflecting the current condition of tooth extracted (that is,
        showing apices of teeth); 2) the reason for extraction is documented; and 3) there is a
        signed consent form.
    • In four of the 10 records reviewed, the reason for the extraction was not documented.
    • In two of the records, a proper diagnostic x-ray was not present. This is a serious
        omission.
    • Record entries are often very difficult to follow. Treatment at times seemed disjointed
        and lacking in continuity. The time between appointments can be long due to
        rescheduling associated with failed appointments.



110 Intake (Initial) Examination Patient #6.
111 The principal problem was inadequate contrast, especially in the middle portion of the face. In addition, several films had
the number that links the film to an inmate chart superimposed over tooth roots.
112 Dental: Intake (Initial) Examination Patient #2. The record noted that it had been reviewed 2/6/18; however, there was no

clinical entry.
113 “An oral condition, if left untreated, that would cause bleeding or pain in the immediate future.” Administrative Directive,

Attachment A.
114 There are three choices: 1) schedule immediately at R&C, 2) schedule routine exam at receiving institution, and 3) schedule

immediately at receiving institution. Since Classification II is urgent care, the problem should have been dealt with at the NRC or
immediately upon arrival at SCC.



February 26 - March 1, 2018                   Stateville Correctional Center                                             Page 68
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 70 of 101 PageID #:12103



      •   Also, antibiotics were often given after extractions without a documented reason. They
          seemed to be provided prophylactically. This is not a standard of care. They should be
          prescribed only when indicated by a well-established diagnosis.

Current Findings
Extraction care has improved since the First Court Expert’s Report but remains inadequate. We
concur with the most of findings in the First Court Expert’s report, but note that we found that
(of nine charts reviewed) all charts had clinically adequate preoperative x-rays. However, we
identified current and additional findings as follows.

We agree with most of the First Court Expert’s findings although we found all charts had a
signed consent form that identified the tooth number; however, five did not state the
diagnosis, that is the reason the tooth was to be extracted. 115 Documentation was poor, 116 with
a diagnosis not being reported for three patients. 117 There was no documentation that the
health history was updated in four charts.118 Post-extraction antibiotics were prescribed
without documented evidence of infection. 119

Dental: Removable Prosthetics
Methodology: Reviewed Daily Dental Reports from October 2017 through January 18, 2018.
Interviewed dental staff.

First Court Expert Findings
    • We reviewed dental records of five patients who received completed partial dentures to
        determine if restorative procedures were completed prior to fabrication of partial
        dentures. Removable partial denture prosthetics should proceed only after all other
        treatment recorded on the treatment plan is completed. Continuity of care is important
        and the periodontal, operative, and oral surgery needs all should be addressed first.
    • In only one of five records reviewed on patients receiving removable partial dentures
        were oral hygiene instructions provided.
    • Periodontal assessment was not provided in any of the records, and in only one of five
        records was a prophylaxis and/or a scaling debridement provided. Because a
        comprehensive examination was part of only two records and treatment plans were
        very incomplete, it is almost impossible to ascertain if all necessary care, including
        operative and/or oral surgery treatment, is completed prior to fabrication of removable
        partial dentures.


115 Extraction Patients #2, 3, 4, 6, and 7.
116 For Extractions Patient #1 (Ext #24 7/14/17), chart entries for 9/15/17, 10/4/17, 10/20/17, 11/1/17, 11/15/17, 12/22/17,
12/28/17, and 2/26/18, were illegible. Similarly, the chart of Extraction Patient #5 had several illegible entries.
117 Extraction Patients #1, 2 (illegible), and 4 (illegible).
118 Extractions Patients #1, 3, 6, and 7.
119 Comprehensive Care Patient #1 had teeth extracted 5/4/17 and 5/18/17, and Amoxicillin was prescribed without a

documented infection. Similarly, Extraction Patients #3, 5, 7, 8, and 9 had post-extraction Amoxicillin prescribed without a
diagnosed infection. Extractions Patient #5’s chart contained many illegible entries. The patient returned from having tooth #1
extracted by Joliet Oral Surgeons 9/1/17 and was prescribed Amoxicillin without a diagnosis of infection.



February 26 - March 1, 2018                  Stateville Correctional Center                                          Page 69
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 71 of 101 PageID #:12104



Current Findings
Removable prosthetics care is unchanged from the First Court Expert’s Report and remains
inadequate. We concur with the First Court Expert; however, we identified current and
additional findings as follows.

Of six records selected from a list of completed partial dentures, none of the removable partial
dentures were fabricated based on a formal treatment plan. None of the charts documented a
PSR; however, one chart 120 mentioned periodontal status. Two charts121 did not document that
an oral prophylaxis (cleaning) was performed and one patient 122 had a partial denture
impression taken before restorative treatment was complete.

Dental: Sick Call/Treatment Provision
Methodology: Interviewed dental staff. Reviewed Dental Sick Call Log from 10/3/17 through
1/22/18.123 Reviewed Daily Dental Reports from 10/3/17 through 1/17/18. Reviewed records of
seven inmates who were seen on sick call. Reviewed recent intake examination records.

First Court Expert Findings
    • Inmates access sick call through an inmate request form or via a direct call from a staff
        member if it is perceived as an emergency, in addition to a “Request Log” that logs
        inmate request forms.
    • An Emergency Log tracks patients seen as “emergency.” These inmates are seen the
        same day as the request. For 2014, thus far, 12 inmates were seen as an emergency. All
        were toothaches, abscesses, or trauma.
    • There is no real triage system in place to evaluate urgent care needs (toothaches, pain,
        swelling) from the request forms. Of the inmates placed in the Request Log, the average
        wait for an appointment was about 12 days. This is for all request forms. Of the requests
        logged in as toothaches, pain, or swelling, the average wait was approximately six to
        seven days. These inmates should be seen within 24-48 hours.
    • In none of the dental records reviewed was the SOAP form used. As a result, treatment
        was usually provided with little information or detail preceding it. Sick call record entries
        often did not include clinical observations or diagnosis to justify provided treatment.
        Little continuity was established.
    • In all records, the immediate complaint was addressed. Only emergency care was
        provided.

Current Findings
While some aspects of urgent care have improved since the First Expert’s Report, it remains
inadequate, and we concur with the First Court Expert’s findings. However, we identified
current and additional findings as follows.

120 Prosthetics Patient #1. In addition, #1 and #2 were extracted (10/6/16) based on an inadequate and three-year-old
panoramic x-ray. There was no consent form and Amoxicillin was prescribed without a documented infection.
121 Prosthetics Patients #4 and 5.
122 Prosthetics Patient #6.
123 Dental Bates 40-46.




February 26 - March 1, 2018              Stateville Correctional Center                                     Page 70
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 72 of 101 PageID #:12105




Inmates are informed that they can access health care (including dental care) as part of the SCC
intake process. 124 In the alternative, they can submit a specific request for dental care on a
form that is collected periodically and delivered to the dental clinic.

Dr. Orenstein’s clinical progress notes are extremely difficult to read at best, and indecipherable
at worst. A particularly egregious example of this is in the dental chart of Medically
Compromised Patient 1, where the entire page comprising entries from 5/3/17 to 8/14/17 is
located. There are many similar entries in this chart (as well as other charts).

Of 10 inmates who sought a dental appointment for painful conditions, one did not have a
diagnosis documented, 125 one had the health history updated, 126 and five did not use the SOAP
format. 127 Three patients received prescriptions for antibiotics although no infection was
documented. 128

Inmates can enter their names in a Sick Call Request Log. The January 2018 RN Sick Call Log
contained 11 entries related to dental care, of which seven charts were available for review. All
the inmates were seen by nursing and referred to dental; however, two encounters129 did not
have nursing notes. While most requests were for routine care, three 130 were for painful
conditions.131 Some nursing progress notes mention pain; however, the nursing protocol for
toothache/dental pain was not used and analgesics were not dispensed. Patients #1, 5, and 6
were seen by a dentist in five, 15, and six days, respectively.

Dental: Orientation Handbook
Method: Reviewed the Orientation Handbook and related documents.

First Court Expert Findings
A review of the “Offender Orientation Manual” for SCC and the NRC revealed that dental care
was well represented and the instructions as it relates to access to care is adequate.

Current Findings
Inmate orientation to dental care has not changed substantially since the First Court Expert’s
Report and we agree with the First Court Expert that it remains adequate. Inmates are
informed that they can access health care (including dental care) as part of the SCC intake



124 SCC Access to Care document.
125 Dental Sick Call Patient #1. This patient also had #16 extracted 12/4/17, but a consent form is not present.
126 Dental Sick Call Patient #5.
127 Dental Sick Call Patients #1, 2, 4, 8, and 10. Note question #5 on the Wexford Peer Review Form for Dentists – PR-001C (“Is

the provider documenting in the SOAP format?”).
128 Dental Sick Call Patients #5 (Amoxicillin 12/12/17), #6 (Amoxicillin 12/22/17), and #7 (Clindamycin 12/19/17).
129 Dental RN Sick Call Patients #2 and 3.
130 Dental RN Sick Call Patient #1.
131 Dental RN Sick Call Patients #1, 5, and 6.




February 26 - March 1, 2018                  Stateville Correctional Center                                          Page 71
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 73 of 101 PageID #:12106



process. In the alternative, they can submit a specific request for dental care on a form that is
collected periodically and delivered to the dental clinic. 132
Dental: Policies and Procedures
Methodology: Reviewed Administrative Directives that deal with the dental program.
Interviewed dental staff. Reviewed dental charts. Toured dental clinical areas. Reviewed SCC
organizational chart.

First Court Expert Findings
    • A well-developed policy and procedures manual insures a dental program that is well
        understood and run with continuity. It addresses all aspects of the dental program to
        provide consistency of care and management.
    • The policy and protocol manual for the dental program at SCC addresses only dental
        personnel and their duties and responsibilities. It only states that the dental program is
        responsible to provide dental care to the offender population. No specifics were
        provided on access to care, provision of care, clinic management, dental services
        provided, infection control, etc.
    • The dental director said that this was developed by administration who thought it was
        sufficient.

Current Findings
Dental policies and procedures have not changed materially since the First Expert’s Report and
we agree that they are inadequate and should be expanded.

Dental: Failed Appointments
Methodology: Reviewed Dental Sick Call log. Interviewed dental staff. Reviewed Daily Dental
Reports.

First Court Expert Findings
A review of monthly reports and daily work sheets revealed a failed appointment rate that
averaged 40%. This is a very high percentage and reflects a serious problem in getting inmates
to the clinic for their appointments. I was told that they shared my concern and were frustrated
at the lack of success in addressing this problem. I was told that the reasons for failed
appointments included the following: 1) inmates do not get their passes; 2) inmates go to other
programs or appointments; 3) inmates go to recreation; 4) inmates go to commissary; and 5)
inmates are in lockdown. The percentage does reflect lockdown days, which average about two
a month. The problem is compensated for by overscheduling every day. As such, many inmates
are seen every day, and a large number also fail to show.

The administrative staff, including the Warden, shared the concern and frustration of the dental
staff and want to help them address the problem of failed appointments.



132   Access to Care Document.



February 26 - March 1, 2018       Stateville Correctional Center                          Page 72
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 74 of 101 PageID #:12107



Current Findings
We concur with the First Court Expert that failed appointments have not improved materially
since then and remain inadequate. Moreover, we identified current and additional findings as
follows.

The failed appointment rate does not appear to be deemed an important measure by SCC
leadership. For example, it did not appear on the six-page October, November, or December
Dental Reports133 as a key metric. Failed appointment rates are not reported by the dental
department.

Dental: Medically Compromised Patients
Methodology: Reviewed health history form and records from recent intake exams. Compared
the health history in the dental chart to the medical problem list.

First Court Expert Findings
A review of six dental records of inmates who were on anticoagulant therapy revealed that
three of the records had no health history documentation as part of the dental record. In the
other three records, it was documented and red flagged. In all cases of provided dental care to
these patients, medical staff was consulted, and anticoagulant therapy precautions were
addressed and followed. When asked, the dental providers indicated that they do not routinely
take blood pressures on patients with a history of hypertension.

Current Findings
Documenting the health history of medically compromised patients has deteriorated since the
First Court Expert’s Report. We concur with the First Court Expert that documentation of the
health history of medically compromised patients was inadequate. Moreover, we identified
current and additional findings as follows.

Several patients had chronic conditions important to dental treatment that were on the
medical problem list and on the health history in the dental chart. 134 Other patients had
problems noted on the medical problem list but not on the health history in the dental chart.135
There was no documented periodontal assessment nor follow-up for the diabetics, which is
particularly problematic given the relationship between periodontal disease and diabetes. 136


133 CQI Monthly Oct 2017_1.pdf, p. 7; CQI Monthly Nov_2.pdf, pp. 13-18; and CQI Monthly Dec 2017_2, pp. 13-18, respectively.
134 Medically Compromised Patient #1 (Coumadin). The record reports that Coumadin therapy was (appropriately) stopped for
two days before a planned extraction. Patient #10 (Coumadin). Patient #6, 8, and 9 (diabetes).
135 Medically Compromised Patients #4 and 5 (diabetes); Patients #3 and 7 (Coumadin). Patient #7 received an intake screening

12/15/15 but did not receive a complete examination until his 1/11/18 biennial examination. Patient #3 was taking Warfarin
11/23/16 – 2/20/17 and Coumadin from 2/19/17 – 5/18/17 and 3/22/17 – 6/22/17; yet the health history was not updated,
and anticoagulant use was not noted.
136 See, for example, Herring ME and Shah SK. Periodontal Disease and Control of Diabetes Mellitus. J Am Osteopath Assoc.

2006; 106:416–421; Patel MH, Kumar JV, Moss ME. Diabetes and Tooth Loss. JADA 2013;144(5);478-485 (adults with diabetes
are at higher risk of experiencing tooth loss and edentulism than are adults without diabetes); And Teeuw WJ, Gerdes VE, and
Loos BG. Effect of Periodontal Treatment on Glycemic Control of Diabetic Patients. Diabetes Care 3 3:421-427, 2010
(periodontal treatment leads to an improvement of glycemic control in type 2 diabetic patients).



February 26 - March 1, 2018                 Stateville Correctional Center                                          Page 73
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 75 of 101 PageID #:12108




Dental: Specialists
Methodology: Interviewed dental staff, reviewed CQI documents, and reviewed dental charts
of inmates who were seen by an oral surgeon.

First Court Expert Findings
Dr. Frederick Craig, an oral surgeon, is available on an as-needed basis, usually once a month,
sometimes twice. Dr. Craig is also used by several other IDOC institutions. The dental program
also utilizes Joliet Oral Surgeons, a local oral surgery group, for more difficult cases and for
general anesthesia. Pathology services are the same as for medical pathology. They give the
specimen to the appropriate medical person for processing. All radiographs were current, and
all record entries were adequate. The NRC utilizes these services through SCC.

Current Findings
Oral surgery consultation has changed substantially since the First Court Expert’s Report and is
adequate. We concur with the First Court Expert’s findings. Questions have been raised about
the performance of the onsite oral surgeon and are addressed in the CQI section (infra). Dr.
Craig has not provided onsite oral surgery services in the past year. SCC has recently located
another oral surgeon willing to provide onsite services.

Dental: CQI
Methodology: Reviewed CQI minutes and reports. Interviewed dental staff.

First Court Expert Findings
The dental program contribution to monthly CQI includes a thorough documentation of dental
statistics and productivity numbers. There is an ongoing CQI report for the dental program that
seeks to improve the ability of segregation inmates to get to the dental clinic for their
appointments. It is a study that looks at the reasons why they are not getting to the clinic.
These findings must be used to develop procedures to improve this problem. Consideration
should be given to conduct ongoing studies with the NRC.

Current Findings
The dental CQI program has improved since the First Court Expert’s Report. We agree with the
First Court Expert that the dental CQI program should not be limited to reporting data and that
studies must be used to drive changes in policy, procedures, and practices. Moreover, we
identified current and additional findings as follows.

The SCC Annual CQI Report 2016-2017 mentioned two dental issues. The first was a discussion
of the Oral Surgery Study which addressed problems associated with Dr. Craig, an oral surgeon
who treats inmates onsite at several IDOC prisons. 137



137 Stateville Annual CQI 2016-17_1.pdf, p.15. pdf p. 15. Dr. Craig is no longer being referred patients from SCC (although he was
still seeing patients at other IDOC prisons) due to “performing the wrong procedure and talked patients out of procedures”
(id.).



February 26 - March 1, 2018                   Stateville Correctional Center                                            Page 74
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 76 of 101 PageID #:12109



A clinical outcome review of 56 inmates referred to Dr. Craig for onsite oral surgery found that
he performed the wrong procedure on one patient; 17 patients were sent offsite for their
procedure; several patients were sent to an offsite oral surgeon for the procedure or a
complication of the onsite procedure; 10 patients refused when informed of potential
complications; and 13 were evaluations, follow-ups, or reschedules. 138 The committee
recommended that the issue should continue to be monitored (id.). A follow-up study was
reported 9/29/17, and another follow-up was planned in six months. 139 Dr. Meeks
recommended a Root Cause Analysis be performed on Dr. Craig. NRC AWP Konopka asked if a
Peer Review was performed. Dr. Meeks also suggests that Dr. Funk and Mr. Mote monitor Dr.
Craig's progress at other institutions. Dr. Funk commented that Dr. Craig is still employed at
Pontiac C.C. and a few other facilities. Dr. Craig is performing minimal surgery procedures,
keeping patients onsite per Dr. Funk. Doug Mote will investigate further and report findings to
Dr. Meek and Dr. Funk (id., p. 15). 140

The other study focused on compliance with aspects of the Dental Administrative Directive
based on dentists’ review of dental charts, primarily from NRC. 141 Among the findings from the
NRC charts were that 62% had no charting of pathology, with the remainder having only a
partial charting. 142 Furthermore, “in all the patients reviewed, visible heavy tartar [calculus] was
never charted or indicated. The periodontal needs were never indicated” and “the dental
radiographs from NRC varied in diagnostic quality.” 143 (Id.)


Internal Monitoring and Quality Improvement
Methodology: Interview facility health care leadership and staff involved in CQI activities.
Review the internal monitoring and CQI meeting minutes for the past 12 months.

First Court Expert Findings
The First Court Expert found that there were no CQI meetings since October 2013 (the visit was
in February 2014) and no minutes since July of 2013. The minutes contained no narrative, no
analysis of the data presented, and no studies. This program was described as “non-
functioning.” The grievance process was stated to be “non-functioning” because there was no
interview of the grievant.


138 Stateville Annual CQI 2016-17_2.pdf, p. 34.
139 CQI Monthly Oct 2017_3.pdf, pp. 15-20.
140 We requested of IDOC and Wexford 1) the root cause analysis that Dr. Meeks recommended; 2) any focused peer review

that may have been performed on Dr. Craig; 3) any documentation related to Dr. Funk or Mr. Mote's monitoring of Dr. Craig;
and 4) any actions taken re Dr. Craig at the other IDOC prisons where he sees patients (e-mail from Dr. Puisis to Nicolas Staley
dated 3/9/18). They have yet to be provided.
141 Specifically, 1) whether a complete dental exam with charting of the oral condition was performed within 10 days of arrival

at Reception and Classification Center; 2) whether a diagnostic panoramic radiograph was taken on each inmate; and 3)
whether inmates’ treatment needs were classified appropriately. Quality Improvement Study. Of 24 charts, 21 were from NRC.
142 “The missed pathology included abscessed teeth, teeth that needed extraction, [and] periodontal disease, (+3) mobility in

teeth, grossly decayed teeth, impacted wisdom teeth, wisdom teeth in the maxillary sinus, and numerous visible dental caries”
(id.).
143 Seven of the Panorex x-rays were of poor quality and unable to obtain any diagnostic information, or 33%” (id.).




February 26 - March 1, 2018                  Stateville Correctional Center                                           Page 75
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 77 of 101 PageID #:12110



The First Court Expert recommended reinvigoration of the CQI program. He recommended
professional performance reviews with feedback to the clinician and nurses with respect to the
sick call process. He recommended that leadership of the CQI program must be retrained
regarding CQI philosophy and methodology along with design and data collection, and that the
training include how to study outliers in order to develop targeted improvement strategies.

Current Findings
The First Court Expert found that the CQI program was non-functioning. We found that the CQI
program was functioning but functioning so poorly that it was effectively non-functioning. We
did not evaluate the grievance process because we did not receive the CQI minutes until the
Wednesday evening during our tour, too late to evaluate the grievances presented in that
report.

The CQI program at SCC was ineffective for the following reasons:
   • The Annual CQI Plan has no goals or objectives related to problems areas at the facility.
   • The Annual CQI Plan is a generic plan which is a word-for-word duplicate of the plan
      used at NRC, even though NRC and SCC are different facilities with different missions.
      The Annual CQI Plan failed to identify the upcoming year’s agenda of CQI work.
   • Credential and privilege reviews of physicians are performed by nurses who do not have
      the capacity to review physician privileges.
   • Review of credentials fails to include one-time primary source verification. The CQI
      coordinator and HCUA did not understand what primary source verification meant even
      though it is an administrative directive requirement.
   • The Governing Body of the CQI committee consists of the Warden, an ex-warden, and
      the Agency Medical Director. Health trained staff are underrepresented on the CQI
      Governing Body.
   • The CQI studies do not investigate quality of care or appropriateness of care even when
      this is required by administrative directives, for example with respect to offsite services.
   • The leadership does not appear to understand the difference between outcome and
      process studies. Outcome studies were not based on a clinical outcome and most
      outcome studies appeared to be performance measures instead of outcome studies.
   • Mortality review is not performed. Instead, a death summary is done by a physician
      involved in provision of care. This summary fails to include a critical review of the death
      and does not identify problems in order to prevent further mortality. Though we have
      found preventable deaths in our death reviews, there is no evidence that the system is
      attempting to identify problems so that these deaths can be prevented.
   • Infection control data appears inaccurate.
   • The Medical Director summary in the annual CQI report from NRC is an identical word-
      for-word duplicate of the Medical Director summary from SCC with the exception of a
      single sentence about NCCHC accreditation, which NRC is not engaged in. These are
      different facilities with different missions and should have a different summary by the
      Medical Director.




February 26 - March 1, 2018       Stateville Correctional Center                          Page 76
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 78 of 101 PageID #:12111



      •   While the concept of internal audits is sound and potentially useful, five of six audits did
          not include the reported findings. Also, these audits only focus on process issues and
          should also include quality of care.

The purpose of SCC CQI was not to identify and solve problems in order to improve care. This
appears to be a result of lack of leadership. The Director of Medical Records is the CQI
Coordinator. She has no training in CQI. She is well trained for her work as a Director of Medical
Records but poorly trained for her assignment to be CQI Coordinator. Her knowledge of CQI is
to “follow the ADs.” She stated that her role as Coordinator is to set the calendar of studies
required by the IDOC, to remind staff to complete their studies, and to manage the paper flow.
For this purpose, she spends about four hours a month. She is not involved in developing a CQI
plan and stated that the Governing Body (the Warden, an ex-warden, and the Agency Medical
Director) develops the plan with the IDOC Regional Coordinator. She believes that all studies
required by the AD on CQI are completed. She failed to understand the meaning of some of the
required studies. There is no method by which SCC identifies problems. None of the other
leaders of the medical program have had any training in CQI.

SCC does not maintain a manual of CQI as required by the AD. The Annual CQI Plan is a generic
plan that contains no identified problems and has no specific plans for the upcoming year’s CQI
projects. This is inconsistent with the requirements of the AD. 144 The plans from NRC and SCC
were identical even though the institutions have different missions and different sets of
problems. The plans do not include an agenda for the past or upcoming year with respect to
CQI projects that have been identified from problem prone areas. The summary of the annual
CQI meeting failed to discuss the prior year’s plan, major findings, or accomplishments based
on identification of problems and corrective actions undertaken.

The HCUA and vendor Director of Nursing (both nurses) are responsible for reviewing all
professional credentials and privilege sheets, but as nurses they are not capable, in our opinion,
of reviewing credentials or privileging of the physicians. The CQI AD states that one-time
primary source verification is to be done. 145 The CQI AD states that the vendor is to do this.
Neither the CQI Coordinator nor the HCUA could tell us what primary source verification meant.
There was no evidence that this was done. The CQI plan states that the program reviewed
100% of credentials. Yet for physicians, verification consisted only in verifying that they had a
license.

Medical program staff are underrepresented on the Governing Body. The Governing Body of
the CQI committee is the Warden, the vendor Regional Manager and the Agency Medical
Director. The vendor Regional Manager is an ex-warden with no prior formal training in health
care management or in a health care discipline. This means that the controlling votes of the

144 AD 04.03.125 Quality Improvement Program, item II.F.b. states, “Annually develop or update a Quality Improvement Plan
based on a program that identifies problems and opens channels of communication for appropriate resolution of identified
concerns.” [our emphasis]
145 AD 04.03.125 Quality Improvement Program item II.I.h. states, “A one-time primary source verification shall be conducted

by the comprehensive health care vendor for all licensed contractual staff.”



February 26 - March 1, 2018                 Stateville Correctional Center                                         Page 77
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 79 of 101 PageID #:12112



Governing Body is a current Warden and an ex-warden who works for the vendor. This is
unlikely to result in effective direction for the CQI program and also means that two individuals
with criminal justice training control the medical CQI program.

An AD requirement to monitor the quality and appropriateness of offsite care is not being
done.146 The annual report merely lists the number of offsite visits, without any evaluation of
appropriateness or quality. We discussed a case of delayed diagnosis of colon cancer in the
hospital section of this report. This same patient is mentioned in the December 2017 CQI report
as a delayed diagnosis. Yet there was no discussion as to why the diagnosis was delayed and no
attempt to remedy the root cause problem to prevent these types of delays in order to prevent
morbidity and mortality. The AD requires that all UM denials are monitored to ensure that
necessary and appropriate care is provided.147 This task is assigned to the HCUA, who is a nurse.
It is our opinion that a nurse is incapable of determining if physician or other provider referrals
for offsite care are necessary or appropriate. This should be done by a physician. We noted that
aside from providing the numbers of individuals who obtained offsite services, there was no
evidence of any monitoring or evaluation for quality of care or appropriateness. To merely list
these visits is not evidence of quality of care or appropriateness.

We asked for but did not timely receive the list of denials of offsite care for SCC and were not
able to review these before we ended the tour. However, it is not clear from the CQI data
presented that the denials were appropriate. These data merely list the number of events that
occurred without any evidence that the quality or appropriateness was evaluated or was
adequate.

The section of the annual CQI report on offsite services states that over 95% of individuals are
evaluated within five days of their offsite appointment without any evidence that the quality of
these evaluations is adequate. As we discuss in the specialty care section, post offsite physician
evaluations are not of adequate quality. At some of these visits, doctors did not have the
consultant report and in others, the doctor did not document what had occurred at the
consultation or during hospitalization. Some recommendations of consultants were not
addressed. It is insufficient to merely state that a doctor saw the patient.

The CQI studies included two process studies and four outcome studies. Clinical outcomes are
end point measures of health status such as mortality, hospitalization, an HbA1C level of 7 or
less, or normal blood pressure. An outcome study measures the effectiveness of interventions
based on the ultimate outcome measure. An example would be to study the effect of colorectal
cancer screening on colon cancer mortality or the effect of increasing the interval of chronic


146  AD 04.03.125 II.I.2.b Off-Site Offender Care Services item II.I,2. j. states, “A monthly review of the quality and
appropriateness of care of 100% of the following cases not to exceed a total of 50 cases in each area shall be conducted by
health care staff. A standard comparison and analysis of the current month to the previous month and the current month to the
same month one year earlier shall be provided.”
147 AD 04.03.125 Quality Improvement Program item II.I.2.j. Utilization Review states, “A weekly review of 100% of all

Utilization Review denials shall be conducted by the Health Care Administrator to ensure offenders are receiving necessary and
appropriate care.”



February 26 - March 1, 2018                 Stateville Correctional Center                                          Page 78
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 80 of 101 PageID #:12113



clinic visits on obtaining a normal blood pressure. The studies performed at NRC were not
based on a clinical outcome, with one exception. SCC studied whether one inmate treated with
Harvoni had a sustained virologic response. While this is an outcome, it is not a good study, for
two reasons. First, there was only one patient. Secondly, studies have already been done with
Harvoni showing its effectiveness with respect to sustained response. This study adds no value
to patient care. None of the remaining studies included a clinical outcome. These studies
included:
    • Whether the pharmacy changed the duration of a non-formulary medication without
        notice.
    • Whether UIC laboratory results were received within 48-72 hours.
    • Whether an injury report was signed by a provider.

These are all performance measures and not outcome studies.

None of the individual CQI studies in the annual report evaluated for quality of care. The RN sick
call study found that 74% of a sample of nurse sick call appointments was referred timely to a
physician. This study did not consider whether the nurse evaluation or physician evaluation was
of adequate quality. Also, although the study identifies a problem, it does not investigate
causes as to why 26% of patients were not seen timely and did not propose a solution. Half of
the patients not seen did not even have a note in the medical record. There was no comment
on identification of possible causes for these poor results and no solution except to monitor the
providers. A month later this study was repeated, and only 76% of patients referred by a nurse
to a provider were seen within 72 hours. The question why this occurred was not answered
even though the result was nearly identical to the prior month. The proposed solution was to
repeat the study. The study was repeated in March, two months later and 91% of inmates were
timely referred. Three months later the study was repeated and only 72% of patient referred by
a nurse to a physician were seen within the specified 72 hours. Again, there was no analysis of
why this occurred and there was no proposed solution to improvement. This study did not
consider the quality of the nurse or physician evaluations. This study was repeated numerous
times showing similar poor results without any effort to identify the root cause of the problem
or any attempt to seek resolution of the problem.

The laboratory section of the annual CQI report lists the number of phlebotomies done per
month. The only important quality metric in this data is the number of re-draws. However,
month to month this process seems to be in control. While it is useful to monitor to ensure
maintaining control, efforts should be redirected to problem prone areas. We noted that
abnormal laboratory tests were often not followed up, patients with abnormal laboratory tests
requiring treatment were not followed up, and patients were not always treated. This led to
preventable morbidity in two cases (myocardial infarction and stroke). This type of problem
should be investigated.

Mortality review is not done. The Medical Director, who may have been responsible for care of
patients who die, provides a summary of the death which gives no indication as to whether any
problems were identified. This is not a mortality review. It draws no conclusions as to the


February 26 - March 1, 2018       Stateville Correctional Center                          Page 79
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 81 of 101 PageID #:12114



quality of care and gives no information as to whether problems exist or improvements are
needed. We note that at this facility the physician performing the mortality reviews is a surgeon
and does not have the training to adequately perform analysis to determine if care for the
primary care problems was adequate.

The data for MRSA do not seem credible. For 2016-2017, only seven persons were treated for
MRSA infection at SCC. This does not seem credible, as MRSA is an extremely common
infection. In a subsequent email exchange with the HCUA we were told that there was only one
positive MRSA culture in 2017, with nine suspected cases. This seems extraordinarily low and
may reflect lack of cultures of patients being treated. It would be appropriate for an infection
control study to investigate how many patients are currently being treated for this infection at
this facility and to investigate whether there is underreporting of this infection.

There were six internal audits done at SCC presented in the annual CQI report. Three of these
audits were done on the same day. These audits included:
   • Chronic illness clinic is completed in the appropriate month.
   • A progress note is completed for all individuals engaging in a hunger strike.
   • All inmates have a physical examination as per administrative directive requirements
       and problem lists are updated.
   • A staff signature is present on all admissions to the infirmary. Nurses will complete a
       nursing admission note and vital signs will be recorded as required.
   • The Medical Director reviews the treatment protocols.
   • Only a physician discharges a patient from the infirmary.

None of the internal audits reviewed the quality of care. These audits reviewed process items
related to administrative directives. These audits are useful to ensure that processes of care are
carried out in accordance with requirements. However, they do not assess whether the care
provided was of adequate quality. Only one of the six audits included the data and it is
therefore unclear whether these audits were actually done. The audit of Offender Infirmary
Services noted that in two of 10 files reviewed, a physician, psychiatrist, or dentist did not
discharge the patient from the infirmary as required. The remainder of the internal audits did
not include any data to verify that the audit had actually been done.

Clinical performance enhancement is a method of periodic evaluation of the clinical
performance of individual practitioners. For this purpose, Wexford, as required by their
contract with IDOC, performs peer review of its physicians. We were told that Medical Directors
perform these reviews for all staff physicians and mid-level providers at their facility and that
Medical Directors from another facility perform the review for the Medical Director.

There are four standardized formatted questionnaires used for peer review, which are found in
Appendix B. These questionnaires include infirmary, chronic care, sick call, and laboratory/x-ray
utilization. There are several questions related to quality of care, particularly related to the plan
of care being adequate, but most questions are process related. A single episode of care is used



February 26 - March 1, 2018        Stateville Correctional Center                            Page 80
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 82 of 101 PageID #:12115



for each patient and the questionnaire is repeated multiple times for each area of service in
which the provider engages. 148

For the physician assistant at SCC there were two reviews, which consisted of reviews of 15
episodes of care for provider sick call and 10 episodes of care for laboratory/x-ray utilization. In
total, 328 questions were asked. 327 (99.69%) were found adequate. One question (0.30%) was
inadequate. No problems were identified.

For the staff physician, 341 questions were asked and 338 (99.1%) were adequate. The
remaining three questions were not applicable. No problems were identified.

The recent Medical Director had two peer reviews by different physicians. In total, 465
questions were asked. 361 (77.6%) were adequate, 55 (11.8%) were not applicable, and 49
(10.5%) were inadequate. The inadequacies consisted of:
    • Failing to write notes
    • Failing to document clinical correlation to the complaint
    • Failing to document clinically significant findings
    • Failing to ensure timely follow up
    • Failing to document a targeted physical examination
    • Failing to have an appropriate plan of care
    • Failing to document patient education.

The clinical performance of the Medical Director, a surgeon, was worse than the physician
assistant. In our own record reviews, we found many more inadequacies than were found in
these reviews. The Medical Director rarely took an adequate history, rarely performed an
adequate physical examination, and seldom included an adequate assessment or plan of care.
We identified morbidity and mortality as a result of poor care. Yet the peer reviews purport to
demonstrate nearly 100% adequate care. We find these peer reviews less than adequate in
describing the extent of problems with quality of care. There are no peer reviews of sentinel
events, including death.149 This fails to protect patients from risk of ongoing harm. We noted in
the hospital section of this report multiple instances of harm (myocardial infarction, stroke,
delayed diagnosis of colon cancer) that resulted from inadequate care and find that the lack of
sentinel event reviews results in increasing the risk of harm to patients. The review of clinical
care needs to include sentinel events, including appropriately performed mortality review.




148An episode of care is a single unique provider-patient visit.
149The Joint Commission defines a sentinel event as unanticipated events in a healthcare setting resulting in death or serious
physical injury or risk of injury to the patient not related to the natural course of the patient’s illness. These events call for
immediate investigation and response.
As found at https://www.jointcommission.org/assets/1/6/CAMH_2012_Update2_24_SE.pdf.



February 26 - March 1, 2018                   Stateville Correctional Center                                            Page 81
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 83 of 101 PageID #:12116




Recommendations
Leadership, Staffing, and Custody Functions
First Court Expert Recommendations
  1. Stateville requires its own Health Care Unit Administrator position. We agree with the
      First Court Expert’s recommendation that SCC have its own HCUA. This has been
      accomplished.
  2. Stateville requires its own staffing allocation specifically to meet the Stateville service
      demands. We agree with the First Court Expert’s recommendation. We add that in order
      to ensure the staffing allocation is adequate, a staffing analysis be performed as listed in
      recommendation 5 below.
  3. Only trained primary care clinicians (Internal Medicine and Family Practice) should be
      providing primary care to this population. Physicians should be board certified in a
      primary care field. We partly agree with the First Court Expert’s recommendation. We
      would find board eligible physicians acceptable at facilities with a low percentage of high
      acuity patients. 150 Facilities housing complex patients should have a board certified
      primary care physician.
  4. All health care providers should have access to electronic medical references. We agree
      with the First Court Expert’s recommendation. We suggest universal access to
      UpToDate®. 151

Additional Recommendations
 5. A staffing plan should be developed that includes appropriate relief factors and that
     evaluates for expected service requirements.
 6. Health care leadership staff need to receive an orientation to their positions that
     reasonably informs them of the expected assignments.
 7. The use of “traveling medical directors” should not be permitted to contractually
     substitute as filling a Medical Director position. Failure to have a permanent Medical
     Director should incur contractual penalties. Coverage physicians should be used as
     necessary, but coverage physicians should not constitute a filled Medical Director
     position.
 8. An additional IDOC Regional Coordinator should be added to reduce the span of control
     for this individual.
 9. Review of physician credentials and privileges needs to be performed by a physician.
 10. Privileging of physicians must include verification of residency training for the services
     expected to be provided. Physicians should not be allowed to be privileged to perform
     services for which they have no formal training.

150 Board eligible is a physician who has completed training in a residency but has not yet received certification. In this case,
board eligible would mean that a physician has successfully completed residency training in internal medicine, family practice
or emergency medicine.
151
    UpToDate® is a clinical decision support resource that can be accessed over the Internet or from a dedicated server. It has
pharmacy information and clinical decision support for general medical practice.



February 26 - March 1, 2018                  Stateville Correctional Center                                            Page 82
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 84 of 101 PageID #:12117



  11. Contract monitoring should include evaluation of quality of care as provided by the
      vendor.


Clinic Space, Sanitation, Laboratory, and Support Services
First Court Expert Recommendations
    1. Designated exam rooms should be made available with appropriate equipment in cell
        houses B, E, and F to allow sick call to occur with reduced movement demands. We
        agree with this recommendation.

Additional Recommendations
   2. The first aid kits in the correctional officer rooms on the housing units should be
       regularly inspected and re-supplied after each use.
   3. The infirmary beds need to be properly repaired or replaced with hospital beds so that
       the height of the bed can be modified, the head adjusted, and the railings are
       operational.
   4. A quantity of electrical beds that meet the needs of the infirmary patient population
       should be purchased.
   5. Continue to conduct monthly documented safety, sanitation, and infection control
       inspections/environmental rounds, focusing at a minimum on all health care areas, the
       infirmary patient rooms including the negative pressure rooms, the hemodialysis unit,
       and the dietary department, with monthly reporting to the CQI Committee.
   6. Pest control must continue to be addressed in the infirmary.
   7. The safety and sanitation defects in the infirmary tub room floor must be corrected.
   8. The birds in the inmate dining and food serving areas must be removed and the area
       properly sanitized.
   9. A sanitarian should be hired to review sanitation issues including the washing of cooking
       and eating instruments, the maintenance of required temperatures in the meat freezer,
       vermin, pests, and other potential environmental sanitation hazards.
   10. Develop and implement a plan to daily monitor and document negative air pressure
       readings when the room(s) is occupied for respiratory isolation, and weekly when not
       occupied.
   11. All medical equipment must have no less than annual documented inspections and
       calibrations by a bioengineering team. Each individual piece of medical equipment must
       have a current date of inspection label.


Medical Records
The First Court Expert had no recommendations.

Current Recommendations
   1. Install an electronic medical record. Include at the point of care access to UpToDate® for
       all staff.



February 26 - March 1, 2018       Stateville Correctional Center                         Page 83
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 85 of 101 PageID #:12118



      2. If an electronic medical record is not used, modify or improve the paper record files so
         that they do not come apart during routine use.
      3. Negotiate with local consultants and hospitals to timely obtain consultation and hospital
         reports, as this is a major patient safety and liability issue.
      4. When records from consultants are unavailable, the providers need to communicate
         with consultants to timely obtain necessary information about the consultation to
         protect patient safety.
      5. Create a unified record that includes nephrology consultations and necessary
         information about dialysis, including laboratory testing if done.


Intrasystem Transfer
First Court Expert Recommendations
    1. The intrasystem transfer process needs to be appropriately addressed to effectively
        ensure continuity of care for patients who enter with prior diagnosed problems. This
        should be monitored by the QI program. We agree with this recommendation.

Additional Recommendations
   2. Health care leadership develop and implement a tracking log that documents
       completion of all intrasystem transfer activities and identifies instances of incomplete
       transfer information.
   3. Written directives of IDOC and Wexford be revised to add responsibility for the sending
       IDOC facility to accurately complete the Health Status Summary in advance of inmate
       transfer. 152


Nursing Sick Call
First Court Expert Recommendations
    1. Custody issues should not interfere with the provision of timely health care. We agree
        with the First Court Appointed Expert’s recommendation that custody issues should not
        interfere with timely provision of health care, especially as it pertains to patient privacy
        in segregation.
    2. There should be no such thing as a “no show” in a prison. Patients may refuse care but
        should be required to report to the health services area when scheduled. This
        recommendation has been implemented and all inmates who have signed up for sick call
        are seen by nursing staff and may refuse the encounter at that time.


Additional Recommendations




  Documents to be revised include the IDOC-Wexford contract, Wexford Policy and Procedure, p. 118 Transfer Screening, and
152

SCC Operations Policies and Procedure, p. 118 Transfer Screening.



February 26 - March 1, 2018                Stateville Correctional Center                                       Page 84
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 86 of 101 PageID #:12119



    2. IDOC Institutional Directive 04.03.103K Offender Health Care Services be revised to
        incorporate the procedure and practices for sick call as reflected in the SCC Operations
        Policy and Procedure P103 Non-Emergency Health Care Requests and Services.
    3. Sufficient numbers of RNs need to be employed so that LPNs are not assigned to
        conduct sick call.
    4. RNs should perform and document an assessment of each patient in accordance with
        treatment protocol forms and/or sound nursing judgement.
    5. RNs should refer patients to providers in accordance with the treatment protocol and in
        accordance with sound nursing judgment. The urgency of the referral should be
        documented and used to schedule provider appointments.
    6. The sick call documentation forms should be revised to indicate if the referral is
        emergent, urgent, or routine.
    7. The adequacy of nursing assessments and the plan of care should be monitored by
        nursing service as part of the peer review or CQI.
    8. Custody staff should stand at a distance from the sick call room in segregation so that
        they can provide visual security but not hear the substance of the interaction.
    9. Custody staff should remove restraints without delay when requested by the nurse to
        complete the evaluation of a health complaint.
    10. Providers should see patients timely according to the urgency of the referral. 153
    11. Health care leadership should develop and monitor quality indicators associated with
        each step of the sick call process. There should be evidence of steps taken to address
        areas of improvement needed for performance that does not meet the quality
        indicators.


Chronic Care
First Court Expert Recommendations
    1. Patients should be scheduled in accordance with their degree of disease control, with
        more frequent visits when disease control is poor and less frequent visits for those
        under good control. This is a statewide policy issue which needs to be corrected.
    2. For diabetes clinic:
        a. Meals should be served on a predictable schedule to facilitate the coordination of
            insulin administration with food consumption.
        b. Type 1 diabetics should have access to physiological insulin replacement with three
            to four injections per day.
    3. For HIV clinic:
        a. Patients with HIV infection should be formally enrolled in the chronic care program
            just as patients with other diseases are.
        b. Facility clinicians should be providing primary care to this population. This would
            include actively monitoring this high-risk population for medication compliance, side


153 Emergent referrals should be seen immediately, urgent referrals should be seen the same day and routine referrals seen

within 72 hours.



February 26 - March 1, 2018                Stateville Correctional Center                                        Page 85
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 87 of 101 PageID #:12120



         effects, and the primary care complications related to the disease and its treatment,
         such as hyperlipidemia, diabetes, and cardiovascular disease.
      c. The chronic care nurse should be doing medication compliance checks with HIV
         patients at least monthly.
      d. Problem lists in the medical record must be incomplete and accurate.
We agree with these recommendations.

Additional Recommendations
   4. Chronic care provider progress notes must be legible, communicate the rationale for
       modifications in treatment, list reasonable differential diagnoses, document pertinent
       physical findings and symptoms, and record clear treatment plans.
   5. The Office of Health Services should use national standards of care for their chronic
       illness guidelines. A Chronic Care procedure should specify timelines for clinic intervals
       and laboratory testing.
   6. Age and gender based routine health maintenance, including cancer screening and
       immunizations for patients with and without medical conditions, must be provided in
       accord the United States Preventive Services Task Force (USPSTF) guidelines and other
       national standards of care. A and B rated guidelines of the USPSTF should be used for
       the annual health examination.
   7. Disease specific chronic care clinic visits should end. Chronic care visits must address all
       medical conditions of the patient. Strictly focusing on a single specific disease and not
       addressing other associated clinical problems is not in the best interest of the patient
       and delays needed interventions.
   8. The chronic care providers must regularly document the review of the MAR, the CBG
       tests, the nursing and provider sick call notes, and blood pressure readings when they
       see patients in the disease-specific chronic care clinics.
   9. Nursing or CQI staff should do monthly medication compliance audits on all patients
       with HIV, diabetes, chronic anticoagulation, seizure disorders, and other chronic
       illnesses as needed. The results should be communicated to the providers and to the
       CQI Committee.
   10. The IDOC should develop a plan to shift anticoagulation treatments from Vitamin K
       antagonists (warfarin) to newer types of anticoagulants that do not require frequent
       ongoing lab testing to determine the adequacy of anticoagulation. The frequent lab
       testing and medication adjustments are logistically complicated and put patient-inmates
       at risk for poor outcomes. Utilizing newer anticoagulation medications that do not
       require frequent ongoing measurement of the level of anticoagulation should be
       strongly considered by the IDOC.
   11. Patients with selected chronic illnesses including diabetes, hypertension, and
       hyperlipidemia should have the 10-year cardiovascular risk calculated to determine if
       they require a HMG CoA-reductase inhibitor (statin drug) and the proper dosage to
       minimize the risk of myocardial infarction, stroke, and other cardiovascular diseases.




February 26 - March 1, 2018       Stateville Correctional Center                          Page 86
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 88 of 101 PageID #:12121




Urgent/Emergent Care
First Court Expert Recommendations
    1. The urgent/emergent program requires review and feedback both with regard to
        timeliness, appropriateness, and continuity of care. This should be done by clinical
        leadership and the QI program. We agree with this recommendation.

Additional Recommendations
   2. Establish a list of supplies and equipment to be included in each of the first response
       bags and the disaster bags, and to identify where each is located in the bag. This list
       should be used to resupply any bag after use and to conduct a monthly inventory.
   3. Each of the openings in the bag should be sealed with a numbered plastic tag. The
       integrity of the seal should be checked and documented on the emergency equipment
       log at the beginning of each shift.
   4. Healthcare leadership should review actual practices against the SCC ID # 04.03.108 K3
       and the Healthcare Operations Policy and Procedure P112 and identify deviations.
       Revisions to the written directive should be considered and/or a corrective action plan
       implemented to bring actual performance into compliance with written directives. 154
   5. Because clinical leadership does not appear to understand when a clinical situation is a
       problem, the IDOC should engage outside medical consultants to examine the quality of
       care for sentinel events to give feedback and assist in monitoring the clinical care.
   6. When the provider at the facility fails to know what diagnosis the patient is or how to
       manage the patient’s problem, that patient needs to be referred to another provider,
       possibly a consultant, who does know how to manage the patient’s clinical problem.
       This is a particular problem in the IDOC because of the large number of physicians
       without primary care training.


Specialty Consultations
First Court Expert Recommendations
  1. Scheduled offsite services need to be improved with regard to timeliness of access to
      these services as well as follow up after the service is provided.
  2. There should be a reliable method of communication between the scheduler and the
      clinicians to ensure that patients who require specialty consultation are scheduled
      commensurate with the urgency of their need.
We agree with these recommendations.

Additional Recommendations
 3. If the current process of utilization of offsite care is to be used, the IDOC, not the vendor,
     should develop a standardized offsite tracking log on an Excel spreadsheet that should be
     used at all sites. This tracking log should be used to report timeliness of collegial reviews,
     approvals, and appointments to the QI committee.

154   For example, the number of drills required at SCC exceeds that required by NCCHC.



February 26 - March 1, 2018                    Stateville Correctional Center              Page 87
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 89 of 101 PageID #:12122



  4. Referrals for offsite care should be first documented as a physician order in the medical
     record. The original referral form should be filed in the medical record on the date it was
     initiated by the provider. Copies of this form can be used by the scheduler to manage
     scheduling.
  5. Medical providers should be permitted to send patients to offsite consultants without
     going through the collegial review process on the basis of patient safety.
  6. When UIC specialty care is significantly delayed, e.g., gastroenterology, an alternate local
     consultant should be used to obtain care.
  7. Any denial of care needs to be documented in the medical record using documentation of
     the person who denied care.
  8. At follow up provider visits after consultations, the provider should be required to
     document the results of the consultation, update the status of the patient, and update the
     treatment plan based on the consultation. If consultant reports are unavailable, the
     provider should use other communication efforts to determine what occurred at the
     consultation.


Infirmary Care
First Court Expert Recommendations
    1. Patients should be seen timely according to policy requirements while in the infirmary.
    2. If clinicians choose not to treat patients according to currently accepted
        recommendations and guidelines, the rationale for these decisions should be articulated
        in the health record.
 We agree with these recommendations.

Additional Recommendations:
   3. Problem lists in the infirmary charts must be complete and accurate.
   4. Provider notes must be legible, communicate the rationale for modifications in
       treatment, list reasonable differential diagnoses, document pertinent physical findings
       and symptoms, record clear treatment plans, and write regular comprehensive progress
       notes that update the status of each and every acute and chronic illness.
   5. As noted in the Clinic Space section, the infirmary beds need to be properly repaired or
       replaced with hospital beds so that the height of the bed can be modified, the head
       adjusted, and the railings are operational. A number of electrical beds should be
       purchased for the infirmary. The condition of the infirmary beds puts at risk the safety
       of patient-inmates and staff.


Pharmacy and Medication Administration
The First Court Appointed Expert made no recommendations concerning pharmacy and
medication administration.

Current Recommendations
   1. Consider reducing the volume of controlled medications in stock.


February 26 - March 1, 2018       Stateville Correctional Center                          Page 88
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 90 of 101 PageID #:12123



    2. The original order should be used when transcribing the order onto the MAR; the blister
        card should not be used.
    3. Medication should be administered in patient specific, unit dose packaging. The practice
        of pre-pouring should be eliminated.
    4. The MAR should be used by the nurse to verify the medication, dose, and route of
        administration is correct immediately before giving the medication to the patient. The
        nurse should consult the MAR before answering any questions or concerns the patient
        has about the medication.
    5. Medication should be documented at the time it is administered.
    6. Printers should be provided so MARs can be printed at the facility at the end of the
        month and when a new order is written.
    7. A system for timely renewal of chronic disease and other essential medications should
        be developed.
    8. Nurses should refer any patient who does not receive three consecutive doses of nurse
        administered medication prescribed for a chronic disease to the treating provider. The
        treating provider should meet with the patient and determine if treatment should be
        modified to improve adherence.
    9. Patient adherence with KOP medications prescribed to treat chronic disease should be
        monitored at regular intervals (monthly by nursing and by the provider at each chronic
        disease visit).
    10. Revise the policy and procedure for medication administration to provide sufficient
        operational guidance to administer medications in accordance with accepted standards
        of nursing practice.
    11. The CQI program should develop, implement, and monitor quality indicators related to
        pharmacy services and medication administration.
    12. Root cause analysis and corrective action plans should be used to target the causes of
        performance that is below expectations. Corrective action should consider software and
        mechanical means to improve patient safety, such as computerized provider order
        entry, use of bar coding, patient specific unit dose packaging, etc.


Infection Control
First Court Expert Recommendations
    1. The First Court Expert had no specific recommendations for infection control for SCC.
        However, The First Court Expert recommended that each facility have a specific nurse
        assigned responsibility for infection control, and because SCC did have such a
        designated nurse at that time, no recommendations regarding infection control were
        made. SCC no longer has a single designated nurse assigned to infection control. There
        were important infection control issues identified during our site visit but no one at SCC
        had identified that these were issues that needed attention. We concur with the First
        Court Expert’s recommendation that each facility, now including SCC, have a designated
        infection control nurse responsible for compliance with IDOC policy concerning
        communicable diseases, blood borne pathogens, and compliance with Illinois
        Department of Public Health reporting requirements as well as the HIV and HCV clinics.


February 26 - March 1, 2018       Stateville Correctional Center                          Page 89
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 91 of 101 PageID #:12124



Additional Recommendations
   2. SCC should have a designated infection control nurse responsible for compliance with
       IDOC policy concerning communicable diseases, blood borne pathogens, and
       compliance with Illinois Department of Public Health reporting requirements as well as
       the HIV and HCV clinics. This infection control nurse should also be responsible for
       monitoring and prevention of communicable disease outbreaks.
   3. Infections and communicable disease data should be analyzed and discussed as part of
       the monthly and the annual CQI meetings. This should include discussion of trends,
       updates from the CDC and review of practices. The risk for transmission of TB infection
       is one example of a periodic review and analysis that should be done by the infection
       control program at SCC.
   4. Track and report skin infections due to all pathogens, not just MRSA, including
       infestations with scabies or body lice.
   5. Update the IDOC Infection Control Manual now and at least every two years.
   6. Airborne Infection Isolation (AII) rooms need to be regularly serviced, inspected by
       knowledgeable individuals, and monitored regularly. The maintenance of adequate air
       changes and pressure should be documented on a log specifically as part of the infection
       control program.
   7. Also, the practices of the hemodialysis program need to be brought into compliance
       immediately with CDC recommendations to prevent infections, particularly hepatitis B,
       among chronic hemodialysis patients.155


Dental Program
Dental: Staffing and Credentialing
First Court Expert Recommendations
    1. Serious consideration should be given to hiring a second dental assistant. The lone
        assistant has too many duties to perform and the dentists are often left working without
        an assistant. This recommendation is moot since a second dental assistant has been
        hired.
    2. All surgeries should be performed with an assistant. We agree with this
        recommendation.
We agree with these recommendations.

Additional Recommendations
   3. NRC and SCC dental staffing should be realigned to reflect the mission of each
       institution.




155MMWR (2001) Recommendations for Preventing Transmission of Infections Among Chronic Hemodialysis Patients. Vol.
50/No. 99-5, Centers for Disease Control. See also Update to the 2001 Hemodialysis Recommendations available at
https://www.cdc.gov/dialysis/guidelines/index.html.




February 26 - March 1, 2018             Stateville Correctional Center                                   Page 90
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 92 of 101 PageID #:12125



      4. Staffing should be increased to accommodate performing comprehensive dental exams
         on all prisoners either at intake or within 30 days of arrival from a reception and
         classification center.

Dental: Facility and Equipment
First Court Expert Recommendations
    1. Replace the cabinetry and countertops, as they are very old, worn and irreversibly
        damaged. Proper infection control is almost impossible on these surfaces. We agree.
        The countertops should be replaced.
We agree with this recommendation.

Additional Recommendations
   2. Patients wear lead aprons with thyroid collars when dental radiographs are taken.156
   3. There should be an equipment replacement plan to inform budget preparation.
   4. The clinic equipment should include a sphygmomanometer and stethoscope.

Dental: Sanitation, Safety, and Sterilization
First Court Expert Recommendations: None

Additional Recommendations: None

Dental: Review Autoclave Log
First Court Expert Recommendations
    1. That the sterilization spore testing log be accurately maintained and kept on record
        indefinitely.
    2. That safety glasses be provided to patients while they are treated.
    3. That a biohazard warning sign be posted in the sterilization area.
    4. A warning sign be posted in the x-ray area to warn of radiation hazards, especially
        pregnant women.
We agree with these recommendations.

Additional Recommendations: None

Dental: Comprehensive Care
First Court Expert Recommendations
    1. Comprehensive “routine” care should be provided only from a well-developed and
        documented treatment plan based on a thorough, well-documented intra and extra-oral
        examination, to include a periodontal assessment and detailed examination of all soft
        tissues.

156 While radiation exposure from dental radiographs is low, it is the dentist’s responsibility to follow the ALARA Principle (As
Low as Reasonably Achievable) to minimize the patient’s exposure. Dentists should follow good radiologic practice and (inter
alia), use protective aprons and thyroid collars. Dental Radiographic Examinations: Recommendations for Patient Selection and
Limiting Radiation Exposure. American Dental Association and Food and Drug Administration (2012), 14.



February 26 - March 1, 2018                  Stateville Correctional Center                                            Page 91
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 93 of 101 PageID #:12126



   2. In all cases, appropriate bitewing or periapical x-rays be taken to diagnose caries.
   3. Hygiene care be provided as part of the treatment process.
   4. Care be provided sequentially, beginning with hygiene services and dental prophylaxis.
   5. That oral hygiene instructions be provided and documented.
We agree with these recommendations.

Additional Recommendations
   6. An examination and sequenced treatment plan should be offered to all inmates within
       30 days of transfer from a reception and classification center.
   7. IDOC should develop protocols for periodontal diagnosis that include the use of
       Periodontal Screening and Recording and appropriate radiographs.
   8. All routine dental examinations should include a sequenced treatment plan.

Dental: Intake (Initial) Examination
First Court Expert Recommendations: None.
While the First Court Expert found the records in compliance with their evaluation criteria, 157
they did not address the more critical issues relating to the quality of the screening that are
addressed below.

Current Recommendations
   1. The reason(s) for the inadequate quality of the panoramic x-rays should be investigated
       immediately and the equipment replaced if necessary.
   2. Since there is insufficient time at the screening to provide proper oral hygiene
       instruction, it should not be stamped in the dental chart.

Dental: Extractions
First Court Expert Recommendations
    1. A diagnosis or a reason for the extraction be included as part of the record entry. This is
        best accomplished through the use of the SOAP note format, especially for sick call
        entries. We note that this is a peer review evaluation criterion. 158
    2. Proper diagnostic x-rays be available for every surgical procedure.
    3. Prescribe antibiotics only as necessary. Prescribing routinely after extractions is not a
        standard of care. We agree with this recommendation. Antibiotics should be prescribed
        after an extraction only when justified clinically and the reason for the prescription
        documented in the record.
We agree with these recommendations.

Additional Recommendations
   4. Consent forms should state the reason for the extraction.

Dental: Removable Prosthetics
157   Whether screening was performed at the reception center and a panoramic x-ray was taken.
158   Wexford Peer Review Form for dentists – PR-001C.



February 26 - March 1, 2018                   Stateville Correctional Center                     Page 92
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 94 of 101 PageID #:12127



First Court Expert Recommendations
    1. A comprehensive examination and well-developed and documented treatment plan,
        including bitewing and/or periapical radiographs and periodontal assessment, proceed
        all comprehensive dental care, including removable prosthodontics.
    2. That periodontal assessment and treatment be part of the treatment process and that
        the periodontium be stable before proceeding with impressions.
    3. All operative dentistry and oral surgery as documented in the treatment plan be
        completed before proceeding with impressions.
We agree with these recommendations.

Additional Recommendations: None

Dental: Sick Call/Treatment Provision
First Court Expert Recommendations
    1. Use the SOAP format for sick call entries. It will assure that the inmate’s chief complaint
        is recorded and addressed, and a thorough focused examination and diagnosis precedes
        all treatment.
    2. Develop a triage system that insures that inmates with urgent care complaints are seen
        in a timelier manner, 24 to 48 hours.
We agree with these recommendations.

Additional Recommendations
   3. When the dental clinic is closed, or the dentist will not be available for 24 hours, a mid-
       level provider should perform a face-to-face examination for all inmates submitting a
       request that states or implies the existence of dental pain.
   4. All face-to-face assessments should be documented in nursing progress notes.
   5. The nursing protocol for Toothache/Dental Pain should be used where clinically
       appropriate.
   6. All requests for dental care should be time stamped and logged and a record of when
       the inmate was seen by a provider and the disposition should be maintained.
   7. The quality and legibility of dentists’ progress notes should be addressed in peer
       reviews.

Dental: Orientation Handbook
First Court Expert Recommendations: None.

Additional Recommendations: Pending - To date we have not received the handbook.

Dental: Policies and Procedures
First Court Expert Recommendations
    1. Develop a thorough and detailed Policy and Procedures manual that describes and
        guides all aspects of the dental program. We agree with this recommendation.




February 26 - March 1, 2018       Stateville Correctional Center                          Page 93
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 95 of 101 PageID #:12128



Additional Recommendations: None.

Dental: Failed Appointments
First Court Expert Recommendations
    1. Work with the institution administration to develop and implement strategies to
        address this problem.
    2. Utilize a vigorous CQI process to address this problem. Use these findings to implement
        procedures to continually improve this high rate of failed appointments.
We agree with these recommendations.

Additional Recommendations
   3. Require the failed dental appointment rate to be reported to the CQI Committee
       monthly.

Dental: Medically Compromised Patients
First Court Expert Recommendations
    1. The medical history section of the dental record be kept up to date and that medical
        conditions that require special precautions be red-flagged to catch the immediate
        attention of the provider.
    2. That blood pressure readings be routinely taken on patients with a history of
        hypertension, especially prior to any surgical procedure.
We agree with these recommendations.

Additional Recommendations: None.

Dental: Specialists
First Court Expert Recommendations: None.

Additional Recommendations: None.

Dental: CQI
First Court Expert Recommendations
    1. Because of the number of deficiencies noted in the dental program, a more vigorous CQI
        program should be implemented to address these deficiencies. From the CQI process,
        policies and procedures should be established that will continually correct these
        deficiencies to develop a stronger program. We agree with this recommendation.
    2. Include the NRC in this invigorated CQI process. Many areas need to be addressed for
        improvement at that institution. This recommendation is moot since the NRC has a
        separate CQI Committee.

Additional Recommendations




February 26 - March 1, 2018      Stateville Correctional Center                        Page 94
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 96 of 101 PageID #:12129



      3. The dental CQI program (as well as all other components of the dental program) lacks
         guidance from a dentist with experience in corrections. This expertise should reside
         centrally at IDOC and not from a Wexford employee or contractor. 159


Internal Monitoring and Quality Improvement
First Court Expert Recommendations
    1. The CQI program, which should have identified many of these programmatic
        deficiencies, must be reinvigorated with leadership that has had appropriate training
        with regard to CQI philosophy and methodology.
    2. There should be professional performance reviews with feedback, both for the
        advanced level clinicians and nurses, with regard to the sick call process.
    3. The leadership of the CQI program must be retrained regarding CQI philosophy and
        methodology, along with study design and data collection.
    4. This training should include how to study outliers in order to develop targeted
        improvement strategies.
We agree with these recommendations.

Additional Recommendations
   5. The CQI program needs to develop methods of identification of problems with respect
       to both process and clinical quality of care.
   6. The CQI program at SCC must be separate from the CQI program at NRC. Annual reports
       must be uniquely developed. Reports used for NRC should not be used for SCC.
   7. Primary source verification should be verified by the IDOC in conjunction with their AD
       on quality improvement. Whenever a new doctor is utilized at the facility for coverage
       or permanent placement, the primary source verification for that provider should be
       reviewed by the Agency Medical Director and local leadership to ensure that the
       candidate has primary care credentials.
   8. The Governing Body of the facility with respect to the medical program should have
       majority representation of persons trained in a medical discipline.
   9. Quality of care and appropriateness of care need to be incorporated into the CQI
       program.
   10. Mortality review and sentinel event reviews need to be included in the CQI program.
   11. Internal audits should be performed by medical personnel and need to include the data
       used to draw their conclusions. These should include a quality of care component.
   12. Provider peer reviews should increase emphasis on quality of care.




159 Dr. Meeks does not have a dentist on his staff and relies on Dr. Sandhu (a Wexford consultant) for dental advice. He would
like a dental director on his staff, since relying on a vendor’s employee is problematic. See also Dr. Meeks’s 1/19/18 interview
by Dr. Michael Puisis (“[Question] Is he [Dr. Meeks] responsible for the dental program? Response: He said yes, he is
responsible. But he said this with an expression of frustration. [Question] How does he provide that oversight? Response:
Basically, he relies on the Wexford Dental Director for this oversight. He acknowledged that this was not a good arrangement
and prefers that he have a Chief of Dentistry who is a state employee and part of his regional team.” (id. questions #35, 36).



February 26 - March 1, 2018                  Stateville Correctional Center                                           Page 95
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 97 of 101 PageID #:12130



    13. External reviewers not associated with the vendor should be used for all mortality
        reviews, all sentinel event reviews, and peer reviews of all non-primary care trained
        physicians.




February 26 - March 1, 2018      Stateville Correctional Center                       Page 96
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 98 of 101 PageID #:12131




                               Appendix A
SCC Positions
 Position Title         Budgeted Vacant         Leave of Effective Employer
                        positions Positions     Absence Vacancies

 Health Care Unit       1         0              0             0    IDOC
 Administrator
 Medical Director       1         1             0              0    Wexford
 Physician              1         0             0              0    Wexford
 Physician              1         0             0              0    Wexford
 Assistant
 Medical Record         1         0             0              0    Wexford
 Director
 Director of            1         0             0              0    Wexford
 Nursing
 Supervisory            2         1             1              2    Wexford
 Nurse
 Registered             28        11            1              12   Wexford
 Nurses
 Licensed Practical     12        2              0             2    Wexford
 Nurses
 CMT*                   17        5             6              11   IDOC
 Certified Nurse        6         1             1              2    Wexford
 Assistant
 Health                 2         1              0             1    IDOC
 Information
 Associate
 Office Associate       3         1             0              1    IDOC
 Staff Associate        3         0             0              0    Wexford
 Medical Supply         1         0             0              0    IDOC
 Supervisor
 Pharmacy               1         0             0              0    IDOC
 Technician
 Med Room               1         0             0              0    Wexford
 Assistant
 Assistant Site         1         0             0              0    Wexford
 Manager
 Dental Director        1         1             0              1    IDOC
 Dentist                1         0             0              0    Wexford


February 26 - March 1, 2018        Stateville Correctional Center             Page 97
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 99 of 101 PageID #:12132



 Dentist**              1              0             0               0              IDOC
 Dental Assistant       1              0             0               0              Wexford
 Dental Assistant       1              0             0               0              IDOC
 Dental Hygienist       1              0             0               0              Wexford
 Dialysis               6              0             0               0              Naphcare
 Registered Nurse
 Dialysis               3              0             0               0              Naphcare
 Technician
 Totals                 98             24            9               33
*CMTs are either medical technicians or licensed practical nurses (LPN). All newly hired CMT staff are LPNs.
** IDOC hired dentists work half time and are counted and paid as a full-time position.




February 26 - March 1, 2018              Stateville Correctional Center                                    Page 98
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 100 of 101 PageID #:12133




                               Appendix B
 Provider Peer Review Questions

 The sick call questions were:
    1. Was the patient seen within 72 hours?
    2. Does the encounter reflect the reason why the referral was made?
    3. Is the recorded history comprehensive and relevant for the patient’s Chief Complaint?
    4. Is a targeted physical exam with pertinent findings documented?
    5. Was appropriate and comprehensive testing done?
    6. Were laboratory and diagnostic tests documented and addressed?
    7. Is the plan of care appropriate and documented?
    8. Is pertinent patient education documented?

 Laboratory/X-ray Utilization questions were:
    1. Was the lab test/x-ray appropriate for diagnosis or clinic?
    2. Was the lab test result received within 24 hours and x-ray result received within 72
        hours?
    3. Was the lab test/x-ray result initialed and dated by a physician within 72 hours of
        receipt?
    4. Were clinically significant findings documented in the progress notes?
    5. Was plan, as indicated, carried out?
    6. When follow-up care was requested, was this carried out in a timely manner?

 Chronic Disease questions include:
    1. Is the subjective portion comprehensive for clinic (including interval activity for seizure
        and asthma clinic)?
    2. Does the clinic include pertinent vital signs?
    3. Is a targeted physical exam with pertinent findings documented, including OHS chronic
        clinic requirements?
    4. Were relevant laboratory parameters documented and acted upon when indicated?
    5. Was treatment appropriate for this visit (including additional referrals, additional
        testing, medication adjustment, ACE inhibitor use, etc.).
    6. Was appropriate education for this encounter documented?
    7. Was the level of disease delineated?

 Infirmary admissions questions:
      1. Is an infirmary admission note completed with diagnosis?
      2. Does the admission history and physical as documented adequately described this
         patient’s condition?
      3. Is indication for admission and type of admission (chronic vs. acute) clearly specified?
      4. Are three weekly visits for acute admissions and weekly visits by an MD documented?



 February 26 - March 1, 2018       Stateville Correctional Center                          Page 99
Case: 1:10-cv-04603 Document #: 767-5 Filed: 11/14/18 Page 101 of 101 PageID #:12134



     5. Is the plan of care appropriate for admission diagnosis?
     6. Is MD response to significant nursing entries evident?
     7. Is a discharge note with follow-up care evident?




 February 26 - March 1, 2018       Stateville Correctional Center           Page 100
